                                                                               Case 19-12378-KBO       Doc 1154-1        Filed 07/01/20        Page 1 of 76


                                                                                                             Claim Register
                                                                                               In re Dura Automotive Systems, LLC, et al.
                                                                                                           Case No. 19-12378

                                                                                                                                  Current General                                  Current 503(b)(9)
                                                                                                                                                  Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address                Claim No. Claim Date                       Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                                   Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                      Amount                                           Amount
MSC Industrial Supply Company
75 Maxess Road
Melville, NY 11747                                          1      10/22/2019            Dura Automotive Systems, LLC                       $28,390.73                                                                  $28,390.73
Charter Communication
1600 Dublin Rd
Columbus, OH 43215                                          2      11/1/2019             Dura Automotive Systems, LLC                        $1,082.60                                                                   $1,082.60
Panasonic Industrial Devices Sales Company
Panasonic Corporation of North America
1701 Golf Road, Ste 3-1100
Rolling Meadows, IL 60008                                   3      10/24/2019            Dura Automotive Systems, LLC                  $139,468.97                                      $17,590.84                     $157,059.81
Mitutoyo America Corporation
965 Corporate Blvd
Aurora, IL 60502                                            4      10/25/2019            Dura Automotive Systems, LLC                         $945.00                                                                     $945.00
Staples Business Advantage
Tom Riggleman
7 Technology Circle
Columbia, SC 29203                                          5      10/29/2019            Dura Automotive Systems, LLC                       $35,526.49                                                                  $35,526.49
American Express Travel Related Services Company, Inc.
Becket and Lee LLP
PO Box 3001
Malvern, PA 19355-0701                                      6      10/29/2019            Dura Automotive Systems, LLC                        $1,455.78                                                                   $1,455.78
International Paper
1740 International Dr
Memphis, TN 38197                                           7      10/30/2019            Dura Automotive Systems, LLC                       $10,589.67                                   $3,511.99                      $14,101.66
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                                        8      10/30/2019                      Dura G.P.                                 $8,931.14                                                                   $8,931.14
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                                        9      10/30/2019    Dura Automotive Systems Cable Operations, LLC               $8,931.14                                                                   $8,931.14
Flanders Electric Motor Servie
8101 Baumgart Rd
Evansville, IN 47725                                        10     10/30/2019            Dura Automotive Systems, LLC                       $17,116.00                                   $4,436.91                      $21,552.91
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                                        11     10/30/2019              Dura Mexico Holdings, LLC                         $8,931.14                                                                   $8,931.14
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                                        12     10/30/2019                     NAMP, LLC                                  $8,931.14                                                                   $8,931.14
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                                        13     10/30/2019            Dura Automotive Systems, LLC                        $8,931.14                                                                   $8,931.14
Claim docketed in error
                                                            14     10/30/2019            Dura Automotive Systems, LLC                                                                                                        $0.00
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                                        15     10/30/2019                 Dura Fremont L.L.C.                            $8,931.14                                                                   $8,931.14
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                                        16     10/30/2019                 Dura Operating, LLC                            $8,931.14                                                                   $8,931.14




                                                                                                               Page 1 of 76
                                                                                        Case 19-12378-KBO     Doc 1154-1       Filed 07/01/20         Page 2 of 76


                                                                                                                    Claim Register
                                                                                                      In re Dura Automotive Systems, LLC, et al.
                                                                                                                  Case No. 19-12378

                                                                                                                                         Current General                                  Current 503(b)(9)
                                                                                                                                                         Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address                        Claim No. Claim Date                    Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                                          Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                             Amount                                           Amount
Multicraft International
Coface North America Insurance Company
650 College Road East
Suite 2005
Princeton, NJ 08540                                                  17     10/31/2019          Dura Automotive Systems, LLC                  $140,561.54                                      $19,510.38                     $160,071.92
CDW
Attn: Ronelle Erickson
200 N. Milwaukee Avenue
Vernon Hills , IL 60061                                              18     10/31/2019          Dura Automotive Systems, LLC                       $25,320.30                                                                  $25,320.30
International Paper
1740 International Dr
Memphis, TN 38197                                                    19     10/30/2019          Dura Automotive Systems, LLC                       $10,589.67                                   $3,511.99                      $14,101.66
Hain Capital Investors Master Fund, Ltd as Transferee of Certus
Automotive Inc.
Attn: Cheryl Eckstein
301 Route 17, 7th Floor
Rutherford, NJ 07070                                                 20     11/1/2019           Dura Automotive Systems, LLC                       $93,445.84                                                                  $93,445.84
Hain Capital Investors Master Fund, Ltd as Transferee of Keen
Point International Inc.
Attn: Cheryl Eckstein
301 Route 17, 7th Floor
Rutherford, NJ 07070                                                 21     11/1/2019           Dura Automotive Systems, LLC                       $46,390.98                                                                  $46,390.98
Dun & Bradstreet
The Rowland Law Firm
PO Box 3108
Crofton, MD 21114                                                    22     11/4/2019           Dura Automotive Systems, LLC                          $58.88                                                                      $58.88
Cameron County
Diane W. Sanders
PO Box 17428
Austin , TX 78760                                                    23     11/4/2019           Dura Automotive Systems, LLC                                                   $5,773.07                                        $5,773.07
TF Metal USA, LLC (formally Fuji Autotech)
Attn: Delores Diadone
70 Precision Drive
Walton, KY 41094                                                     24     11/4/2019           Dura Automotive Systems, LLC                  $530,679.54       $86,616.00                                                    $617,295.54
Tennessee Department of Revenue
c/o Attorney General
P.O. Box 20207
Nashville, TN 37202-0207                                             25     11/4/2019            Dura Mexico Holdings, LLC                                           $0.00                                                          $0.00
Lorenston Tooling Inc
PO BOX 932
Kokomo, IN 46903                                                     26     11/5/2019            Dura Mexico Holdings, LLC                                                                      $2,475.00                       $2,475.00
Lorenston Manufacturing Co. Southwest Inc
PO Box 932
Kokomo, IN 46903                                                     27     11/5/2019            Dura Mexico Holdings, LLC                    $732,480.23                                      $66,423.25                     $798,903.48
Lorentson Manufacturing Co., Inc.
PO Box 932
Kokomo, IN 46903                                                     28     11/5/2019           Dura Automotive Systems, LLC                  $101,116.05                                      $37,506.57                     $138,622.62
Air Charter Service, Inc.
1200 RXR Plaza
Uniondale, NY 11556                                                  29     11/5/2019           Dura Automotive Systems, LLC                           $0.00                                                                        $0.00




                                                                                                                    Page 2 of 76
                                                                                        Case 19-12378-KBO     Doc 1154-1       Filed 07/01/20         Page 3 of 76


                                                                                                                    Claim Register
                                                                                                      In re Dura Automotive Systems, LLC, et al.
                                                                                                                  Case No. 19-12378

                                                                                                                                         Current General                                  Current 503(b)(9)
                                                                                                                                                         Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address                        Claim No. Claim Date                    Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                                          Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                             Amount                                           Amount
ABC Employment Holdings, LLC
Coface North America Insurance Company
650 College Road East, Suite 2005
Princeton, NJ 08540                                                  30     10/28/2019          Dura Automotive Systems, LLC                       $69,583.45                                                                  $69,583.45
Samuel, Son & Co. (USA) Inc.
J. Christopher Caldwell
Stark Reagan
1111 West Long Lake Road, Suite 202
Troy, MI 48098                                                       31     11/5/2019           Dura Automotive Systems, LLC                        $3,955.45                                                                   $3,955.45
Missouri Department of Revenue
PO Box 475
Jefferson City, MO 65105                                             32     11/5/2019           Dura Automotive Systems, LLC                        $1,140.35    $5,801.70                                                      $6,942.05
Hain Capital Investors Master Fund, Ltd as Transferee of
Hexagon Metrology Inc
Attn: Cheryl Eckstein
301 Route 17, 7th Floor
Rutherford, NJ 07070                                                 33     11/6/2019               Dura Operating, LLC                            $62,278.00                                                                  $62,278.00
Air Charter Service, Inc.
1200 RXR Plaza
Uniondale, NY 11556                                                  34     11/7/2019            Dura Mexico Holdings, LLC                             $0.00                                                                        $0.00
Bradford Capital Holdings, LP as Transferee of Rowland Safety
& Supply, Inc
c/o Bradford Capital Management, LLC
Attn: Brian Brager
PO Box 4353
Clifton, NJ 07012                                                    35     11/11/2019          Dura Automotive Systems, LLC                       $23,155.50                                                                  $23,155.50
2703 E. Avalon Ave
PO Box 2570
Muscle Shoals, AL 35662-3566                                         36     11/7/2019            Dura Mexico Holdings, LLC                          $7,038.94                                                                   $7,038.94
Milan Public Utilities
PO BOX 109
Milan, TN 38358                                                      37     11/8/2019           Dura Automotive Systems, LLC                       $47,596.95                                                                  $47,596.95
PixelNext Inc
9111 Cross Park Drive, Suite D200
Knoxville, TN 37923                                                  38     11/12/2019          Dura Automotive Systems, LLC                       $10,000.00                                                                  $10,000.00
Hain Capital Investors Master Fund, Ltd as Transferee of Flight
Systems Electronics Group
Attn: Cheryl Eckstein
301 Route 17, 7th Floor
Rutherford, NJ 07070                                                 39     11/8/2019           Dura Automotive Systems, LLC                       $69,167.38                                                                  $69,167.38
Solvay Mexicana S. de R.L. de C.V.
Solvay USA, INC
504 Carnegie Center
Princeton, NJ 08540                                                  40     11/12/2019              Dura Operating, LLC                            $11,766.86                                                                  $11,766.86
Claim docketed in error
                                                                     41     11/7/2019           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                                     42     11/7/2019           Dura Automotive Systems, LLC                                                                                                        $0.00




                                                                                                                    Page 3 of 76
                                                                                     Case 19-12378-KBO     Doc 1154-1       Filed 07/01/20         Page 4 of 76


                                                                                                                 Claim Register
                                                                                                   In re Dura Automotive Systems, LLC, et al.
                                                                                                               Case No. 19-12378

                                                                                                                                      Current General                                  Current 503(b)(9)
                                                                                                                                                      Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address                     Claim No. Claim Date                    Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                                       Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                          Amount                                           Amount
Hain Capital Investors Master Fund, Ltd as Transferee of Air
Charter Service, Inc.
Attn: Cheryl Eckstein
301 Route 17, 7th Floor
Rutherford, NJ 07070                                              43     11/7/2019               Dura Operating, LLC                       $330,750.00                                                                     $330,750.00
Manpowergroup US Inc
100 Manpower Place
Milwaukee, WI 53212                                               44     11/12/2019          Dura Automotive Systems, LLC                       $52,664.24                                                                  $52,664.24
Claim docketed in error
                                                                  45     11/7/2019           Dura Automotive Systems, LLC                                                                                                        $0.00
Advanced Control Solutions
1400 Williams Drive
Marietta, GA 30066                                                46     11/8/2019           Dura Automotive Systems, LLC                        $4,111.88                                      $72.20                       $4,184.08
Assessment Technologies, Ltd.
40 NE Loop 410
Ste. 607
San Antonio, TX 78216                                             47     11/12/2019          Dura Automotive Systems, LLC                        $6,709.60                                                                   $6,709.60
Saint-Gobain Performance Plastics Corporation
Mindi Reminder
31500 Solon Road
Solon, OH 44139                                                   48     11/12/2019          Dura Automotive Systems, LLC                       $32,965.15                                                  $84,405.53     $117,370.68
Bulten GmbH
Industriestraße 20
Bergkamen 59192
Germany                                                           49     11/14/2019          Dura Automotive Systems, LLC                         $788.23                                                                     $788.23
JD Lawn Care
Justin Laity
312 E Queen Ave
Stockton, IL 61085                                                50     11/12/2019          Dura Automotive Systems, LLC                        $1,560.00                                                                   $1,560.00
Bradford Capital Holdings, LP as Transferee of So Clean
Janitorial Service LLC
c/o Bradford Capital Management, LLC
Attn: Brian Brager
PO Box 4353
Clifton, NJ 07012                                                 51     11/14/2019          Dura Automotive Systems, LLC                       $14,300.00                                                                  $14,300.00
Lewis Electric Supply Co., Inc.
1306 Second Street
Muscle Shoals, Al 35661                                           52     11/12/2019          Dura Automotive Systems, LLC                         $765.66                                      $891.08                       $1,656.74
STS Operating Inc
SunSource
11928 W Silver Spring Dr
Milwaukee, WI 53225                                               53     11/13/2019          Dura Automotive Systems, LLC                        $8,512.43                                                                   $8,512.43
Entec Polymers
1900 Summit Tower Blvd.
Ste 900
Orlando, FL 32810                                                 54     11/13/2019          Dura Automotive Systems, LLC                  $136,642.93                                      $20,695.04                     $157,337.97
SNL Enterprises
101 North 48th Street
Quincy, IL 62305                                                  55     11/14/2019          Dura Automotive Systems, LLC                         $292.65                                                                     $292.65




                                                                                                                 Page 4 of 76
                                                              Case 19-12378-KBO         Doc 1154-1       Filed 07/01/20         Page 5 of 76


                                                                                              Claim Register
                                                                                In re Dura Automotive Systems, LLC, et al.
                                                                                            Case No. 19-12378

                                                                                                                   Current General                                  Current 503(b)(9)
                                                                                                                                   Current Priority Current Secured                    Current Admin Total Current
               Creditor Name and Address   Claim No. Claim Date                      Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                    Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                       Amount                                           Amount
Nexeo Plastics LLC
Debbie Smith
6000 Parkwood Place
Dublin, OH 43016                              56     11/12/2019           Dura Automotive Systems, LLC                       $13,918.16                                  $11,905.28                      $25,823.44
Dun & Bradstreet
The Rowland Law Firm
PO Box 3108
Crofton, MD 21114                             57     11/13/2019           Dura Automotive Systems, LLC                       $58,875.00                                                                  $58,875.00
Channel Prime Alliance
1803 Hull Ave.
Des Moines, IA 50310                          58     11/13/2019           Dura Automotive Systems, LLC                       $27,316.42                                                                  $27,316.42
Target Steel Inc.
Coface North America Insurance Company
650 College Road East, Suite 2005
Princeton, NJ 08540                           59     11/12/2019           Dura Automotive Systems, LLC                       $71,773.93                                                                  $71,773.93
Swift Door, LLC
PO Box 221
Grant, MI 49327                               60     11/12/2019           Dura Automotive Systems, LLC                         $994.34                                                                     $994.34
Reliable Termite & Pest Control, Inc.
Reliable Pest Solutions, Inc.
PO Box 627
Hannibal, MO 63401                            61     11/12/2019           Dura Automotive Systems, LLC                         $624.38                                                                     $624.38
Penn Engineering & Manufacturing, Inc
Attn: Cindy Fairchild
5331 Dixie Hwy
Waterford, MI 48329                           62     11/12/2019           Dura Automotive Systems, LLC                       $14,957.74                                   $1,841.86                      $16,799.60
Safety-Kleen/CleanHarbors
Kristine T. Anderson
Credit Analyst
600 Longwater Drive, P.O. Box 9149
Norwell, MA 02061                             63     11/12/2019           Dura Automotive Systems, LLC                       $26,896.71                                                                  $26,896.71
H & L Tool Company, Inc
32701 Dequindre Rd
Madison Hgts, MI 48071                        64     11/12/2019           Dura Automotive Systems, LLC                        $1,364.75                                                                   $1,364.75
Precision Laser & MFG, LLC
80 Motivation DR
Lawrenceburg, TN 38464                        65     11/12/2019           Dura Automotive Systems, LLC                        $3,334.00                                                                   $3,334.00
Tool Dynamics LLC
Jim Weeter
835 South Marr Road
Columbus, IN 47201                            66     11/13/2019           Dura Automotive Systems, LLC                                                                    $2,720.26                       $2,720.26
Nolan Transportation Group, LLC
365 Northridge Road
Suite 100-B
Atlanta, GA 30350-6100                        67     10/18/2019   Dura Automotive Systems Cable Operations, LLC               $2,125.00                                                                   $2,125.00
Dell Marketing, L.P.
Dell, Inc.
One Dell Way, RR1, MS 52
Round Rock, TX 78682                          68     11/11/2019           Dura Automotive Systems, LLC                  $129,675.67                                                                     $129,675.67




                                                                                              Page 5 of 76
                                                                          Case 19-12378-KBO     Doc 1154-1       Filed 07/01/20         Page 6 of 76


                                                                                                      Claim Register
                                                                                        In re Dura Automotive Systems, LLC, et al.
                                                                                                    Case No. 19-12378

                                                                                                                           Current General                                  Current 503(b)(9)
                                                                                                                                           Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address           Claim No. Claim Date                    Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                            Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                               Amount                                           Amount
Zylstra, Scott
Automatic Spring Products Corp
803 Taylor
Grand Haven, MI 49417                                  69     11/15/2019          Dura Automotive Systems, LLC                       $32,209.38                                   $9,686.80                      $41,896.18
Action Mold and Machining
3120 Ken-O-Sha Ind. Ct SE
Grand Rapids, MI 49508                                 70     11/19/2019          Dura Automotive Systems, LLC                       $44,785.00                                                                  $44,785.00
The Sherwin Williams Company (dba Valspar)
Alex Lugo
101 Prospect Ave
1650 MID
Cleveland, OH 44115                                    71     11/18/2019          Dura Automotive Systems, LLC                                                                   $10,694.74                      $10,694.74
Future Electronics
Diane Svendsen
41 Main St.
Bolton, MA 01740                                       72     11/14/2019          Dura Automotive Systems, LLC                  $313,468.95                                      $27,485.22                     $340,954.17
Future Electronics
41 Main Street
Bolton, MA 01740                                       73     11/18/2019           Dura Mexico Holdings, LLC                             $0.00                                        $0.00                           $0.00
Mentor Graphics Corporation
Meghan Sercombe
8005 SW Boeckman Rd
Wilsonville, OR 97070                                  74     11/13/2019          Dura Automotive Systems, LLC                  $309,087.12                                                                     $309,087.12
Quality Components, LLC d/b/a Northern Mold
7463 Amy School Road
Howard City, MI 49329                                  75     11/8/2019           Dura Automotive Systems, LLC                       $17,436.00                                                                  $17,436.00
Shimafuji Electric Inc
Minako Yoshida
Sakurai Bldg 7F 5-11-1
Minamiaoyama Minato
Tokyo
Japan                                                  76     11/12/2019          Dura Automotive Systems, LLC                        $7,062.00                                                                   $7,062.00
Bankdirect Capital Finance
150 North Field Dr, Ste 190
Lake Forest, IL 60045                                  77     11/13/2019          Dura Automotive Systems, LLC                       $24,253.86                                                                  $24,253.86
Primera Precision Co., Ltd.
Eddie Chang
No. 53, Feng Cheng Street
Bade Dist
Taoyuan City 33449
Taiwan                                                 78     11/14/2019          Dura Automotive Systems, LLC                       $42,740.00                                                                  $42,740.00
Specialty Product Technologies
Dynapar
1675 N. Delany Road
Gurnee, IL 60031                                       79     11/14/2019          Dura Automotive Systems, LLC                       $11,648.20                                                                  $11,648.20
SNL Enterprises DBA Interstate All Battery Center
101 North 48th Street
Quincy, IL 62305                                       80     11/14/2019          Dura Automotive Systems, LLC                         $292.65                                                                     $292.65
Department of Treasury - Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346                            81     11/14/2019          Dura Automotive Systems, LLC                         $152.77     $3,543.61                                                      $3,696.38



                                                                                                      Page 6 of 76
                                                                Case 19-12378-KBO     Doc 1154-1       Filed 07/01/20         Page 7 of 76


                                                                                            Claim Register
                                                                              In re Dura Automotive Systems, LLC, et al.
                                                                                          Case No. 19-12378

                                                                                                                 Current General                                  Current 503(b)(9)
                                                                                                                                 Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address    Claim No. Claim Date                 Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                  Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                     Amount                                           Amount
AGC
AGC Glass Company North America
c/o Paul Garland
700 AFG Road
Church Hill, TN 37642                           82     11/15/2019       Dura Automotive Systems, LLC                       $67,762.80                                   $8,895.36                      $76,658.16
Clifford-Wald & Co., Inc A KP America Co.
Barbara Alther
Administrator
1600 E Golf Road, Suite 110
Rolling Meadows, IL 60008                       83     11/15/2019       Dura Automotive Systems, LLC                        $1,305.00                                                                   $1,305.00
Libra Industries Inc of Michigan
P.O. Box 1105
Jackson, MI 49204                               84     11/15/2019       Dura Automotive Systems, LLC                           $0.00                                                                        $0.00
Automatic Spring Products Corporation
Scott Zylstra
803 Taylor Ave
Grand Haven, MI 49417                           85     11/18/2019       Dura Automotive Systems, LLC                       $32,209.38                                   $9,686.80                      $41,896.18
Aceway Industries Ltd.
Chris Lam
General Manager
Room 1118-19, 11/F, Tower A,
Regent Centre, 63 Wo Yi Hop Road,
Kwai Chung, New Territories
Hong Kong                                       86     11/15/2019       Dura Automotive Systems, LLC                  $107,312.91                                      $22,019.81                     $129,332.72
System Scale Corp.
1420 DONELSON PIKE STE B7
NASHVILLE, TN 37217                             87     11/15/2019       Dura Automotive Systems, LLC                         $354.78                                                                     $354.78
Pro-oem Industrial Supplies
PO Box 831584
Ocala, FL 34483                                 88     11/17/2019       Dura Automotive Systems, LLC                       $11,284.00                                                                  $11,284.00
Mercer System Services
Bridget Trogdon
Accounts Receivable
12421 Meredith Dr
Urbandale, IA 50398                             89     11/18/2019       Dura Automotive Systems, LLC                       $65,101.47                                                                  $65,101.47
Bodycote Thermal Processing, Inc.
Attn: Eric M. Sagehorn
12750 Merit Drive, Suite 1400
Dallas, TX 75251                                90     11/18/2019       Dura Automotive Systems, LLC                       $17,733.42                                                                  $17,733.42
Coilcraft, Inc
Attn: A/R
1102 Silver Lake Rd
Cary, IL 60013                                  91     11/18/2019       Dura Automotive Systems, LLC                       $13,392.00                                   $4,657.50                      $18,049.50
The Sherwin Williams Company (dba Valspar)
Alex Lugo
101 Prospect Ave
1650 MID
Cleveland, OH 44115                             92     11/18/2019        Dura Mexico Holdings, LLC                         $12,386.00                                                                  $12,386.00
Pier Tool & Die Inc.
c/o James K Roosa, Esq.
3723 Pearl Road, Ste 200
Cleveland, OH 44109                             93     11/19/2019       Dura Automotive Systems, LLC                       $56,565.00                                                                  $56,565.00

                                                                                            Page 7 of 76
                                                                Case 19-12378-KBO     Doc 1154-1       Filed 07/01/20         Page 8 of 76


                                                                                            Claim Register
                                                                              In re Dura Automotive Systems, LLC, et al.
                                                                                          Case No. 19-12378

                                                                                                                 Current General                                  Current 503(b)(9)
                                                                                                                                 Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address   Claim No. Claim Date                 Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                  Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                     Amount                                           Amount
Yokohama Industries Americas Ohio, Inc.
474 Newell Street
Painesville, OH 44077                           94     11/20/2019       Dura Automotive Systems, LLC                       $17,600.00                                                                  $17,600.00
IHS Markit
15 Inverness Way East
Englewood, CO 80112-5710                        95     11/19/2019       Dura Automotive Systems, LLC                       $21,183.38                                                                  $21,183.38
Eurodraw Wire Equipment S.R.L.
Via Camillo Chiesa 19/21
Pogliano Milanese 20010
Italy                                           96     11/19/2019       Dura Automotive Systems, LLC                        $9,900.00                                                                   $9,900.00
Claim docketed in error
                                                97     11/19/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                98     11/19/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
Rolled Metal Products - South
711 Maddox Simpson Parkway
Lebannon, TN 37090                              99     11/19/2019       Dura Automotive Systems, LLC                       $34,484.01                                                                  $34,484.01
Paragon Technologies
SunSource
11928 W Silver Spring Dr
Milwaukeee, WI 53225                           100     11/19/2019       Dura Automotive Systems, LLC                        $4,025.24                                                                   $4,025.24
Paragon Technologies
SunSource
11928 W Silver Spring Dr
Milwaukeee, WI 53225                           101     11/19/2019       Dura Automotive Systems, LLC                        $5,372.48                                                                   $5,372.48
Rockford Toolcraft, Inc.
c/o Hinshaw & Culbertson LLP
Matthew M. Hevrin
100 Park Avenue
Rockford, IL 61101                             102     11/20/2019       Dura Automotive Systems, LLC                  $116,242.52                                                                     $116,242.52
KH Vives Rework, S.L.
PI Rey Juan Carlos; Cl Gregal 2
Almussafes 46440
Spain                                          103     11/20/2019       Dura Automotive Systems, LLC                       $11,949.40                                                                  $11,949.40
Cyberscience Corporation
6334 South Racine Circle
Centennial, CO 80111                           104     11/20/2019       Dura Automotive Systems, LLC                       $12,580.35                                                                  $12,580.35
Yokohama Industries America, Inc.
105 Industry Drive
Versailles, KY 40383                           105     11/20/2019       Dura Automotive Systems, LLC                       $44,063.80                                                                  $44,063.80
Interwire Group
Coface North America Insurance Company
650 College Road East, Suite 2005
Princeton, NJ 08540                            106     11/18/2019       Dura Automotive Systems, LLC                  $161,908.01                                      $59,782.42                     $221,690.43
Creative Print Crew LLC
1119 Rochester Road
Troy, MI 48083                                 107     11/18/2019       Dura Automotive Systems, LLC                                                                    $3,987.27                       $3,987.27
Plasti-Paint, Inc.
Lefkovitz & Lefkovitz, PLLC
Steven L. Lefkovitz
618 Church St. Suite 410
Nashville, TN 37219                            108     11/21/2019       Dura Automotive Systems, LLC                 $2,539,611.94                                                                  $2,539,611.94

                                                                                            Page 8 of 76
                                                                Case 19-12378-KBO     Doc 1154-1       Filed 07/01/20         Page 9 of 76


                                                                                            Claim Register
                                                                              In re Dura Automotive Systems, LLC, et al.
                                                                                          Case No. 19-12378

                                                                                                                 Current General                                  Current 503(b)(9)
                                                                                                                                 Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address   Claim No. Claim Date                 Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                  Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                     Amount                                           Amount
Plasti-Paint, Inc.
Lefkovitz & Lefkovitz, PLLC
Steven L. Lefkovitz
618 Church St. Suite 410
Nashville, TN 37219                            109     11/21/2019       Dura Automotive Systems, LLC                 $1,360,698.44                                                                  $1,360,698.44
Nordson Corporation
300 NORDSON DRIVE
AMHERST, OH 44001                              110     11/21/2019       Dura Automotive Systems, LLC                       $36,323.78                                                                  $36,323.78
HellermannTyton
7930 N. Faulkner Rd
Milwaukee, WI 53224                            111     11/21/2019       Dura Automotive Systems, LLC                       $46,334.50                                   $8,031.09                      $54,365.59
HellermannTyton
7930 N. Faulkner Rd
Milwaukee, WI 53224                            112     11/21/2019       Dura Automotive Systems, LLC                       $46,334.50                                   $8,031.09                      $54,365.59
HellermannTyton
7930 N. Faulkner Rd
Milwaukee, WI 53224                            113     11/21/2019       Dura Automotive Systems, LLC                       $54,365.59                                                                  $54,365.59
DW Screw Machine Products Co.
5625 6th Street SW
Cedar Rapids, IA 52404                         114     11/22/2019       Dura Automotive Systems, LLC                       $11,106.16                                  $12,532.16                      $23,638.32
Claim docketed in error
                                               115     11/21/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               116     11/21/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               117     11/21/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               118     11/21/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               119     11/21/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               120     11/21/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               121     11/21/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               122     11/21/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               123     11/21/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               124     11/21/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               125     11/21/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               126     11/21/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               127     11/21/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               128     11/21/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               129     11/21/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               130     11/21/2019       Dura Automotive Systems, LLC                                                                                                        $0.00

                                                                                            Page 9 of 76
                                                                 Case 19-12378-KBO         Doc 1154-1       Filed 07/01/20        Page 10 of 76


                                                                                                 Claim Register
                                                                                   In re Dura Automotive Systems, LLC, et al.
                                                                                               Case No. 19-12378

                                                                                                                      Current General                                  Current 503(b)(9)
                                                                                                                                      Current Priority Current Secured                    Current Admin Total Current
                  Creditor Name and Address   Claim No. Claim Date                      Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                       Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                          Amount                                           Amount
Zurich American Insurance
PO Box 68549
Schaumburg, IL 60196                            131     11/21/2019           Dura Automotive Systems, LLC                  $194,757.48                                                                     $194,757.48
WARREN SCREW PRODUCTS, INC.
13201 STEPHENS RD
WARREN, MI 48089                                132     11/21/2019           Dura Automotive Systems, LLC                        $3,178.00                                     $531.00                       $3,709.00
Tata Technologies, Inc.
Attn. Tom Short
6001 Cass Avenue, Suite 600
Detroit, MI 48202                               133     11/22/2019           Dura Automotive Systems, LLC                  $380,728.40                                                                     $380,728.40
Res Manufacturing Company
7801 N. 73RD STREET
MILWAUKEE, WI 53223                             134     11/22/2019           Dura Automotive Systems, LLC                       $24,755.88                                                                  $24,755.88
Claim docketed in error
                                                135     11/26/2019           Dura Automotive Systems, LLC                                                                                                        $0.00
Kenco Plastics Inc
PO Box 364
Laporte, IN 46352                               136     11/26/2019             Dura Mexico Holdings, LLC                                                                     $1,004.00                       $1,004.00
Korn Ferry (US)
1900 Avenue of the Stars - Ste 2600
Los Angeles, CA 90067                           137     11/22/2019           Dura Automotive Systems, LLC                       $14,740.00                                                                  $14,740.00
Estes Express Lines
3901 W Broad Street
Richmond, VA 23230                              138     11/19/2019   Dura Automotive Systems Cable Operations, LLC               $2,528.37                                                                   $2,528.37
Line Manufacturing LLC
Dean Nichols , CFO
410 John Downey Drive
New Britain, CT 06051                           139     11/22/2019           Dura Automotive Systems, LLC                         $641.60                                                                     $641.60
Arbon Equipment Corporation
Kohner, Mann & Kailas, S.C.
4650 North Port Washington Road
Milwaukee, WI 53212                             140     11/22/2019           Dura Automotive Systems, LLC                        $9,149.30                                                                   $9,149.30
DW Screw Machine Products Co.
5625 6th Street SW
Cedar Rapids, IA 52404                          141     11/22/2019   Dura Automotive Systems Cable Operations, LLC              $14,049.59                                                                  $14,049.59
Preferred Precision Group, LLC
Alicia Harris, Chief Operations Officer
1310 Comer Avenue
Pell City, AL 35125                             142     11/25/2019           Dura Automotive Systems, LLC                       $57,272.00                                                                  $57,272.00
Michigan Testing Institute, Inc.
44249 Phoenix Dr
Sterling Heights, MI 48314                      143     11/26/2019           Dura Automotive Systems, LLC                         $310.00                                                                     $310.00
Wright Plastic Products Co, LLC
201 E Condensery Road
Sheridan, MI 48884                              144     11/25/2019           Dura Automotive Systems, LLC                  $277,103.48                                     $151,922.00                     $429,025.48
Rudolph Bros & Co.
6550 Oley Speaks Way
Canal Winchester, OH 43110                      145     11/22/2019           Dura Automotive Systems, LLC                       $29,983.08                                                                  $29,983.08




                                                                                                 Page 10 of 76
                                                                Case 19-12378-KBO         Doc 1154-1       Filed 07/01/20        Page 11 of 76


                                                                                                Claim Register
                                                                                  In re Dura Automotive Systems, LLC, et al.
                                                                                              Case No. 19-12378

                                                                                                                     Current General                                  Current 503(b)(9)
                                                                                                                                     Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address   Claim No. Claim Date                      Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                      Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                         Amount                                           Amount
Serviacero Planos, S de RL de CV
Blvd Adolfo Lopez Mateos #1717
Piso 11, Col. Los Gavilanes
Leon, Gto. CP 37270
Mexico                                         146     11/25/2019           Dura Automotive Systems, LLC                        $9,714.66                                  $15,898.32                      $25,612.98
DSM Engineering Plastics Inc.
Attn: Kenneth De Angelis
45 Waterview Blvd
Parsippany, NJ 07054                           147     11/25/2019           Dura Automotive Systems, LLC                  $180,360.00                                                                     $180,360.00
Viking Products, Inc.
3710 Northridge Drive NW
Grand Rapids, MI 49544                         148     11/27/2019           Dura Automotive Systems, LLC                       $14,580.86                                   $3,893.00                      $18,473.86
Viking Products, Inc.
3710 Northridge Drive NW
Grand Rapids, MI 49544                         149     11/27/2019                Dura Operating, LLC                            $3,593.10                                                                   $3,593.10
ArcBest
Attn: Bankruptcy Desk
PO Box 10048
Fort Smith, AR 72917                           150     11/18/2019   Dura Automotive Systems Cable Operations, LLC               $9,971.87                                                                   $9,971.87
KPIT Technologies Inc.
28001 Cabot Drive Ste 110
Novi, MI 48377                                 151     11/18/2019           Dura Automotive Systems, LLC                  $271,200.00                                                                     $271,200.00
Motion Industries, Inc.
P.O. Box 1477
Birmingham, AL 35201                           152     11/18/2019           Dura Automotive Systems, LLC                       $57,419.88                                                                  $57,419.88
Veritiv Operating Co. Inc.
Terry Denardo
850 N. Arlington Hts Rd
Itasca, IL 60143                               153     11/19/2019           Dura Automotive Systems, LLC                  $112,109.77                                                                     $112,109.77
CNA Commercial Insurance
500 Colonial Center Parkway
Lake Mary, FL 32746                            154     11/20/2019           Dura Automotive Systems, LLC                       $98,921.00                                                                  $98,921.00
Evers Construction Co., Inc.
PO Box 87
Lawrenceburg, TN 38464                         155     11/22/2019           Dura Automotive Systems, LLC                       $11,410.00                                                                  $11,410.00
Genevieve Swiss Industries, Inc.
6 Old Stage Road
Westfield, MA 01085                            156     11/25/2019           Dura Automotive Systems, LLC                        $2,010.00                                                                   $2,010.00
Motion Industries, Inc.
P.O. Box 1477
Birmingham, AL 35201                           157     11/25/2019           Dura Automotive Systems, LLC                       $57,419.88                                                                  $57,419.88
ArcBest
Attn: Bankruptcy Desk
PO Box 10048
Fort Smith, AR 72917                           158     11/25/2019   Dura Automotive Systems Cable Operations, LLC               $9,971.87                                                                   $9,971.87
O-Flex Metal Finishing, Inc.
1531 Sarah Ct
Mufreesboro, TN 37129                          159     11/25/2019           Dura Automotive Systems, LLC                  $622,986.74                                                                     $622,986.74
Veritiv Operating Co. Inc.
Terry Denardo
850 N. Arlington Hts Rd
Itasca, IL 60143                               160     11/25/2019           Dura Automotive Systems, LLC                  $112,109.77                                                                     $112,109.77

                                                                                                Page 11 of 76
                                                                                    Case 19-12378-KBO     Doc 1154-1       Filed 07/01/20        Page 12 of 76


                                                                                                                Claim Register
                                                                                                  In re Dura Automotive Systems, LLC, et al.
                                                                                                              Case No. 19-12378

                                                                                                                                     Current General                                  Current 503(b)(9)
                                                                                                                                                     Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address                       Claim No. Claim Date                  Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                                      Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                         Amount                                           Amount
Claim docketed in error
                                                                   161     11/26/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
ENGEL Machinery Inc
3740 Board Road
York, PA 17406                                                     162     11/27/2019       Dura Automotive Systems, LLC                        $4,852.51                                   $9,939.88                      $14,792.39
Claim docketed in error
                                                                   163     11/27/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
Lakeside Casting Solutions
2 Lakeside Drive
Monroe City, MO 63456                                              164     11/27/2019       Dura Automotive Systems, LLC                           $0.00                                        $0.00                           $0.00
Lakeside Casting Solutions
2 Lakeside Drive
Monroe City, MO 63456                                              165     11/27/2019         Dura Mexico Holdings, LLC                            $0.00                                        $0.00                           $0.00
Hain Capital Investors Master Fund, Ltd as Transferee of Focal
Point Launch Support, Inc.
Attn: Cheryl Eckstein
301 Route 17, 7th Floor
Rutherford, NJ 07070                                               166     11/27/2019       Dura Automotive Systems, LLC                  $164,128.50                                                                     $164,128.50
Whitesell Corporation
PO Box 2570
Muscle Shoals, AL 35662                                            167     11/27/2019         Dura Mexico Holdings, LLC                         $7,038.94                                                                   $7,038.94
KPIT Technologies Inc.
28001 Cabot Drive Ste 110
Novi, MI 48377                                                     168     11/25/2019       Dura Automotive Systems, LLC                  $271,200.00                                                                     $271,200.00
Chase Plastic Services, Inc.
6467 Waldon Center Dr
Clarkston, MI 48346                                                169     11/29/2019       Dura Automotive Systems, LLC                       $80,630.89                                                                  $80,630.89
Paul Mueller Packaging Solutions L.P.
c/o Arnall Golden Gregory LLP
Attn: Frank N. White
171 17th Street NW, Suite 2100
Atlanta, GA 30363                                                  170     11/26/2019       Dura Automotive Systems, LLC                       $24,156.00                                                                  $24,156.00
Chase Plastic Services, Inc.
6467 Waldon Center Dr
Clarkston, MI 48346                                                171     11/29/2019         Dura Mexico Holdings, LLC                   $112,946.10                                                                     $112,946.10
CNA Commercial Insurance
500 Colonial Center Parkway
Lake Mary, FL 32746                                                172     11/25/2019       Dura Automotive Systems, LLC                       $98,921.00                                                                  $98,921.00
Action Mold and Machining
3120 Ken-O-Sha Ind. Ct SE
Grand Rapids, MI 49508                                             173     11/27/2019       Dura Automotive Systems, LLC                       $44,785.00                                                                  $44,785.00
Preferred Precision Group, LLC
Alicia Harris, Chief Operations Officer
1310 Comer Avenue
Pell City, AL 35125                                                174      12/2/2019       Dura Automotive Systems, LLC                                                                                   $12,704.00      $12,704.00
Unipro Chemical Management Services Inc.
985 Grand Rapids St
Middleville, MI 49333                                              175      12/2/2019       Dura Automotive Systems, LLC                       $15,167.20                                                                  $15,167.20
FCT Assembly, Inc.
343 W. Drake Rd. Ste 270
Fort Collins, CO 80526                                             176      12/3/2019       Dura Automotive Systems, LLC                        $4,440.00                                                                   $4,440.00



                                                                                                                Page 12 of 76
                                                                              Case 19-12378-KBO         Doc 1154-1       Filed 07/01/20        Page 13 of 76


                                                                                                              Claim Register
                                                                                                In re Dura Automotive Systems, LLC, et al.
                                                                                                            Case No. 19-12378

                                                                                                                                   Current General                                  Current 503(b)(9)
                                                                                                                                                   Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address                  Claim No. Claim Date                      Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                                    Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                       Amount                                           Amount
Neff Group Distributors, Inc
PO Box 8604
Fort Wayne, IN 46898-8604                                    177     12/4/2019            Dura Automotive Systems, LLC                        $9,577.36                                                                   $9,577.36
KYB Americas Corporation
2625 N Morton Street
Franklin, IN 46131                                           178     12/4/2019            Dura Automotive Systems, LLC                        $2,023.38                                                                   $2,023.38
PDC Laboratories
PO Box 9071
Peoria, IL 61612-9071                                        179     12/5/2019            Dura Automotive Systems, LLC                         $997.50                                                                     $997.50
Covestro LLC
Natalie Ruffa
Credit Department
Building 5 - Terrace Level
1 Covestro Circle
Pittsburgh, PA 15205                                         180     12/4/2019            Dura Automotive Systems, LLC                                    $112,009.20                    $36,229.20                     $148,238.40
VLS-Armor, LLC
c/o VLS Recovery Services, LLC
Attn: Corrie Coppinger
17020 Premium Dr.
Hockley, TX 77447                                            181     12/5/2019            Dura Automotive Systems, LLC                       $29,734.82                                                                  $29,734.82
Eastern Sintered Alloys, Inc.
c/o Robert S. Bernstein
707 Grant Street, Suite 2200 Gulf Tower
Pittsburgh, PA 15219                                         182     12/5/2019            Dura Automotive Systems, LLC                                                                      $392.23                        $392.23
Eastern Sintered Alloys, Inc.
c/o Robert S. Bernstein
707 Grant Street, Suite 2200 Gulf Tower
Pittsburgh, PA 15219                                         183     12/5/2019            Dura Automotive Systems, LLC                  $381,675.67                                                                     $381,675.67
Eastern Sintered Alloys, Inc.
c/o Robert S. Bernstein
707 Grant Street, Suite 2200 Gulf Tower
Pittsburgh, PA 15219                                         184     12/5/2019            Dura Automotive Systems, LLC                         $801.82                                                                     $801.82
Eastern Sintered Alloys, Inc.
c/o Robert S. Bernstein
707 Grant Street, Suite 2200 Gulf Tower
Pittsburgh, PA 15219                                         185     12/5/2019            Dura Automotive Systems, LLC                                                                  $107,860.60                     $107,860.60
Bungartz Christophersen Partnerschaft mbB Patentanwaelte
Im Mediapark 6a
Cologne 50670
Germany                                                      186     12/6/2019                 Dura Operating, LLC                           $40,548.14                                                                  $40,548.14
Bungartz Christophersen Partnerschaft mbB Patentanwaelte
Im Mediapark 6a
Cologne 50670
Germany                                                      187     12/6/2019            Dura Automotive Systems, LLC                       $14,961.69                                                                  $14,961.69
Automatic Spring Products Corporation
Scott Zylstra
803 Taylor Ave
Grand Haven, MI 49417                                        188     12/12/2019   Dura Automotive Systems Cable Operations, LLC               $6,763.60                                   $3,381.80                      $10,145.40
Fair Harbor Capital LLC as asssignee of PROXEMICS
CONSULTING
PO Box 237037
New York, NY 10023                                           189     12/9/2019                 Dura Operating, LLC                           $12,390.00                                                                  $12,390.00

                                                                                                              Page 13 of 76
                                                                      Case 19-12378-KBO     Doc 1154-1       Filed 07/01/20        Page 14 of 76


                                                                                                  Claim Register
                                                                                    In re Dura Automotive Systems, LLC, et al.
                                                                                                Case No. 19-12378

                                                                                                                       Current General                                  Current 503(b)(9)
                                                                                                                                       Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address         Claim No. Claim Date                 Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                        Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                           Amount                                           Amount
Yokohama Industries Americas Ohio, Inc.
474 Newell Street
Painesville, OH 44077                                190     12/10/2019       Dura Automotive Systems, LLC                       $35,955.00                                                                  $35,955.00
Huntington Technology Finance, Inc.
Peter M. Leto, Vice President and Senior Counsel
 2285 Franklin Road, Suite 100
Bloomfield Hills, MI 48302                           191     12/9/2019        Dura Automotive Systems, LLC                       $41,165.55                                                                  $41,165.55
Tercet Precision Ltd.
Kemp Smith LLP
James W. Brewer
221 N. Kansas, Ste. 1700
El Paso, TX 79901                                    192     12/10/2019       Dura Automotive Systems, LLC                       $12,245.42                                                                  $12,245.42
Edwards Oil Company of Lawrenceburg, Inc.
105 Helton Drive
P.O. Box 807
Lawrenceburg, TN 38464                               193     12/10/2019       Dura Automotive Systems, LLC                         $998.92                                                                     $998.92
Smith Appellate Law Firm PLLC
The Smith Appellate Law Firm
Michael F. Smith, Esq.
1717 Pennsylvania Avenue N.W.
Suite 1025
Washington, DC 20006                                 194     12/10/2019       Dura Automotive Systems, LLC                       $88,067.73                                                                  $88,067.73
Informs, Inc.
13055 Riley Street, Suite 10
Holland, , MI 49424                                  195     12/12/2019                Dura G.P.                                  $1,684.80                                                                   $1,684.80
Semiconductor Hybrid Assembly, Inc.
49113 WIXOM TECH DR
WIXOM, MI 48393                                      196     12/13/2019       Dura Automotive Systems, LLC                       $19,620.00                                                                  $19,620.00
Otis Elevator Company
Treasury Services - C/o Credit &Collections
5500 Village Blvd
West Palm Beach , FL 33407                           197     12/9/2019        Dura Automotive Systems, LLC                         $912.04                                                                     $912.04
Automatic Spring Products Corporation
Scott Zylstra
803 Taylor Ave
Grand Haven, MI 49417                                198     12/12/2019           Dura Fremont L.L.C.                             $2,536.12                                                                   $2,536.12
Dataspeed Inc.
Gregory Fleck
2736 Research Dr.
Rochester Hills, MI 48309                            199     12/12/2019       Dura Automotive Systems, LLC                       $40,129.75                                                                  $40,129.75
BASF Corporation
100 Park Ave
Florham Park, NJ 07932                               200     12/9/2019        Dura Automotive Systems, LLC                  $124,157.54                                      $21,996.40                     $146,153.94
Reliance Design & Manufacture Corp.
Huai-ting Li
Sales
No. 18, Aly. 21, Ln. 279, Zhongzheng Rd.
Yongkang Dist.
Tainan City 71043
Taiwan                                               201     12/11/2019       Dura Automotive Systems, LLC                        $4,448.00                                                                   $4,448.00




                                                                                                   Page 14 of 76
                                                                              Case 19-12378-KBO         Doc 1154-1       Filed 07/01/20        Page 15 of 76


                                                                                                              Claim Register
                                                                                                In re Dura Automotive Systems, LLC, et al.
                                                                                                            Case No. 19-12378

                                                                                                                                   Current General                                  Current 503(b)(9)
                                                                                                                                                   Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address                  Claim No. Claim Date                      Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                                    Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                       Amount                                           Amount
Informs, Inc.
13055 Riley Street, Suite 10
Holland, , MI 49424                                          202     12/12/2019                Dura Fremont L.L.C.                             $996.00                                                                     $996.00
Agritek Industries, Inc.
Larry Kooiker, President/Owner
4211 Hallacy Drive
Holland, MI 49424                                            203     12/9/2019            Dura Automotive Systems, LLC                       $48,644.00                                                                  $48,644.00
Automatic Spring Products Corporation
Scott Zylstra
803 Taylor Ave
Grand Haven, MI 49417                                        204     12/12/2019                Dura Operating, LLC                           $22,909.66                                   $5,848.00                      $28,757.66
Voestalpine Rotec Inc
Will Brunner
3709 US 52 South
Lafayette, IN 47903                                          205     12/13/2019           Dura Automotive Systems, LLC                        $8,724.27                 $17,809.93       $17,809.93                      $44,344.13
Perfection Spring and Stamping Corp
Stephen R. Epstein
1449 E Algonquin Rd
PO Box 275
Mount Prospect, IL 60056                                     206     12/6/2019            Dura Automotive Systems, LLC                  $276,650.94                                      $68,245.70                     $344,896.64
Unipro Chemical Management Services Inc.
985 Grand Rapids St
Middleville, MI 49333                                        207     12/9/2019            Dura Automotive Systems, LLC                       $15,167.20                                                                  $15,167.20
Interwire Products
Coface North America Insurance Company
650 College Road East, Suite 2005
Princeton, NJ 08540                                          208     12/9/2019            Dura Automotive Systems, LLC                        $5,816.00                                                                   $5,816.00
The Travelers Indemnity Company and is property casualty
insurance affiliates
Account Resolution
One Tower Square 0000-FP15
Hartford, CT 06183                                           209     12/11/2019           Dura Automotive Systems, LLC                           $0.00                   $6,000.00                                        $6,000.00
Informs, Inc.
13055 Riley Street, Suite 10
Holland, , MI 49424                                          210     12/12/2019                Dura Operating, LLC                             $533.05                                                                     $533.05
Informs, Inc.
13055 Riley Street, Suite 10
Holland, , MI 49424                                          211     12/12/2019   Dura Automotive Systems Cable Operations, LLC                $423.24                                                                     $423.24
Claim docketed in error
                                                             212     12/12/2019           Dura Automotive Systems, LLC                                                                                                        $0.00
SK TECH, INC.
200 METRO DRIVE
ENGLEWOOD, OH 45315                                          213     12/12/2019           Dura Automotive Systems, LLC                         $556.80                                                                     $556.80
Toyota Boshoku America, Inc.
Julie Karkosak
Vice President and General Counsel
28000 West Park Drive
Novi, MI 48377                                               214     12/13/2019           Dura Automotive Systems, LLC                                                  $62,380.13        $4,442.00                      $66,822.13
Claim docketed in error
                                                             215     12/13/2019           Dura Automotive Systems, LLC                                                                                                        $0.00




                                                                                                              Page 15 of 76
                                                                          Case 19-12378-KBO     Doc 1154-1       Filed 07/01/20        Page 16 of 76


                                                                                                      Claim Register
                                                                                        In re Dura Automotive Systems, LLC, et al.
                                                                                                    Case No. 19-12378

                                                                                                                           Current General                                  Current 503(b)(9)
                                                                                                                                           Current Priority Current Secured                    Current Admin Total Current
                  Creditor Name and Address            Claim No. Claim Date                 Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                            Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                               Amount                                           Amount
Jo Daviess County Collector
330 N. BENCH STREET
GALENA, IL 61036                                         216     12/13/2019       Dura Automotive Systems, LLC                                    $28,851.97         $0.00                                       $28,851.97
Claim docketed in error
                                                         217     12/13/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
Krayden, Inc.
1491 W 124TH AVE
DENVER, CO 80234                                         218     12/13/2019       Dura Automotive Systems, LLC                        $6,448.88                                                                   $6,448.88
Claim docketed in error
                                                         219     12/13/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
Asahi Kasei Plastics NA Inc.
900 E VAN RIPER RD
FOWLERVILLE, MI 48836                                    220     12/13/2019           Dura Fremont L.L.C.                             $5,280.60                                                                   $5,280.60
Claim docketed in error
                                                         221     12/13/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
Asahi Kasei Plastics NA Inc.
900 E VAN RIPER RD
FOWLERVILLE, MI 48836                                    222     12/13/2019           Dura Fremont L.L.C.                       $190,428.00                                      $74,115.00                     $264,543.00
Standard & Poor's Financial Services, LLC
55 Water Street
New York, NY 10004                                       223     12/13/2019       Dura Automotive Systems, LLC                  $255,804.00                                                                     $255,804.00
Claim docketed in error
                                                         224     12/14/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
Markel Corporation
PO BOX 752
NORRISTOWN, PA 19404                                     225     12/14/2019       Dura Automotive Systems, LLC                  $231,409.06                                      $25,005.89                     $256,414.95
AllSource Transportation LLC dba AllSource Logistics
Teri Hasenour Gordon
Attorney at Law
P.O. Box 1075
Columbia, TN 38402-1075                                  226     12/16/2019       Dura Automotive Systems, LLC                                                  $75,632.16                                       $75,632.16
Claim docketed in error
                                                         227     12/16/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
TOAGOSEI AMERICA, INC.
1450 WEST MAIN STREET
WEST JEFFERSON, OH 43162                                 228     12/16/2019           Dura Operating, LLC                            $19,151.00                                                                  $19,151.00
EXTRUDEX, INC.
310 FIGGIE ROAD
PAINESVILLE, OH 44077                                    229     12/16/2019       Dura Automotive Systems, LLC                       $19,516.60                                                                  $19,516.60
Inflection Risk Solutions, LLC d/b/a GoodHire
555 Twin Dolphin Dr. Ste 630
Redwood City, CA 94065                                   230     12/16/2019       Dura Automotive Systems, LLC                        $1,976.21                                                                   $1,976.21
Crossborders
520 White Plains Rd
Tarrytown, NY 10591                                      231     12/16/2019       Dura Automotive Systems, LLC                       $77,000.00                                                                  $77,000.00
BLU PERSPECTIVE LLC
7900 LOGISTIC DRIVE
STE D
ZEELAND, MI 49464                                        232     12/13/2019       Dura Automotive Systems, LLC                       $19,520.00                                                                  $19,520.00
Claim docketed in error
                                                         233     12/18/2019       Dura Automotive Systems, LLC                                                                                                        $0.00



                                                                                                      Page 16 of 76
                                                                           Case 19-12378-KBO     Doc 1154-1       Filed 07/01/20        Page 17 of 76


                                                                                                       Claim Register
                                                                                         In re Dura Automotive Systems, LLC, et al.
                                                                                                     Case No. 19-12378

                                                                                                                            Current General                                  Current 503(b)(9)
                                                                                                                                            Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address              Claim No. Claim Date                 Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                             Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                Amount                                           Amount
K/C WELDING INC
1309 MAIN STREET
ESSEXVILLE, MI 48732                                      234     12/18/2019       Dura Automotive Systems, LLC                        $4,572.00                                                                   $4,572.00
Principal Manufacturing Corporation
2800 South 19th Avenue
Broadview, IL 60155                                       235     12/18/2019           Dura Fremont L.L.C.                                                                        $11,008.50                      $11,008.50
Parker-Hannifin Corporation
Sandra J. Sberna
Credit Analyst Corp.H.Q.
6035 Parkland Blvd.
Cleveland, OH 44124                                       236     12/16/2019           Dura Operating, LLC                             $1,314.19                                                                   $1,314.19
Claim docketed in error
                                                          237     12/16/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
NYLON CORPORATION OF AMERICA
333 SUNDIAL AVE
MANCHESTER, NH 03103                                      238     12/16/2019       Dura Automotive Systems, LLC                       $51,101.20                                                                  $51,101.20
SETSA - Sociedade de Engenharia e Transformacao, S.A.
SOCIEDADE DE ENGENHARIA E TR
RUA AUGUSTO COSTA PICASSINOS
MARINHA GRANDE 2430-463
PORTUGAL                                                  239     11/19/2019           Dura Operating, LLC                       $139,200.00                                                                     $139,200.00
Claim docketed in error
                                                          240     12/17/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
NATIONAL MOLDING LLC
14427 NW 60TH AVE.
MIAMI LAKES, FL 33014                                     241     12/17/2019           Dura Fremont L.L.C.                             $3,712.07                                     $858.32                       $4,570.39
Claim docketed in error
                                                          242     12/16/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
T.J Snow Company, Inc.
6207 JIM SNOW WAY
CHATTANOOGA, TN 37421                                     243     12/16/2019       Dura Automotive Systems, LLC                           $0.00                                                                        $0.00
Trupar America, Inc
160 WILSON ROAD
BENTLEYVILLE, PA 15314                                    244     12/16/2019       Dura Automotive Systems, LLC                         $211.62                                                                     $211.62
Claim docketed in error
                                                          245     12/16/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
Element Materails Technology
3701 Port Union Road
Fairfield , OH 45014                                      246     12/16/2019       Dura Automotive Systems, LLC                       $14,000.00                                                                  $14,000.00
Mill Steel Company
Chris Diel
Credit Manager
2905 Lucerne Drive SE
Grand Rapids, MI 49546                                    247     12/16/2019       Dura Automotive Systems, LLC                        $2,002.03                                                                   $2,002.03
Claim docketed in error
                                                          248     12/16/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                          249     12/26/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                          250     12/16/2019       Dura Automotive Systems, LLC                                                                                                        $0.00




                                                                                                       Page 17 of 76
                                                                         Case 19-12378-KBO         Doc 1154-1       Filed 07/01/20        Page 18 of 76


                                                                                                         Claim Register
                                                                                           In re Dura Automotive Systems, LLC, et al.
                                                                                                       Case No. 19-12378

                                                                                                                              Current General                                  Current 503(b)(9)
                                                                                                                                              Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address             Claim No. Claim Date                      Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                               Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                  Amount                                           Amount
Uline
2200 S LAKESIDE DRIVE
WAUKEGAN, IL 60085                                      251     12/16/2019           Dura Automotive Systems, LLC                       $34,572.26                                   $1,262.92                      $35,835.18
Element Materails Technology
3701 Port Union Road
Fairfield , OH 45014                                    252     12/17/2019           Dura Automotive Systems, LLC                        $8,345.00                                                                   $8,345.00
Dajaco Industries, Inc.
Kilpatrick & Associates, P.C.
903 N. Opdyke, Ste. C
Auburn Hills, MI 48326                                  253     12/17/2019   Dura Automotive Systems Cable Operations, LLC         $545,994.75                                      $59,594.76                     $605,589.51
Claim docketed in error
                                                        254     12/17/2019           Dura Automotive Systems, LLC                                                                                                        $0.00
The MathWorks, Inc
3 APPLE HILL RD.
NATICK, MA 01760                                        255     12/17/2019           Dura Automotive Systems, LLC                  $105,550.00                                                                     $105,550.00
Neumann Müller Oberwalleney & Partner Patentanwälte
Overstolzenstr. 2a
Köln 50677
Germany                                                 256     12/17/2019           Dura Automotive Systems, LLC                        $8,620.37                                                                   $8,620.37
Claim docketed in error
                                                        257     12/17/2019           Dura Automotive Systems, LLC                                                                                                        $0.00
AMANDA BENT BOLT COMPANY
1120 CIC DRIVE
PO BOX 1027
LOGAN, OH 43138                                         258     12/17/2019                Dura Operating, LLC                           $80,521.85                                                                  $80,521.85
JCG MOWING LLC
16019 RT M
MADISON, MO 65263                                       259     12/17/2019           Dura Automotive Systems, LLC                                     $1,400.00                                                      $1,400.00
Claim docketed in error
                                                        260     12/17/2019           Dura Automotive Systems, LLC                                                                                                        $0.00
Creative Foam Corporation
Attn: Jennifer Backoski
300 N. Alloy Dr.
Fenton, MI 48430                                        261     12/18/2019           Dura Automotive Systems, LLC                        $1,723.65                                                                   $1,723.65
Claim docketed in error
                                                        262     12/18/2019           Dura Automotive Systems, LLC                                                                                                        $0.00
STRATOSPHERE QUALITY, INC
12024 EXIT FIVE PKWY
FISHERS, IN 46037                                       263     12/18/2019           Dura Automotive Systems, LLC                        $2,012.00                                                                   $2,012.00
DQS Inc
1500 McConnor Parkway Ste 400
Schaumburg, IL 60173                                    264     12/18/2019           Dura Automotive Systems, LLC                                                  $59,887.45                                       $59,887.45
Element Materails Technology
3701 Port Union Road
Fairfield , OH 45014                                    265     12/17/2019           Dura Automotive Systems, LLC                        $3,500.00                                                                   $3,500.00
Claim docketed in error
                                                        266     12/18/2019           Dura Automotive Systems, LLC                                                                                                        $0.00
STRATOSPHERE QUALITY, INC
12024 EXIT FIVE PKWY
FISHERS, IN 46037                                       267     12/18/2019           Dura Automotive Systems, LLC                       $18,504.78                                                                  $18,504.78




                                                                                                         Page 18 of 76
                                                                        Case 19-12378-KBO     Doc 1154-1       Filed 07/01/20        Page 19 of 76


                                                                                                    Claim Register
                                                                                      In re Dura Automotive Systems, LLC, et al.
                                                                                                  Case No. 19-12378

                                                                                                                         Current General                                  Current 503(b)(9)
                                                                                                                                         Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date                 Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                          Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                             Amount                                           Amount
TRIMARK
500 BAILEY AVENUE
NEW HAMPTON, IA 50659                                  268     12/16/2019       Dura Automotive Systems, LLC                       $36,000.00                                                                  $36,000.00
Claim docketed in error
                                                       269     12/16/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                       270     12/18/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
H.R. Rathgeber GmbH & Co. KG
WEBERSTR. 15
HERBRECHTINGEN 89542
GERMANY                                                271     12/18/2019       Dura Automotive Systems, LLC                        $6,680.00                                                                   $6,680.00
Schneider National Inc
Attn: Credit Dept
3101 Packerland Dr
Green Bay, WI 54313                                    272     12/19/2019           Dura Operating, LLC                            $69,829.91                                                                  $69,829.91
The Gleason Works
1000 University Avenue
Rochester, NY 14607                                    273     12/19/2019       Dura Automotive Systems, LLC                       $15,127.18                                                                  $15,127.18
Certified Labs
Credit Dept
2727 Chemsearch Blvd
Irving, TX 75062                                       274     12/16/2019       Dura Automotive Systems, LLC                        $2,517.80                                                                   $2,517.80
TTM Technologies, Inc.
Petya Vassilev
520 Maryville Centre Drive, Suite 400
St. Louis, MO 63141                                    275     12/13/2019       Dura Automotive Systems, LLC                  $120,662.71                                                                     $120,662.71
DHL Global Forwarding
1801 NW 82nd Avenue
Doral, FL 33126                                        276     12/18/2019       Dura Automotive Systems, LLC                       $81,395.30                                                                  $81,395.30
Vivacqua Law, PLLC
3101 E. Eisenhower Parkway
Ann Arbor, MI 48108                                    277     12/19/2019           Dura Operating, LLC                       $452,933.00                                                                     $452,933.00
Claim docketed in error
                                                       278     12/19/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
Macon County Shelterd Works
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    279     12/19/2019       Dura Automotive Systems, LLC                        $1,327.00                                                                   $1,327.00
L&P Financial Services
Butzel Long, P.C.
c/o Max Newman
41000 Woodward Ave
Stoneridge West
Bloomfield Hills, MI 48304                             280     12/20/2019       Dura Automotive Systems, LLC                  $141,212.35                                      $58,021.94                     $199,234.29
Claim docketed in error
                                                       281     12/19/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
WOLVERINE PLATING CORP.
29456 GROESBECK HWY.
ROSEVILLE, MI 48066                                    282     12/19/2019       Dura Automotive Systems, LLC                        $2,463.02                                                                   $2,463.02
Claim docketed in error
                                                       283     12/19/2019       Dura Automotive Systems, LLC                                                                                                        $0.00



                                                                                                    Page 19 of 76
                                                                Case 19-12378-KBO         Doc 1154-1       Filed 07/01/20        Page 20 of 76


                                                                                                Claim Register
                                                                                  In re Dura Automotive Systems, LLC, et al.
                                                                                              Case No. 19-12378

                                                                                                                     Current General                                  Current 503(b)(9)
                                                                                                                                     Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address   Claim No. Claim Date                      Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                      Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                         Amount                                           Amount
ATMOSPHERE HEAT TREATING, INC
30760 CENTURY DRIVE
WIXOM, MI 48393                                284     12/19/2019                Dura Operating, LLC                           $12,720.44                                                                  $12,720.44
Claim docketed in error
                                               285     12/19/2019           Dura Automotive Systems, LLC                                                                                                        $0.00
METALKRAFT INDUSTRIES INC
1944 SHUMWAY HILL ROAD
PO BOX 606
WELLSBORO, PA 16901                            286     12/19/2019           Dura Automotive Systems, LLC                  $219,688.62                                     $161,536.69                     $381,225.31
Chongqing Hoosen Technology Co., Ltd
c/o Max J. Newman
Butzel Long
41000 Woodward Ave.
Stoneridge West
Bloomfield Hills, MI 48304                     287     12/20/2019           Dura Automotive Systems, LLC                       $13,762.80                                  $22,938.00                      $36,700.80
Chongqing Hoosen Technology Co., Ltd
c/o Max J. Newman
Butzel Long
41000 Woodward Ave.
Stoneridge West
Bloomfield Hills, MI 48304                     288     12/20/2019           Dura Automotive Systems, LLC                  $128,484.94                                      $26,056.21                     $154,541.15
Claim docketed in error
                                               289     12/20/2019           Dura Automotive Systems, LLC                                                                                                        $0.00
A Raymond Tinnerman Automtive Inc.
2474 Devondale
Rochester Hills, MI 48309                      290     12/20/2019           Dura Automotive Systems, LLC                       $14,569.84                                                                  $14,569.84
Chongqing Hoosen Technology Co., Ltd
c/o Max J. Newman
Butzel Long
41000 Woodward Ave.
Stoneridge West
Bloomfield Hills, MI 48304                     291     12/20/2019   Dura Automotive Systems Cable Operations, LLC              $13,762.80                                  $22,938.00                      $36,700.80
L&P Financial Services
Butzel Long, P.C.
c/o Max Newman
41000 Woodward Ave
Stoneridge West
Bloomfield Hills, MI 48304                     292     12/20/2019   Dura Automotive Systems Cable Operations, LLC         $141,212.35                                      $58,021.94                     $199,234.29
AUTOMATIONDIRECT.COM
3505 HUTCHINSON RD
CUMMING, GA 30040                              293     12/20/2019           Dura Automotive Systems, LLC                        $3,737.25                                                                   $3,737.25
Claim docketed in error
                                               294     12/20/2019           Dura Automotive Systems, LLC                                                                                                        $0.00
Barnes Group Inc
Attn: Ellen Styles
80 Scott Swamp Rd
Farmington, CT 06032                           295     12/20/2019           Dura Automotive Systems, LLC                  $233,944.79                                                                     $233,944.79
Claim docketed in error
                                               296     12/12/2019           Dura Automotive Systems, LLC                                                                                                        $0.00
POLYSI TECHNOLOGIES INC
5108 REX MCLEOD DRIVE
SANFORD, NC 27730                              297     12/12/2019           Dura Automotive Systems, LLC                         $240.00                                                                     $240.00

                                                                                                Page 20 of 76
                                                                                   Case 19-12378-KBO     Doc 1154-1       Filed 07/01/20        Page 21 of 76


                                                                                                               Claim Register
                                                                                                 In re Dura Automotive Systems, LLC, et al.
                                                                                                             Case No. 19-12378

                                                                                                                                    Current General                                  Current 503(b)(9)
                                                                                                                                                    Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address                      Claim No. Claim Date                 Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                                     Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                        Amount                                           Amount
Millennium Machinery, Inc.
4406 Technology Drive
South Bend, IN 46628                                              298     12/20/2019       Dura Automotive Systems, LLC                       $49,541.27                                                                  $49,541.27
Claim docketed in error
                                                                  299     12/20/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
CAYCE MILL SUPPLY CO INC
2225 PEMBROKE ROAD
HOPKINSVILLE, KY 42240                                            300     12/20/2019       Dura Automotive Systems, LLC                         $907.62                                                                     $907.62
Fulcrum Rigging, Inc.
Easterday Houin LLP
119 W Garro St
Plymouth, IN 46563                                                301     12/23/2019       Dura Automotive Systems, LLC                       $62,340.67                                                                  $62,340.67
COLE MOTORSPORTS LLC
545 AIRPORT RD
BLUEFIELD, WV 24701                                               302     12/23/2019       Dura Automotive Systems, LLC                       $78,527.36                                                                  $78,527.36
ILPEA INDUSTRIES, INC.
7351 SOLUTION CENTER
CHICAGO, IL 60677-7003                                            303     12/20/2019       Dura Automotive Systems, LLC                       $32,987.55                                                                  $32,987.55
Liberty Spring (Toronto) Inc
25 Worcester Rd
Toronto, ON M9W1K9
Canada                                                            304     12/20/2019       Dura Automotive Systems, LLC                       $46,293.84                                       $0.00                      $46,293.84
TRC Master Fund LLC as Transferee of Liberty Spring (Toronto)
Inc
Attn: Terrel Ross
PO Box 633
Woodmere, NY 11598                                                304     12/20/2019       Dura Automotive Systems, LLC                           $0.00         $0.00         $0.00       $34,053.18           $0.00      $34,053.18
Claim docketed in error
                                                                  305     12/20/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
APERAM STAINLESS SERVICE & SOLUTIONS USA, LLC
6775 CENTER DR.
STERLING HEIGHTS, MI 48312                                        306     12/20/2019                Dura G.P.                            $143,013.99                                                                     $143,013.99
Missouri Department of Revenue
PO Box 475
Jefferson City, MO 65105                                          307     12/20/2019           Dura Operating, LLC                                $0.00                                                                        $0.00
Claim docketed in error
                                                                  308     12/23/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
LAUREL STEEL
5400 HARVESTER RD.
BURLINGTON, ON L7L 5N5
CANADA                                                            309     12/23/2019       Dura Automotive Systems, LLC                       $39,143.59                                  $10,372.76                      $49,516.35
Reising Ethington PC
c/o Max J. Newman
Butzel Long
41000 Woodward Ave
Bloomfield Hills, MI 48304                                        310     12/23/2019           Dura Operating, LLC                                                      $140,570.50                                      $140,570.50
Claim docketed in error
                                                                  311     12/23/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
NIAGARA LASALLE CORPORATION
1412 - 150TH STREET
HAMMOND, IN 46327                                                 312     12/23/2019           Dura Operating, LLC                            $18,767.41                                                                  $18,767.41



                                                                                                                Page 21 of 76
                                                                Case 19-12378-KBO         Doc 1154-1        Filed 07/01/20       Page 22 of 76


                                                                                                Claim Register
                                                                                  In re Dura Automotive Systems, LLC, et al.
                                                                                              Case No. 19-12378

                                                                                                                     Current General                                  Current 503(b)(9)
                                                                                                                                     Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address   Claim No. Claim Date                      Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                      Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                         Amount                                           Amount
The Spiratex Co.
6333 Cogswell Road
Romulus, MI 48174                              313     12/23/2019           Dura Automotive Systems, LLC                        $2,143.00                                                                   $2,143.00
Claim docketed in error
                                               314     12/23/2019           Dura Automotive Systems, LLC                                                                                                        $0.00
Consumer Energy Company
Attn: Legal Dept.
One Energy Plaza
Jackson, MI 49201                              315     12/6/2019            Dura Automotive Systems, LLC                       $81,288.39                                                                  $81,288.39
SHANGHAI SANFENG MOLD TOOLING CO, LTD
SU ZHANG
2/F TOWER 5, LANE 135 GUOWEI ROAD
YANGPU DISTRICT
SHANGHAI 200438
CHINA                                          316     12/23/2019           Dura Automotive Systems, LLC                                                                   $19,865.51                      $19,865.51
Claim docketed in error
                                               317     12/20/2019           Dura Automotive Systems, LLC                                                                                                        $0.00
UNIVERSAL INSTRUMENTS CORP.
33 BROOME CORPORATE PARKWAY
CONKLIN, NY 13748                              318     12/20/2019           Dura Automotive Systems, LLC                       $26,950.45                                                                  $26,950.45
Erbsloeh Aluminum Solutions, Inc.
c/o Max J. Newman
Butzel Long, a Professional Corporation
41000 Woodward
Stoneridge West
Bloomfield Hills, MI 48304                     319     12/23/2019                     Dura G.P.                           $504,439.85                                     $505,015.17                   $1,009,455.02
Thunder Mfg. USA Inc.
Jaffe Raitt Heuer & Weiss, P.C.
Attn: Paul R. Hage
27777 Franklin, Suite 2500
Southfield, MI 48034                           320     12/23/2019                Dura Operating, LLC                      $168,244.65                                      $34,455.79                     $202,700.44
Vitrica S.A De C.V.
Jaffe Raitt Heuer & Weiss, P.C.
Attn: Paul R. Hage
27777 Franklin, Suite 2500
Southfield, MI 48034                           321     12/23/2019   Dura Automotive Systems Cable Operations, LLC               $9,107.09                                   $1,788.34                      $10,895.43
Reising Ethington PC
c/o Max J. Newman
Butzel Long
41000 Woodward Ave
Bloomfield Hills, MI 48304                     322     12/23/2019           Dura Automotive Systems, LLC                  $140,570.50                                                                     $140,570.50
Claim docketed in error
                                               323     12/23/2019           Dura Automotive Systems, LLC                                                                                                        $0.00
IRON CITY STAMPING
3 HOLLY CREEK RD
IRON CITY, TN 38463                            324     12/23/2019           Dura Automotive Systems, LLC                       $64,410.85                                                                  $64,410.85
Erbsloeh Aluminum Solutions, Inc.
c/o Max J. Newman
Butzel Long, a Professional Corporation
41000 Woodward
Stoneridge West
Bloomfield Hills, MI 48304                     325     12/23/2019                Dura Operating, LLC                     $1,009,455.02                                                                  $1,009,455.02

                                                                                                  Page 22 of 76
                                                                     Case 19-12378-KBO     Doc 1154-1       Filed 07/01/20        Page 23 of 76


                                                                                                 Claim Register
                                                                                   In re Dura Automotive Systems, LLC, et al.
                                                                                               Case No. 19-12378

                                                                                                                      Current General                                  Current 503(b)(9)
                                                                                                                                      Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address        Claim No. Claim Date                 Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                       Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                          Amount                                           Amount
Vitrica S.A De C.V.
Jaffe Raitt Heuer & Weiss, P.C.
Attn: Paul R. Hage
27777 Franklin, Suite 2500
Southfield, MI 48034                                326     12/23/2019           Dura Operating, LLC                            $52,095.03                                  $15,572.93                      $67,667.96
MARSH PLATING CORPORATION
103 N. GROVE STREET
YPSILANTI, MI 48198                                 327     12/20/2019       Dura Automotive Systems, LLC                       $33,514.07                                                                  $33,514.07
ASSURANCE OPERATION CORPORATION D/B/A AOC METAL
WORKS
2005 LIBERTY AVENUE
PO BOX 98
LAWRENCEBURG , TN 38464                             328     12/23/2019           Dura Operating, LLC                            $70,733.54                                 $287,065.88                     $357,799.42
ASSURANCE OPERATION CORPORATION D/B/A AOC METAL
WORKS
2005 LIBERTY AVENUE
PO BOX 98
LAWRENCEBURG , TN 38464                             329     12/23/2019           Dura Operating, LLC                            $70,733.54                                 $287,065.88                     $357,799.42
ASSURANCE OPERATION CORPORATION D/B/A AOC METAL
WORKS
2005 LIBERTY AVENUE
PO BOX 98
LAWRENCEBURG , TN 38464                             330     12/23/2019                Dura G.P.                                 $70,733.54                                 $287,065.88                     $357,799.42
ASSURANCE OPERATION CORPORATION D/B/A AOC METAL
WORKS
2005 LIBERTY AVENUE
PO BOX 98
LAWRENCEBURG , TN 38464                             331     12/23/2019                Dura G.P.                                 $70,733.54                                 $287,065.88                     $357,799.42
Claim docketed in error
                                                    332     12/23/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
VISUAL RESOURCES LLC
12024 Exit Five Parkway
Fishers, IN 46037                                   333     12/23/2019       Dura Automotive Systems, LLC                        $4,696.60                                                                   $4,696.60
Thunder Mfg. USA Inc.
Jaffe Raitt Heuer & Weiss, P.C.
Attn: Paul R. Hage
27777 Franklin, Suite 2500
Southfield, MI 48034                                334     12/23/2019       Dura Automotive Systems, LLC                  $168,244.65                                      $34,455.79                     $202,700.44
Claim docketed in error
                                                    335     12/23/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
SPIROL INTERNATIONAL CORP
30 ROCK AVENUE
DANIELSON, CT 06239                                 336     12/23/2019       Dura Automotive Systems, LLC                       $11,675.95                                                                  $11,675.95
Diamond Tool & Abrasives Inc
PO Box 92170
Elk Grove Village , IL 60009                        337     12/23/2019       Dura Automotive Systems, LLC                        $6,205.77                                                                   $6,205.77
Innovative Systems Solutions, Inc.
Gregory H. Petrak
428 Theresa Dr
Boulder, CO 80303                                   338     12/23/2019       Dura Automotive Systems, LLC                       $65,836.80                                                                  $65,836.80
Claim docketed in error
                                                    339     12/24/2019       Dura Automotive Systems, LLC                                                                                                        $0.00

                                                                                                  Page 23 of 76
                                                                Case 19-12378-KBO         Doc 1154-1       Filed 07/01/20        Page 24 of 76


                                                                                                Claim Register
                                                                                  In re Dura Automotive Systems, LLC, et al.
                                                                                              Case No. 19-12378

                                                                                                                     Current General                                  Current 503(b)(9)
                                                                                                                                     Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address   Claim No. Claim Date                      Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                      Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                         Amount                                           Amount
ELECTRO-SHIELD PLATING, INC.
230 CHAMBERS AVENUE
PO BOX 692
GEORGETOWN, KY 40324-0692                      340     12/24/2019           Dura Automotive Systems, LLC                       $98,320.16                                  $67,472.06                     $165,792.22
Lakeside Casting Solutions
2 Lakeside Drive
Monroe City, MO 63456                          341     12/26/2019                Dura Fremont L.L.C.                            $2,589.40                                     $777.82                       $3,367.22
Claim docketed in error
                                               342     12/24/2019           Dura Automotive Systems, LLC                                                                                                        $0.00
DYNACAST-ELGIN
195 CORPORATE DRIVE
ELGIN, IL 60123                                343     12/24/2019           Dura Automotive Systems, LLC                       $12,389.69                                                                  $12,389.69
Lakeside Casting Solutions
2 Lakeside Drive
Monroe City, MO 63456                          344     12/26/2019                Dura Operating, LLC                           $26,692.58                                  $20,717.81                      $47,410.39
Robbins & Bohr, LLC
Joseph W. Robbins, Sr
420 Hudson Rd
P.O. Box 4046
Chattanooga, TN 37405                          345     12/26/2019           Dura Automotive Systems, LLC                        $1,143.51                                                                   $1,143.51
Claim docketed in error
                                               346     12/26/2019           Dura Automotive Systems, LLC                                                                                                        $0.00
GLOBAL LIGHTING TECHNOLOGIES
55 ANDREWS CIRCLE
BRECKSVILLE, OH 44141                          347     12/24/2019           Dura Automotive Systems, LLC                        $6,810.74                                                                   $6,810.74
Steel Technologies De Mexico, S.A. De C.V.
Reva D Campbell
Assistant General Counsel
700 N Hurstbourne Parkway Suite 400
Louisville, KY 40222                           348     12/24/2019           Dura Automotive Systems, LLC                  $809,737.61                                     $174,015.39                     $983,753.00
Markline Co., Ltd
400 Galleria Officentre
Suite 415
Southfield, MI 48034                           349     12/26/2019           Dura Automotive Systems, LLC                        $1,066.00                                                                   $1,066.00
Steel Technologies LLC
Reva D Campbell
Assistant General Counsel
700 N Hurstbourne Parkway Suite 400
Louisville, KY 40222                           350     12/24/2019           Dura Automotive Systems, LLC                        $5,073.18                                  $23,754.27                      $28,827.45
Claim docketed in error
                                               351     12/26/2019           Dura Automotive Systems, LLC                                                                                                        $0.00
BRONSON & BRATTON INC.
220 SHORE DRIVE
BURR RIDGE, IL 60527                           352     12/26/2019   Dura Automotive Systems Cable Operations, LLC              $10,710.00                                                                  $10,710.00
PREMIER SPRING & MFNG LTD
60 INGLIS ST
AYR, ON N0B 1E0
CANADA                                         353     12/26/2019           Dura Automotive Systems, LLC                        $9,261.00                                                                   $9,261.00
Claim docketed in error
                                               354     12/26/2019           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               355     12/26/2019           Dura Automotive Systems, LLC                                                                                                        $0.00

                                                                                                Page 24 of 76
                                                                Case 19-12378-KBO         Doc 1154-1        Filed 07/01/20       Page 25 of 76


                                                                                                Claim Register
                                                                                  In re Dura Automotive Systems, LLC, et al.
                                                                                              Case No. 19-12378

                                                                                                                     Current General                                  Current 503(b)(9)
                                                                                                                                     Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address   Claim No. Claim Date                      Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                      Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                         Amount                                           Amount
GENERAL FASTENERS, INC.
1017 WEST GAINES
PO BOX 726
LAWRENCEBURG, TN 38464                         356     12/26/2019           Dura Automotive Systems, LLC                        $5,682.70                                                                   $5,682.70
Creative Foam Corporation
Attn: Jennifer Backoski
300 N. Alloy Dr.
Fenton, MI 48430                               357     12/24/2019           Dura Automotive Systems, LLC                        $1,723.65                                                                   $1,723.65
Claim docketed in error
                                               358     12/23/2019           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               359     12/23/2019           Dura Automotive Systems, LLC                                                                                                        $0.00
Fitzgerald Equipment
4650 Boeing Drive
Rockford, IL 61109                             360     12/23/2019           Dura Automotive Systems, LLC                        $3,149.15                                                                   $3,149.15
Robbins & Bohr, LLC
Joseph W. Robbins, Sr
420 Hudson Rd
P.O. Box 4046
Chattanooga, TN 37405                          361     12/26/2019                Dura Operating, LLC                            $8,649.33                                                                   $8,649.33
Lakeside Casting Solutions
2 Lakeside Drive
Monroe City, MO 63456                          362     12/26/2019   Dura Automotive Systems Cable Operations, LLC               $5,000.90                                                                   $5,000.90
Claim docketed in error
                                               363     12/26/2019           Dura Automotive Systems, LLC                                                                                                        $0.00
GENERAL FASTENERS, INC.
1017 WEST GAINES
PO BOX 726
LAWRENCEBURG, TN 38464                         364     12/26/2019           Dura Automotive Systems, LLC                         $198.00                                                                     $198.00
Robbins & Bohr, LLC
Joseph W. Robbins, Sr
420 Hudson Rd
P.O. Box 4046
Chattanooga, TN 37405                          365     12/26/2019                Dura Operating, LLC                            $1,143.51                                                                   $1,143.51
Robbins & Bohr, LLC
Joseph W. Robbins, Sr
420 Hudson Rd
P.O. Box 4046
Chattanooga, TN 37405                          366     12/26/2019                     Dura G.P.                                 $1,143.51                                                                   $1,143.51
Claim docketed in error
                                               367     12/27/2019           Dura Automotive Systems, LLC                                                                                                        $0.00
PROGRESSIVE FINISHES, INC.
501 INDUSTRIAL ROAD
ALABASTER, AL 35007                            368     12/27/2019                     Dura G.P.                                    $0.00                                                                        $0.00
PREMIER SPRING & MFNG LTD
60 INGLIS ST
AYR, ON N0B 1E0
CANADA                                         369     12/26/2019           Dura Automotive Systems, LLC                       $14,099.47                                                                  $14,099.47
Claim docketed in error
                                               370     12/26/2019           Dura Automotive Systems, LLC                                                                                                        $0.00




                                                                                                  Page 25 of 76
                                                                Case 19-12378-KBO     Doc 1154-1       Filed 07/01/20        Page 26 of 76


                                                                                            Claim Register
                                                                              In re Dura Automotive Systems, LLC, et al.
                                                                                          Case No. 19-12378

                                                                                                                 Current General                                  Current 503(b)(9)
                                                                                                                                 Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address   Claim No. Claim Date                 Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                  Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                     Amount                                           Amount
Robbins & Bohr, LLC
Joseph W. Robbins, Sr
420 Hudson Rd
P.O. Box 4046
Chattanooga, TN 37405                          371     12/26/2019                Dura G.P.                                  $8,649.33                                                                   $8,649.33
Robbins & Bohr, LLC
Joseph W. Robbins, Sr
420 Hudson Rd
P.O. Box 4046
Chattanooga, TN 37405                          372     12/26/2019       Dura Automotive Systems, LLC                        $8,649.33                                                                   $8,649.33
DIXIE TOOL CO
275 KINGS HIGHWAY
SUITE 102
BROWNSVILLE, TX 78520                          373     12/26/2019       Dura Automotive Systems, LLC                                                                    $1,542.20                       $1,542.20
Claim docketed in error
                                               374     12/27/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
CORRIGAN RECORD STORAGE
45200 GRAND RIVER AVE
NOVI, MI 48375                                 375     12/27/2019       Dura Automotive Systems, LLC                       $16,503.42                                                                  $16,503.42
Rocket Enterprise, Inc
30660 RYAN ROAD
WARREN, MI 48092                               376     12/27/2019       Dura Automotive Systems, LLC                         $969.90                                                                     $969.90
Claim docketed in error
                                               377     12/27/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               378     12/27/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
BRONSON & BRATTON INC.
220 SHORE DRIVE
BURR RIDGE, IL 60527                           379     12/27/2019       Dura Automotive Systems, LLC                        $5,163.13                                                                   $5,163.13
INTERSTATE ALL BATTERY CENTER
OF THE TRI STATES
101 N 48TH ST
QUINCY, IL 62305                               380     12/27/2019       Dura Automotive Systems, LLC                         $292.65                                                                     $292.65
Claim docketed in error
                                               381     12/27/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               382     12/27/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
PLASTICS MOLDING COMPANY
4211 NORTH BROADWAY
ST. LOUIS, MO 63147                            383     12/27/2019       Dura Automotive Systems, LLC                       $52,382.49                                  $36,402.92                      $88,785.41
RELIABLE PEST SOLUTIONS
PO BOX 627
HANNIBAL, MO 63401                             384     12/27/2019       Dura Automotive Systems, LLC                         $624.38                                                                     $624.38
Claim docketed in error
                                               385     12/27/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
MCDONALD HOPKINS LLC
WILLIAM O. LINDOW
600 SUPERIOR AVENUE EAST
SUITE 2100
CLEVELAND, OH 44114                            386     12/27/2019       Dura Automotive Systems, LLC                       $56,881.49                                                                  $56,881.49
Claim docketed in error
                                               387     12/30/2019       Dura Automotive Systems, LLC                                                                                                        $0.00

                                                                                             Page 26 of 76
                                                                Case 19-12378-KBO         Doc 1154-1        Filed 07/01/20       Page 27 of 76


                                                                                                Claim Register
                                                                                  In re Dura Automotive Systems, LLC, et al.
                                                                                              Case No. 19-12378

                                                                                                                     Current General                                  Current 503(b)(9)
                                                                                                                                     Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address   Claim No. Claim Date                      Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                      Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                         Amount                                           Amount
SYNERGY PROTOTYPE STAMPING LLC
22778 MACOMB INDUSTRIAL DR.
CLINTON TOWNSHIP, MI 48036                     388     12/30/2019           Dura Automotive Systems, LLC                        $7,941.50                                                                   $7,941.50
BMW GROUP
JAFFE RAITT HEUER & WEISS, P.C.
RICHARD KRUGER, ESQ.
27777 FRANKLIN RD., STE. 2500
SOUTHFIELD, MI 48034                           389     12/27/2019                Dura Fremont L.L.C.                                                      $25,000.00                                       $25,000.00
Fastco Industries, Inc.
P.O. Box 141427
Grand Rapids , MI 49514-1427                   390     12/30/2019                Dura Fremont L.L.C.                           $49,036.97                                  $24,512.49                      $73,549.46
Claim docketed in error
                                               391     12/30/2019           Dura Automotive Systems, LLC                                                                                                        $0.00
CHOCTAW-KAUL DISTRIBUTION COMPANY
3540 VINEWOOD STREET
DETRIOT, MI 48208                              392     12/30/2019   Dura Automotive Systems Cable Operations, LLC                $937.50                                                                     $937.50
CHOCTAW-KAUL DISTRIBUTION COMPANY
3540 VINEWOOD STREET
DETRIOT, MI 48208                              393     12/30/2019                     Dura G.P.                                $11,545.56                                                                  $11,545.56
Claim docketed in error
                                               394     12/30/2019           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               395     12/30/2019           Dura Automotive Systems, LLC                                                                                                        $0.00
LS MOLD INC.
750 WAVERLY COURT
HOLLAND, MI 49423-9387                         396     12/30/2019                Dura Fremont L.L.C.                            $7,802.60                                                                   $7,802.60
Fastoco Industries, Inc.
PO Box 141427
Grand Rapids, MI 49514-1427                    397     12/30/2019                Dura Operating, LLC                      $179,168.37                                      $61,290.16                     $240,458.53
BMW GROUP
JAFFE RAITT HEUER & WEISS, P.C.
RICHARD KRUGER, ESQ.
27777 FRANKLIN RD., STE. 2500
SOUTHFIELD, MI 48034                           398     12/27/2019                     Dura G.P.                                                           $25,000.00                                       $25,000.00
BMW GROUP
JAFFE RAITT HEUER & WEISS, P.C.
RICHARD KRUGER, ESQ.
27777 FRANKLIN RD., STE. 2500
SOUTHFIELD, MI 48034                           399     12/27/2019                    NAMP, LLC                                                            $25,000.00                                       $25,000.00
Teknor Apex Company
Attn: Bruce Galletly
Director of Credit
505 Central Avenue
Pawtucket, RI 02861-1900                       400     12/27/2019   Dura Automotive Systems Cable Operations, LLC         $138,430.39                                      $39,502.72                     $177,933.11
BMW GROUP
JAFFE RAITT HEUER & WEISS, P.C.
RICHARD KRUGER, ESQ.
27777 FRANKLIN RD., STE. 2500
SOUTHFIELD, MI 48034                           401     12/27/2019   Dura Automotive Systems Cable Operations, LLC                                         $25,000.00                                       $25,000.00




                                                                                                  Page 27 of 76
                                                                               Case 19-12378-KBO     Doc 1154-1       Filed 07/01/20        Page 28 of 76


                                                                                                           Claim Register
                                                                                             In re Dura Automotive Systems, LLC, et al.
                                                                                                         Case No. 19-12378

                                                                                                                                Current General                                  Current 503(b)(9)
                                                                                                                                                Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address                  Claim No. Claim Date                  Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                                 Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                    Amount                                           Amount
Bilco Wire Rope & Supply Corp
Giordano, Halleran & Ciesla, P.C.
125 Half Mile Road, Suite 300
Red Bank, NJ 07701                                            402     12/27/2019       Dura Automotive Systems, LLC                  $117,293.74                                                                     $117,293.74
Allitex LLC
c/o Fair harbor Capital LLC
PO Box 237037
New York, NY 10023                                            403     12/31/2019            Dura Operating, LLC                           $11,456.25                                                                  $11,456.25
Ramco Specialties Inc
5445 Hudson Industrial Parkway
Hudson , OH 44236                                             404     12/30/2019         Dura Mexico Holdings, LLC                         $2,117.15                                                                   $2,117.15
Claim docketed in error
                                                              405     12/27/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
Teknor Apex Company
Attn: Bruce Galletly
Director of Credit
505 Central Avenue
Pawtucket, RI 02861-1900                                      406     12/27/2019            Dura Fremont L.L.C.                      $151,256.30                                      $71,371.80                     $222,628.10
BMW GROUP
JAFFE RAITT HEUER & WEISS, P.C.
RICHARD KRUGER, ESQ.
27777 FRANKLIN RD., STE. 2500
SOUTHFIELD, MI 48034                                          407     12/27/2019       Dura Automotive Systems, LLC                                                  $25,000.00                                       $25,000.00
Claim docketed in error
                                                              408     12/30/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
PURCHASED PARTNERS
12898 PENNRIDGE DRIVE
BRIDGETON, MO 63044                                           409     12/30/2019       Dura Automotive Systems, LLC                        $3,039.30                                                                   $3,039.30
SANLO MANUFACTURING CO.
400 HWY. 212
PO BOX 1124
MICHIGAN CITY, IN 46361-1124                                  410     12/31/2019       Dura Automotive Systems, LLC                       $20,412.83                                                                  $20,412.83
Claim docketed in error
                                                              411     12/31/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
GRANDWAY LAW FIRM
23F, S2 BUILDING, THE BUND FINANCE CENTER 600
ZHONGSHAN NO. 2 ROAD
HUANGPU DISTRICT
SHANGHAI
CHINA                                                         412     12/30/2019       Dura Automotive Systems, LLC                  $130,674.37                                                                     $130,674.37
Antrim Machine Products, Inc. c/o Fair Harbor Capital LLC
PO box 237037
New York, NY 10023                                            413      1/2/2020             Dura Operating, LLC                            $2,412.74                                                                   $2,412.74
UNI GASKET SRL
16 VIA LOMBARDIA
VILLONGO, BG 24060
ITALY                                                         414     12/23/2019       Dura Automotive Systems, LLC                       $10,975.81                                                                  $10,975.81
Cacheaux, Cavazos & Newton, L.L.P.
Joseph B. Newton
333 Convent St
San Antonio, TX 78205                                         415     12/27/2019       Dura Automotive Systems, LLC                       $12,422.27                                   $3,675.40                      $16,097.67



                                                                                                           Page 28 of 76
                                                                Case 19-12378-KBO     Doc 1154-1        Filed 07/01/20       Page 29 of 76


                                                                                            Claim Register
                                                                              In re Dura Automotive Systems, LLC, et al.
                                                                                          Case No. 19-12378

                                                                                                                 Current General                                  Current 503(b)(9)
                                                                                                                                 Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address   Claim No. Claim Date                  Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                  Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                     Amount                                           Amount
Claim docketed in error
                                               416     12/27/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
Teknor Apex Company
Attn: Bruce Galletly
Director of Credit
505 Central Avenue
Pawtucket, RI 02861-1900                       417     12/27/2019            Dura Operating, LLC                      $120,198.91                                      $25,368.12                     $145,567.03
BMW GROUP
JAFFE RAITT HEUER & WEISS, P.C.
RICHARD KRUGER, ESQ.
27777 FRANKLIN RD., STE. 2500
SOUTHFIELD, MI 48034                           418     12/27/2019         Dura Mexico Holdings, LLC                                                   $25,000.00                                       $25,000.00
Bilco Wire Rope & Supply Corp
Giordano, Halleran & Ciesla, P.C.
125 Half Mile Road, Suite 300
Red Bank, NJ 07701                             419     12/27/2019       Dura Automotive Systems, LLC                                                                  $234,067.40                     $234,067.40
BMW GROUP
JAFFE RAITT HEUER & WEISS, P.C.
RICHARD KRUGER, ESQ.
27777 FRANKLIN RD., STE. 2500
SOUTHFIELD, MI 48034                           420     12/27/2019            Dura Operating, LLC                                                      $25,000.00                                       $25,000.00
Claim docketed in error
                                               421     12/30/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
MEYER LABORATORY, INC
2401 NW JEFFERSON ST
BLUE SPRINGS, MO 64051                         422     12/30/2019                 Dura G.P.                                              $1,399.32                                                      $1,399.32
VIKING TOOL & ENGINEERING
PO BOX 278
WHITEHALL, MI 49461                            423     12/30/2019            Dura Fremont L.L.C.                           $40,440.00                                                                  $40,440.00
Claim docketed in error
                                               424     12/30/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
Venture Steel de Mexico S. De R.L. De C.V.
Gary Fisher
60 Disco Road
Etobicoke, ON M9W1L8
Canada                                         425      1/2/2020        Dura Automotive Systems, LLC                  $436,680.44                                     $109,043.10                     $545,723.54
Ramco Specialties Inc
5445 Hudson Industrial Parkway
Hudson , OH 44236                              426     12/30/2019       Dura Automotive Systems, LLC                         $454.56                                                                     $454.56
FASTEN GROUP IMP. & EXP. CO., LTD
No. 165 Middle Chengjiang Road
Jiangyin
Jiangsu 214434
China                                          427     12/30/2019       Dura Automotive Systems, LLC                       $16,560.00                                                                  $16,560.00
Uryu & Itoga
Kentaro Uryu
36F. Ark Mori Building, 1-12-32 Akasaka
Minato-ku, Tokyo 107-6036
Japan                                          428     12/30/2019       Dura Automotive Systems, LLC                       $13,713.30                                                                  $13,713.30
Claim docketed in error
                                               429     12/30/2019       Dura Automotive Systems, LLC                                                                                                        $0.00



                                                                                              Page 29 of 76
                                                                       Case 19-12378-KBO         Doc 1154-1        Filed 07/01/20       Page 30 of 76


                                                                                                       Claim Register
                                                                                         In re Dura Automotive Systems, LLC, et al.
                                                                                                     Case No. 19-12378

                                                                                                                            Current General                                  Current 503(b)(9)
                                                                                                                                            Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address           Claim No. Claim Date                      Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                             Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                Amount                                           Amount
Applied Handling Inc.
7425 Clyde Park Ave. SW
Suite E
Byron Center , MI 49315                               430     12/30/2019           Dura Automotive Systems, LLC                        $2,256.25                                                                   $2,256.25
Pension Benefit Guaranty Corporation
Office of the General Counsel
Attn: Mai Lan Rodgers
1200 K Street
N.W. Suite 340
Washington, DC 20005-4026                             431     12/31/2019           Dura Automotive Systems, LLC               $12,158,479.00            $0.00                                          $0.00 $12,158,479.00
Department of Treasury - Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346                           432     12/30/2019                Dura Operating, LLC                                             $0.00                                                          $0.00
Department of Treasury - Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346                           433     12/30/2019           Dura Automotive Systems, LLC                         $624.49     $5,042.32                                                      $5,666.81
Claim docketed in error
                                                      434     12/30/2019           Dura Automotive Systems, LLC                                                                                                        $0.00
BOLLHOFF, INC.
2705 MARION DRIVE
KENDALLVILLE, IN 46755                                435     12/30/2019           Dura Automotive Systems, LLC                       $16,988.59                                   $1,466.61                      $18,455.20
BOLLHOFF, INC.
2705 MARION DRIVE
KENDALLVILLE, IN 46755                                436     12/30/2019                Dura Operating, LLC                            $5,973.48                                                                   $5,973.48
Claim docketed in error
                                                      437     12/30/2019           Dura Automotive Systems, LLC                                                                                                        $0.00
MOVEMENT SEARCH LLC.
20 W. WASHINGTON ST.
SUITE 14
CLARKSTON, MI 48346                                   438     12/30/2019                     Dura G.P.                                $22,000.00                                                                  $22,000.00
Heidtman Steel Products, Inc.
2401 Front Street
Toledo, OH 43605                                      439     12/30/2019           Dura Automotive Systems, LLC                  $140,644.16                                      $65,191.75                     $205,835.91
Trans-Matic Mfg. Co., Inc.
Attn: S Patterson, CFO
300 East 48th Street
Holland, MI 49423                                     440     12/30/2019           Dura Automotive Systems, LLC                       $25,239.05                                                                  $25,239.05
Quality Tool Company
577 Mel Simon Drive
Toledo, OH 43612                                      441     12/30/2019   Dura Automotive Systems Cable Operations, LLC              $34,139.72                                                                  $34,139.72
Quality Tool Company
577 Mel Simon Drive
Toledo, OH 43612                                      442     12/30/2019                Dura Operating, LLC                            $3,160.17                                                                   $3,160.17
Quality Tool Company
577 Mel Simon Drive
Toledo, OH 43612                                      443     12/30/2019                Dura Fremont L.L.C.                           $36,048.10                                                                  $36,048.10
Optic Armor, LLC
Husch Blackwell LLP
Ryan Burgett
736 Georgia Avenue, Suite 300
Chattanooga , TN 37402                                444     12/30/2019           Dura Automotive Systems, LLC                       $28,732.06                                                                  $28,732.06



                                                                                                         Page 30 of 76
                                                                                 Case 19-12378-KBO     Doc 1154-1       Filed 07/01/20        Page 31 of 76


                                                                                                             Claim Register
                                                                                               In re Dura Automotive Systems, LLC, et al.
                                                                                                           Case No. 19-12378

                                                                                                                                  Current General                                  Current 503(b)(9)
                                                                                                                                                  Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address                    Claim No. Claim Date                 Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                                   Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                      Amount                                           Amount
St. Louis Testing Laboratories, Inc.
2810 Clark Ave
St. Louis, MO 63103                                             445     12/30/2019       Dura Automotive Systems, LLC                        $4,800.00                                                                   $4,800.00
Moody's Investors Service, Inc.
c/o Satterlee Stephens LLP
Attn: Christopher Belmonte & Pamela Bosswick
230 Park Avenue, Suite 1130
New York, NY 10169                                              446     12/30/2019       Dura Automotive Systems, LLC                  $232,215.00                                                                     $232,215.00
Claim docketed in error
                                                                447     12/30/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
CHOCTAW-KAUL DISTRIBUTION COMPANY
3540 VINEWOOD STREET
DETRIOT, MI 48208                                               448     12/30/2019           Dura Fremont L.L.C.                             $4,814.79                                                                   $4,814.79
Wellman Advanced Materials, LLC
Haynsworth Sinkler Boyd, PA
Stanley H. McGuffin, Esq.
PO Box 11889
Columbia, SC 29211-1889                                         449     12/31/2019       Dura Automotive Systems, LLC                                                                   $54,744.60                      $54,744.60
Gerry Weinberg & Associates, Inc.
29201 Telegraph Rd.
Ste. 410
Southfield, MI 48034                                            450     12/31/2019       Dura Automotive Systems, LLC                       $29,224.00                                                                  $29,224.00
Fastenal Company
ATTN: Legal Department
2001 Theurer Blvd.
Winona, MN 55987                                                451     12/31/2019       Dura Automotive Systems, LLC                       $12,788.64                                   $3,639.06                      $16,427.70
Fair Harbor Capital LLC assignee of Orbis (aka ORBIS DIV OF
MENASHA CORP)
PO Box 237037
New York, NY 10023                                              452     12/31/2019           Dura Operating, LLC                            $76,967.08                                                                  $76,967.08
Total Quality Logistics, LLC
Attn: Joseph Wells, Asst. Corp. Counsel
4289 Ivy Pointe Blvd.
Cincinnati , OH 45245                                           453     12/31/2019           Dura Operating, LLC                            $76,251.38                                                  $28,768.65     $105,020.03
In-Line Fastener Inc.
480 Crossen Avenue
Elk Grove Village, IL 60007                                     454     12/31/2019       Dura Automotive Systems, LLC                       $29,011.26                                                                  $29,011.26
Applied Handling Inc.
7425 Clyde Park Ave. SW
Suite E
Byron Center , MI 49315                                         455     12/31/2019       Dura Automotive Systems, LLC                        $2,256.25                                                                   $2,256.25
Pension Benefit Guaranty Corporation
Office of the General Counsel
Attn: Mai Lan Rodgers
1200 K Street
N.W. Suite 340
Washington, DC 20005-4026                                       456     12/31/2019       Dura Automotive Systems, LLC                           $0.00         $0.00                                          $0.00           $0.00
CRESSTEK LLC
321 W Big Beaver RD
Suite 116
Troy, MI 48325                                                  457     12/31/2019       Dura Automotive Systems, LLC                 $1,248,174.00                                                                  $1,248,174.00



                                                                                                             Page 31 of 76
                                                                                  Case 19-12378-KBO     Doc 1154-1       Filed 07/01/20        Page 32 of 76


                                                                                                              Claim Register
                                                                                                In re Dura Automotive Systems, LLC, et al.
                                                                                                            Case No. 19-12378

                                                                                                                                   Current General                                  Current 503(b)(9)
                                                                                                                                                   Current Priority Current Secured                    Current Admin Total Current
                  Creditor Name and Address                    Claim No. Claim Date                 Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                                    Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                       Amount                                           Amount
Fair Harbor Capital LLC assignee of Cedillo Enterprises Inc.
PO Box 237037
New York, NY 10023                                               458     12/31/2019           Dura Operating, LLC                            $31,652.50                                                                  $31,652.50
Claim docketed in error
                                                                 459     12/31/2019       Dura Automotive Systems, LLC                                                                                                        $0.00
Link Electric & Safety Control dba Link Systems
444 McNally Dr
Nashville, TN 37211                                              460     12/31/2019       Dura Automotive Systems, LLC                        $4,165.45                                                                   $4,165.45
Dura Operating, LLC c/o Fair Harbor Capital LLC
PO Box 237037
New York, NY 10023                                               461     12/31/2019           Dura Operating, LLC                            $15,920.00                                                                  $15,920.00
Wellman Advanced Materials, LLC
Haynsworth Sinkler Boyd, PA
Stanley H. McGuffin, Esq.
PO Box 11889
Columbia, SC 29211-1889                                          462     12/31/2019       Dura Automotive Systems, LLC                       $66,730.10                                                                  $66,730.10
Pension Benefit Guaranty Corporation
Office of the General Counsel
Attn: Mai Lan Rodgers
1200 K Street
N.W. Suite 340
Washington, DC 20005-4026                                        463     12/31/2019       Dura Automotive Systems, LLC                           $0.00         $0.00                                          $0.00           $0.00
Bungartz Christophersen Partnerschaft mbB Patentanwaelte
Im Mediapark 6a
Cologne 50670
Germany                                                          464      1/2/2020            Dura Operating, LLC                            $84,997.84                                                                  $84,997.84
Lakeland Finishing Company, LLC
Lakeland Monroe Group
5400 36th Street, SE
Grand Rapids, MI 49512                                           465      1/2/2020        Dura Automotive Systems, LLC                           $0.01                                   $47,651.41                      $47,651.42
L&P Financial Services
Butzel Long, P.C.
c/o Max Newman
41000 Woodward Ave
Stoneridge West
Bloomfield Hills, MI 48304                                       466      1/2/2020            Dura Operating, LLC                       $141,212.35                                      $58,021.94                     $199,234.29
Chongqing Hoosen Technology Co., Ltd
c/o Max J. Newman
Butzel Long
41000 Woodward Ave.
Stoneridge West
Bloomfield Hills, MI 48304                                       467      1/2/2020            Dura Operating, LLC                       $277,020.15                                      $40,433.20                     $317,453.35
Coastal Automation and Supply c/o Fair Harbor Capital LLC
P.O. Box 237037
New York, NY 10023                                               468      1/2/2020            Dura Operating, LLC                             $4,858.40                                                                   $4,858.40
Claim docketed in error
                                                                 469      1/2/2020        Dura Automotive Systems, LLC                                                                                                        $0.00
Industrial Contractos Inc
136 E James Campbell Blvd
Columbia, TN 38401                                               470       1/2/2020       Dura Automotive Systems, LLC                       $14,740.00                                                                  $14,740.00




                                                                                                              Page 32 of 76
                                                                 Case 19-12378-KBO         Doc 1154-1       Filed 07/01/20        Page 33 of 76


                                                                                                 Claim Register
                                                                                   In re Dura Automotive Systems, LLC, et al.
                                                                                               Case No. 19-12378

                                                                                                                      Current General                                  Current 503(b)(9)
                                                                                                                                      Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address    Claim No. Claim Date                      Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                       Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                          Amount                                           Amount
ACME MANUFACTURING COMPANY
4240 N ATLANTIC BLVD
AUBURN HILLS, MI 48326-1578                     471     12/30/2019           Dura Automotive Systems, LLC                        $5,733.78                                                                   $5,733.78
Claim docketed in error
                                                472     12/30/2019           Dura Automotive Systems, LLC                                                                                                        $0.00
Chongqing Hoosen Technology Co., Ltd
c/o Max J. Newman
Butzel Long
41000 Woodward Ave.
Stoneridge West
Bloomfield Hills, MI 48304                      473      1/2/2020    Dura Automotive Systems Cable Operations, LLC               $3,000.00                                                                   $3,000.00
Claim docketed in error
                                                474      1/2/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
Porter Wright Morris & Arthur, LLP
Attn: Andrew S. Nicoll, Esq.
41 SOUTH HIGH ST.
Suite 3100
COLUMBUS, OH 43215-6194                         475      1/2/2020            Dura Automotive Systems, LLC                        $2,188.75                                                                   $2,188.75
Gresham's Snowplowing Inc
Mike Gresham
155 Elmwood Dr
Troy, MI 48083                                  476      1/2/2020            Dura Automotive Systems, LLC                       $15,456.05                                                                  $15,456.05
Chongqing Hoosen Technology Co., Ltd
c/o Max J. Newman
Butzel Long
41000 Woodward Ave.
Stoneridge West
Bloomfield Hills, MI 48304                      477      1/2/2020                 Dura Operating, LLC                      $128,484.94                                      $26,056.21                     $154,541.15
MASTER FINISH CO.
2020 NELSON SE
GRAND RAPIDS, MI 49507                          478      1/3/2020            Dura Automotive Systems, LLC                        $7,480.70                                                                   $7,480.70
Claim docketed in error
                                                479      1/3/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                480      1/2/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
ZHONGDING USA INC.
400 DETROIT AVE.
MONROE, MI 48162                                481      1/2/2020            Dura Automotive Systems, LLC                        $2,280.00                                                                   $2,280.00
Indak Manufacturing Corp.
1915 Techny Road
Northbrook, IL 60062                            482      1/3/2020            Dura Automotive Systems, LLC                       $55,039.20                                                                  $55,039.20
Claim docketed in error
                                                483      1/3/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
Constellation NewEnergy - Gas Division, LLC
C. Bradley Burton
1310 Point Street
12th Floor
Baltimore, MD 21231                             484      1/3/2020            Dura Automotive Systems, LLC                         $878.39                                      $826.87                       $1,705.26
Claim docketed in error
                                                485      1/3/2020            Dura Automotive Systems, LLC                                                                                                        $0.00




                                                                                                 Page 33 of 76
                                                                     Case 19-12378-KBO         Doc 1154-1       Filed 07/01/20        Page 34 of 76


                                                                                                     Claim Register
                                                                                       In re Dura Automotive Systems, LLC, et al.
                                                                                                   Case No. 19-12378

                                                                                                                          Current General                                  Current 503(b)(9)
                                                                                                                                          Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address        Claim No. Claim Date                      Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                           Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                              Amount                                           Amount
DUDEK & BOCK SPRING MFG CO
5100 WEST ROOSEVELT ROAD
CHICAGO, IL 60650                                   486       1/3/2020   Dura Automotive Systems Cable Operations, LLC               $2,142.00                                                                   $2,142.00
LEE CONTRACTING, INC.
631 OAKLAND AVE.
PONTIAC, MI 48342                                   487      1/3/2020            Dura Automotive Systems, LLC                       $47,740.00                                                                  $47,740.00
Claim docketed in error
                                                    488      1/3/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                    489      1/3/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
PA-TED SPRING CO. INC
137 VINCENT P. KELLY ROAD
BRISTOL, CT 06010                                   490      1/3/2020                 Dura Operating, LLC                           $92,863.99                                                                  $92,863.99
Claim docketed in error
                                                    491      1/3/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                    492      1/3/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                    493      1/3/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
HOFF ASSOCIATES MFG REPS INC
DBA GLOBAL POINT TECHNOLGY
5815 COUNTY RD 41
FARMINTON, NY 14425                                 494      1/3/2020    Dura Automotive Systems Cable Operations, LLC               $5,241.60                                                                   $5,241.60
PA-TED SPRING CO. INC
137 VINCENT P. KELLY ROAD
BRISTOL, CT 06010                                   495      1/3/2020    Dura Automotive Systems Cable Operations, LLC               $9,662.92                                                                   $9,662.92
Claim docketed in error
                                                    496      1/3/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                    497      1/3/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
METCO INDUSTRIES, INC
1241 BRUSSELLS ST.
ST. MARYS, PA 15857                                 498      1/3/2020            Dura Automotive Systems, LLC                       $27,567.07                                                                  $27,567.07
Essence Fastening Systems (Shanghai) Co., LTD
Butzel Long
Thomas Radom
41000 Woodward Avenue
Stoneridge West
Bloomfield Hills, MI 48304                          499      1/3/2020            Dura Automotive Systems, LLC                  $396,092.55                                      $43,456.85                     $439,549.40
Changzhou Tremen International Trading Co., Ltd
Brown & Joseph, LLC c/o Don Leviton
PO Box 249
Itasca , IL 60143                                   500      1/3/2020            Dura Automotive Systems, LLC                         $384.00                                    $1,410.56                       $1,794.56
BACHMAN MACHINE COMPANY
MOLDING COMPANY
4321 NORTH BROADWAY
ST. LOUIS, MO 63147                                 501      1/3/2020            Dura Automotive Systems, LLC                       $47,949.18                                   $1,202.22                      $49,151.40
Claim docketed in error
                                                    502      1/3/2020            Dura Automotive Systems, LLC                                                                                                        $0.00




                                                                                                     Page 34 of 76
                                                                                    Case 19-12378-KBO         Doc 1154-1        Filed 07/01/20       Page 35 of 76


                                                                                                                    Claim Register
                                                                                                      In re Dura Automotive Systems, LLC, et al.
                                                                                                                  Case No. 19-12378

                                                                                                                                         Current General                                  Current 503(b)(9)
                                                                                                                                                         Current Priority Current Secured                    Current Admin Total Current
                  Creditor Name and Address                      Claim No. Claim Date                      Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                                          Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                             Amount                                           Amount
Essence Fastening Systems (Shanghai) Co., LTD
Butzel Long
Thomas Radom
41000 Woodward Avenue
Stoneridge West
Bloomfield Hills, MI 48304                                         503      1/3/2020    Dura Automotive Systems Cable Operations, LLC         $396,092.55                                      $43,456.85                     $439,549.40
Quality Tool Company
577 Mel Simon Drive
Toledo, OH 43612                                                   504     12/30/2019             Dura Mexico Holdings, LLC                   $114,765.48                                                                     $114,765.48
Complete Prototype Services c/o Fair Harbor Capital LLC
PO Box 237037
New York, NY 10023                                                 505      1/2/2020                      Dura G.P.                                $47,565.00                                                                  $47,565.00
Claim docketed in error
                                                                   506      1/3/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
VALLEY TOOL & DIE STAMPINGS, INC.
6408 WEST US 24
LOGANSPORT, IN 46947                                               507      1/3/2020                 Dura Operating, LLC                           $12,079.34                                                                  $12,079.34
PA-TED SPRING CO. INC
137 VINCENT P. KELLY ROAD
BRISTOL, CT 06010                                                  508      1/3/2020                 Dura Fremont L.L.C.                           $11,159.18                                                                  $11,159.18
Claim docketed in error
                                                                   509      1/3/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
Cumberland Die Supply c/o Fair Harbor Capital LLC
PO Box 237037
New York, NY 10023                                                 510      1/2/2020                      Dura G.P.                                 $1,409.60                                     $870.50                       $2,280.10
Cumberland Die Supply c/o Fair Harbor Capital LLC
PO Box 237037
New York, NY 10023                                                 511      1/2/2020                      Dura G.P.                                 $1,409.60                                     $870.50                       $2,280.10
United Parcel Service Inc. and its affiliates and subsidiaries
Morrison & Foerster LLP
Attn: Erica J. Richards, Esq.
250 W 55th Street
New York, NY 10019                                                 512      1/2/2020            Dura Automotive Systems, LLC                  $147,100.38                                                                     $147,100.38
AFX Industries, LLC
Lambert Leser
Keith A. Schofner
755 W. Big Beaver Rd.
Suite 410
Troy, MI 48084                                                     513      1/2/2020            Dura Automotive Systems, LLC                  $244,554.52                                     $149,565.58                     $394,120.10
State Systems Inc.
1861 Vanderhorn Dr.
Memphis, TN 38134                                                  514      1/2/2020            Dura Automotive Systems, LLC                        $6,309.70                                                                   $6,309.70
LinkedIn Corporation
Fox Rothschild LLP
Attn: David P. Papiez
1001 4th Ave. Suite 4500
Seattle, WA 98154                                                  515      1/2/2020            Dura Automotive Systems, LLC                  $141,755.80                                                                     $141,755.80




                                                                                                                      Page 35 of 76
                                                                         Case 19-12378-KBO     Doc 1154-1       Filed 07/01/20        Page 36 of 76


                                                                                                     Claim Register
                                                                                       In re Dura Automotive Systems, LLC, et al.
                                                                                                   Case No. 19-12378

                                                                                                                          Current General                                  Current 503(b)(9)
                                                                                                                                          Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address            Claim No. Claim Date                 Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                           Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                              Amount                                           Amount
FedEx Corporation Services Inc
FedEx Corprate Services Inc. as Assignee offi FedEx
Express/Ground/Freight/Office
3965 Airway Blvd
Module G
3rd Floor
Memphis, TN 38116-5017                                  516     12/23/2019       Dura Automotive Systems, LLC                  $437,980.61                                                                     $437,980.61
Claim docketed in error
                                                        517      1/2/2020        Dura Automotive Systems, LLC                                                                                                        $0.00
SOHN LINEN SERVICE INC
2401 WOOD ST
LANSING, MI 48912                                       518      1/2/2020        Dura Automotive Systems, LLC                        $2,629.45                                                                   $2,629.45
UNITED GLOBAL SOURCING INC
5607 NEW KING ST SUITE 100
TROY, MI 48098                                          519      1/2/2020        Dura Automotive Systems, LLC                       $19,843.22                                                                  $19,843.22
Claim docketed in error
                                                        520      1/2/2020        Dura Automotive Systems, LLC                                                                                                        $0.00
BCS Automotive Interface Solutions US LLC
BCS AIS US LLC
Attn: Kristina Paulson
5676 Industrial Pk Rd
Winona, MN 55987                                        521      1/2/2020            Dura Fremont L.L.C.                            $94,775.67                                   $2,893.11                      $97,668.78
Laurent & Charras
c/o Lippes Mathias Wexler Friedman LLP
Attn: John A. Mueller
50 Fountain Plaza, Suite 1700
Buffalo, NY 14202                                       522      1/2/2020            Dura Operating, LLC                       $148,049.46                                                                     $148,049.46
Claim docketed in error
                                                        523      1/2/2020        Dura Automotive Systems, LLC                                                                                                        $0.00
VM COMP
114 BUCURESTI-PITESTI RD.
STEFANESTI - ARGES 117715
ROMANIA                                                 524      1/2/2020            Dura Operating, LLC                             $7,176.14                                                                   $7,176.14
Nitto, Inc
Attn: Olga Morris,Esq., Counsel
400 Frank W Burr Blvd
2nd Floor, Suite 66
Teaneck, NJ 07666                                       525      1/2/2020        Dura Automotive Systems, LLC                  $103,715.63                                      $54,546.92                     $158,262.55
AACOA Extrusions Inc.
Attn: Robert Cantrell
25 Bonnell Street
Newnan, GA 30263                                        526      1/3/2020        Dura Automotive Systems, LLC                  $652,548.44                                     $124,639.22                     $777,187.66
Claim docketed in error
                                                        527      1/3/2020        Dura Automotive Systems, LLC                                                                                                        $0.00
DUDEK & BOCK SPRING MFG CO
5100 WEST ROOSEVELT ROAD
CHICAGO, IL 60650                                       528      1/3/2020            Dura Fremont L.L.C.                            $10,613.00                                                                  $10,613.00




                                                                                                     Page 36 of 76
                                                                                      Case 19-12378-KBO     Doc 1154-1       Filed 07/01/20        Page 37 of 76


                                                                                                                  Claim Register
                                                                                                    In re Dura Automotive Systems, LLC, et al.
                                                                                                                Case No. 19-12378

                                                                                                                                       Current General                                  Current 503(b)(9)
                                                                                                                                                       Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address                         Claim No. Claim Date                 Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                                        Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                           Amount                                           Amount
Logicalis, Inc.
Baker & Hostetler LLP
Attn: Alexis C. Beachdell, Esq
Key Tower
127 Public Square, Suite 2000
Cleveland, OH 44114                                                  529      1/3/2020        Dura Automotive Systems, LLC                  $194,829.01                                                                     $194,829.01
Claim docketed in error
                                                                     530       1/3/2020       Dura Automotive Systems, LLC                                                                                                        $0.00
DUDEK & BOCK SPRING MFG CO
5100 WEST ROOSEVELT ROAD
CHICAGO, IL 60650                                                    531      1/3/2020            Dura Operating, LLC                            $44,507.97                                                                  $44,507.97
Freeway Washer Ltd
Freeway Limited
1820 Meyerside Drive
Mississauga
Ontario, ON L5T 1B4
Canada                                                               532      1/3/2020        Dura Automotive Systems, LLC                        $6,156.00                                     $841.50                       $6,997.50
Hain Capital Investors Master Fund, Ltd as Transferee of Plasti-
Paint Inc
Attn: Cheryl Eckstein
301 Route 17, 7th Floor
Rutherford, NJ 07070                                                 533       1/3/2020                Dura G.P.                           $1,212,716.19                                                                  $1,212,716.19
Hain Capital Investors Master Fund, Ltd as Transferee of Plasti-
Paint Inc
Attn: Cheryl Eckstein
301 Route 17, 7th Floor
Rutherford, NJ 07070                                                 534      1/3/2020                 Dura G.P.                            $637,280.02                                                                     $637,280.02
Hain Capital Investors Master Fund, Ltd as Transferee of Plasti-
Paint Inc
Attn: Cheryl Eckstein
301 Route 17, 7th Floor
Rutherford, NJ 07070                                                 535      1/3/2020        Dura Automotive Systems, LLC                 $1,212,716.19                                                                  $1,212,716.19
AFX Industries, LLC
Lambert Leser
Keith A. Schofner
755 W. Big Beaver Rd.
Suite 410
Troy, MI 48084                                                       536      1/3/2020            Dura Fremont L.L.C.                       $244,554.52                                     $149,565.58                     $394,120.10
AFX Industries, LLC
Lambert Leser
Keith A. Schofner
755 W. Big Beaver Rd.
Suite 410
Troy, MI 48084                                                       537      1/3/2020            Dura Operating, LLC                       $244,554.52                                     $149,565.58                     $394,120.10
Claim docketed in error
                                                                     538      1/3/2020        Dura Automotive Systems, LLC                                                                                                        $0.00
DUDEK & BOCK SPRING MFG CO
5100 WEST ROOSEVELT ROAD
CHICAGO, IL 60650                                                    539       1/3/2020                Dura G.P.                                 $10,789.00                                                                  $10,789.00




                                                                                                                   Page 37 of 76
                                                                    Case 19-12378-KBO     Doc 1154-1       Filed 07/01/20        Page 38 of 76


                                                                                                Claim Register
                                                                                  In re Dura Automotive Systems, LLC, et al.
                                                                                              Case No. 19-12378

                                                                                                                     Current General                                  Current 503(b)(9)
                                                                                                                                     Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address       Claim No. Claim Date                 Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                      Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                         Amount                                           Amount
Constellation NewEnergy - Gas Division, LLC
C. Bradley Burton
1310 Point Street
12th Floor
Baltimore, MD 21231                                540      1/3/2020        Dura Automotive Systems, LLC                         $385.61                                      $618.02                       $1,003.63
Wilson Tool Intl
12912 Farnham Ave
White Bear Lake, MN 55110                          541      1/3/2020        Dura Automotive Systems, LLC                       $18,030.14                                                                  $18,030.14
Constellation NewEnergy - Gas Division, LLC
C. Bradley Burton
1310 Point Street
12th Floor
Baltimore, MD 21231                                542      1/3/2020        Dura Automotive Systems, LLC                         $878.39                                      $826.87                       $1,705.26
Claim docketed in error
                                                   543      1/3/2020        Dura Automotive Systems, LLC                                                                                                        $0.00
ALL CITY HEATING & AIR CONDITIONING, INC
3263 HILTON ROAD
FERNDALE, MI 48220                                 544      1/3/2020        Dura Automotive Systems, LLC                        $2,795.50                                                                   $2,795.50
Firstron,LLC
1655 Michigan St NE
Grand Rapids, MI 49503                             545      1/3/2020        Dura Automotive Systems, LLC                       $84,669.34                                                                  $84,669.34
Siemens Industry Software Inc.
8005 S.W. Boeckman Road
Wilsonville, OR 97070                              546      1/3/2020        Dura Automotive Systems, LLC                       $67,841.32                                                                  $67,841.32
CalmCar, Inc.
James E. Morgan
Howard & Howard
200 S. Michigan Ave., Ste 1100
Chicago, IL 60604                                  547      1/3/2020        Dura Automotive Systems, LLC                                                  $49,194.00                                       $49,194.00
MGS MFG GROUP Inc. c/o Fair Harbor Capital LLC
Capital LLC
PO Box 237037
New York, NY 10023                                 548      1/3/2020            Dura Fremont L.L.C.                            $20,780.40                                                                  $20,780.40
Samtec, Inc
Allen Platt, Esq. General Counsel
520 Park East Boulevard
New Albany, IN 47150                               549      1/3/2020            Dura Operating, LLC                            $18,817.70                                   $9,176.05                      $27,993.75
Carlex Glass America, LLC
Bass, Berry & Sims PLC
c/o Paul G. Jennings
150 Third Ave. S.
Suite 2800
Nashville, TN 37201                                550      1/3/2020        Dura Automotive Systems, LLC                 $4,125,242.00                                                                  $4,125,242.00
Claim docketed in error
                                                   551      1/3/2020        Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                   552      1/3/2020        Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                   553      1/3/2020        Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                   554      1/3/2020        Dura Automotive Systems, LLC                                                                                                        $0.00



                                                                                                Page 38 of 76
                                                                   Case 19-12378-KBO         Doc 1154-1        Filed 07/01/20       Page 39 of 76


                                                                                                   Claim Register
                                                                                     In re Dura Automotive Systems, LLC, et al.
                                                                                                 Case No. 19-12378

                                                                                                                        Current General                                  Current 503(b)(9)
                                                                                                                                        Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address      Claim No. Claim Date                      Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                         Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                            Amount                                           Amount
Carlex Glass America, LLC
Bass, Berry & Sims PLC
c/o Paul G. Jennings
150 Third Ave. S.
Suite 2800
Nashville, TN 37201                               555      1/3/2020              Dura Mexico Holdings, LLC                  $4,125,242.00                                                                  $4,125,242.00
Carlex Glass America, LLC
Bass, Berry & Sims PLC
c/o Paul G. Jennings
150 Third Ave. S.
Suite 2800
Nashville, TN 37201                               556       1/3/2020                Dura Operating, LLC                     $4,125,242.00                                                                  $4,125,242.00
Plast O Foam, Llc c/o Fair Harbor Capital LLC
PO Box 237037
New York, NY 10023                                557      1/3/2020                      Dura G.P.                                 $1,678.70                                   $2,669.91                       $4,348.61
Claim docketed in error
                                                  558      1/3/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                  559      1/3/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
Trelleborg Building Systems
Clark Hill PLC
Attn: Shannon L. Deeby
151 S. Old Woodward Avenue
Suite 200
Brimingham, MI 48009                              560      1/3/2020            Dura Automotive Systems, LLC                       $94,406.43                                   $8,688.64      $12,150.03     $115,245.10
Claim docketed in error
                                                  561      1/3/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
NASHVILLE TEMPERED GLASS
1860 AIR LINE DRIVE
NASHVILLE, TN 37210                               562      1/3/2020            Dura Automotive Systems, LLC                  $177,444.41                                       $4,235.88                     $181,680.29
VALLEY TOOL & DIE STAMPINGS, INC.
6408 WEST US 24
LOGANSPORT, IN 46947                              563      1/3/2020    Dura Automotive Systems Cable Operations, LLC              $11,698.52                                                                  $11,698.52
Claim docketed in error
                                                  564      1/3/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                  565      1/3/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
MULTITECH INDUSTRIES
350 VILLAGE DRIVE
CAROL STREAM, IL 60188                            566      1/3/2020            Dura Automotive Systems, LLC                  $371,176.61                                      $60,851.30                     $432,027.91
TERADYNE, INC.
700 RIVERPARK DRIVE
NORTH READING, MA 01864                           567       1/3/2020           Dura Automotive Systems, LLC                        $3,920.00                                                                   $3,920.00
Claim docketed in error
                                                  568      1/3/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
Trelleborg Building Systems
Clark Hill PLC
Attn: Shannon L. Deeby
151 S. Old Woodward Avenue
Suite 200
Brimingham, MI 48009                              569      1/3/2020    Dura Automotive Systems Cable Operations, LLC              $94,406.43                                   $8,688.64      $12,150.03     $115,245.10



                                                                                                     Page 39 of 76
                                                                   Case 19-12378-KBO     Doc 1154-1       Filed 07/01/20        Page 40 of 76


                                                                                               Claim Register
                                                                                 In re Dura Automotive Systems, LLC, et al.
                                                                                             Case No. 19-12378

                                                                                                                    Current General                                  Current 503(b)(9)
                                                                                                                                    Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address      Claim No. Claim Date                 Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                     Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                        Amount                                           Amount
Trelleborg Building Systems
Clark Hill PLC
Attn: Shannon L. Deeby
151 S. Old Woodward Avenue
Suite 200
Brimingham, MI 48009                              570      1/3/2020            Dura Operating, LLC                            $94,406.43                                   $8,688.64      $12,150.03     $115,245.10
Claim docketed in error
                                                  571      1/3/2020        Dura Automotive Systems, LLC                                                                                                        $0.00
HOFF ASSOCIATES MFG REPS INC
DBA GLOBAL POINT TECHNOLGY
5815 COUNTY RD 41
FARMINTON, NY 14425                               572      1/3/2020            Dura Fremont L.L.C.                            $23,454.58                                                                  $23,454.58
Nidec Minster Corporation
Husch Blackwell LLP
Marshall C. Turner
190 Carondelet Plaza, Suite 600
St. Louis, MO 63105                               573      1/3/2020        Dura Automotive Systems, LLC                       $19,784.04                                                                  $19,784.04
Essence Fastening Systems (Shanghai) Co., LTD
Butzel Long
Thomas Radom
41000 Woodward Avenue
Stoneridge West
Bloomfield Hills, MI 48304                        574      1/3/2020                 Dura G.P.                            $396,092.55                                      $43,456.85                     $439,549.40
Essence Fastening Systems (Shanghai) Co., LTD
Butzel Long
Thomas Radom
41000 Woodward Avenue
Stoneridge West
Bloomfield Hills, MI 48304                        575      1/3/2020            Dura Fremont L.L.C.                       $396,092.55                                      $43,456.85                     $439,549.40
Claim docketed in error
                                                  576      1/2/2020        Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                  577      1/2/2020        Dura Automotive Systems, LLC                                                                                                        $0.00
Csikos, Paul Brian
Deborah Gordon Law
33 Bloomfield Hills Parkway
Ste. 220
Bloomfield Hills, MI 48304                        578      1/3/2020        Dura Automotive Systems, LLC                  $994,900.28       $13,650.00                                                  $1,008,550.28
Claim docketed in error
                                                  579      1/2/2020        Dura Automotive Systems, LLC                                                                                                        $0.00
CENTRAL STATE ENTERPRISES OF MISSOURI INC
1251 COUNTY RD 1217
MOBERLY, MO 65270                                 580      1/2/2020        Dura Automotive Systems, LLC                       $12,136.17                                  $20,895.83      $30,597.22      $63,629.22
PAULO PRODUCTS COMPANY
5620 W PARK AVE
ST. LOUIS, MO 63110                               581      1/3/2020        Dura Automotive Systems, LLC                        $4,654.81                                                                   $4,654.81
Claim docketed in error
                                                  582      1/3/2020        Dura Automotive Systems, LLC                                                                                                        $0.00
McNeill, Glen
41 Elveden Dr SW
Calgary, AB T3H 3X8
Canada                                            583      1/5/2020            Dura Fremont L.L.C.                            $10,950.00                                                                  $10,950.00

                                                                                                Page 40 of 76
                                                                   Case 19-12378-KBO     Doc 1154-1       Filed 07/01/20        Page 41 of 76


                                                                                               Claim Register
                                                                                 In re Dura Automotive Systems, LLC, et al.
                                                                                             Case No. 19-12378

                                                                                                                    Current General                                  Current 503(b)(9)
                                                                                                                                    Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address      Claim No. Claim Date                 Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                     Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                        Amount                                           Amount
Claim docketed in error
                                                  584      1/3/2020        Dura Automotive Systems, LLC                                                                                                        $0.00
PAULO PRODUCTS COMPANY
5620 W PARK AVE
ST. LOUIS, MO 63110                               585      1/3/2020        Dura Automotive Systems, LLC                       $10,773.00                                                                  $10,773.00
Essence Fastening Systems (Shanghai) Co., LTD
Butzel Long
Thomas Radom
41000 Woodward Avenue
Stoneridge West
Bloomfield Hills, MI 48304                        586      1/3/2020            Dura Operating, LLC                       $396,092.55                                      $43,456.85                     $439,549.40
Siemens Industry Software Inc.
8005 S.W. Boeckman Road
Wilsonville, OR 97070                             587      1/3/2020            Dura Operating, LLC                            $62,794.37                                                                  $62,794.37
Constellation NewEnergy, Inc.
C. Bradley Burton
1310 Point Street
12th Floor
Baltimore, MD 21231                               588      1/3/2020        Dura Automotive Systems, LLC                        $6,002.09                                   $3,947.65                       $9,949.74
CMO Solutions, LLC
449 Streamview Ct.
Rochester Hills, MI 48309                         589      1/5/2020        Dura Automotive Systems, LLC                       $36,000.00                                  $15,600.00                      $51,600.00
GLOBAL FIRE SPRINKLERS, LLC
4242 BRYSON BLVD
FLORENCE, AL 35630                                590      1/3/2020        Dura Automotive Systems, LLC                         $975.00                                                                     $975.00
Claim docketed in error
                                                  591      1/3/2020        Dura Automotive Systems, LLC                                                                                                        $0.00
GHENT INDUSTIAL SUPPLY, INC.
878 HIGHWAY 367 NORTH
PO BOX 637
JUDSONIA, AR 72081                                592       1/3/2020       Dura Automotive Systems, LLC                        $8,967.98                                                                   $8,967.98
AGC
AGC Glass Company North America
c/o Paul Garland
700 AFG Road
Church Hill, TN 37642                             593      1/3/2020                 Dura G.P.                                 $67,762.80                                   $8,895.36                      $76,658.16
Claim docketed in error
                                                  594      1/3/2020        Dura Automotive Systems, LLC                                                                                                        $0.00
SUPREME MACHINED PRODUCTS
18686 172ND AVE.
SPRING LAKE, MI 49456                             595      1/3/2020            Dura Fremont L.L.C.                             $7,042.60                                                                   $7,042.60
Trans-Expedite, Inc.
Attn: Wendy Curtis
3100 Olympus Blvd., Suite 420
Dallas, TX 75019                                  596       1/3/2020       Dura Automotive Systems, LLC                  $533,263.40                                                                     $533,263.40
Paul & Albrecht
Stresemannallee 4b
Neuss 41460
Germany                                           597      1/6/2020            Dura Operating, LLC                             $1,435.29                                                                   $1,435.29
Claim docketed in error
                                                  598      1/3/2020        Dura Automotive Systems, LLC                                                                                                        $0.00



                                                                                                Page 41 of 76
                                                                 Case 19-12378-KBO         Doc 1154-1       Filed 07/01/20        Page 42 of 76


                                                                                                 Claim Register
                                                                                   In re Dura Automotive Systems, LLC, et al.
                                                                                               Case No. 19-12378

                                                                                                                      Current General                                  Current 503(b)(9)
                                                                                                                                      Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address    Claim No. Claim Date                      Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                       Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                          Amount                                           Amount
THE ACME SPRING C LIMITED
BRANDON WAY
WEST MIDLANDS
WEST BROMWICH B70 9PQ
UNITED KINGDOM                                  599      1/3/2020                 Dura Operating, LLC                           $15,500.00                                                                  $15,500.00
Claim docketed in error
                                                600      1/2/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                601      1/2/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                602      1/2/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
CHOCTAW-KAUL DISTRIBUTION COMPANY
3540 VINEWOOD STREET
DETRIOT, MI 48208                               603      1/2/2020                 Dura Operating, LLC                            $3,242.26                                                                   $3,242.26
Bombardier Transportation Canada Inc.
Wilson Elser Moskowitz Edelman & Dicker LLP
Mark G. Ledwin, Esq.
1133 Westchester Avenue
New York, NY 10604                              604      1/3/2020            Dura Automotive Systems, LLC                           $0.00                                                                        $0.00
Samtec, Inc
Allen Platt, Esq. General Counsel
520 Park East Boulevard
New Albany, IN 47150                            605      1/3/2020            Dura Automotive Systems, LLC                       $18,817.70                                   $9,176.05                      $27,993.75
Claim docketed in error
                                                606      1/6/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
Big Chief Inc
5150 Big Chief Drive
Cincinnati, OH 45227                            607      1/6/2020    Dura Automotive Systems Cable Operations, LLC               $2,834.95                                                                   $2,834.95
Spring Dynamics Inc.
c/o Max J. Newman
Butzel Long
41000 Woodward Ave.
Stoneridge West
Bloomfield Hills, MI 48304                      608      1/6/2020                 Dura Operating, LLC                           $64,950.31                                  $11,180.75                      $76,131.06
RESEARCH SOLUTIONS GROUP, INC.
ATTN: JOHN ACRES
100 TONY HOLMES DRIVE
PELHAM, AL 35124                                609      1/6/2020            Dura Automotive Systems, LLC                       $15,024.35                                                                  $15,024.35
Claim docketed in error
                                                610     12/17/2019           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                611      1/6/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
HYG Financial Services, Inc.
c/o Wells Fargo Vendor Financial Services
1010 Thomas Edison Blvd, SW
Cedar Rapids, IA 52404                          612      1/6/2020            Dura Automotive Systems, LLC                       $35,341.90                                                                  $35,341.90
Wellman Advanced Materials, LLC
Haynsworth Sinkler Boyd, PA
Stanley H. McGuffin, Esq.
PO Box 11889
Columbia, SC 29211-1889                         613      1/6/2020            Dura Automotive Systems, LLC                                                                                    $4,174.50       $4,174.50



                                                                                                 Page 42 of 76
                                                               Case 19-12378-KBO         Doc 1154-1        Filed 07/01/20       Page 43 of 76


                                                                                               Claim Register
                                                                                 In re Dura Automotive Systems, LLC, et al.
                                                                                             Case No. 19-12378

                                                                                                                    Current General                                  Current 503(b)(9)
                                                                                                                                    Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address   Claim No. Claim Date                      Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                     Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                        Amount                                           Amount
Great Northern Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                   614      1/3/2020                     NAMP, LLC                                     $0.00                       $0.00                            $0.00           $0.00
Great Northern Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                   615      1/3/2020                 Dura Operating, LLC                               $0.00                       $0.00                            $0.00           $0.00
Claim docketed in error
                                              616      1/3/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
John Henry Foster Company
4700 LeBourget Drive
St. Louis, MO 63134                           617      1/3/2020            Dura Automotive Systems, LLC                        $2,732.25                                                                   $2,732.25
Federal Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                   618      1/3/2020                      Dura G.P.                                    $0.00                       $0.00                            $0.00           $0.00
Westchester Fire Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                   619      1/3/2020                 Dura Operating, LLC                               $0.00                       $0.00                            $0.00           $0.00
Westchester Fire Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                   620      1/3/2020                      Dura G.P.                                    $0.00                       $0.00                            $0.00           $0.00
Wald, LLC
W. Timothy Miller, Taft Law
425 Walnut St., Suite 1800
Cincinnati, OH 45103                          621      1/3/2020                 Dura Operating, LLC                           $95,649.35                                                                  $95,649.35
Focus Machine Ltd.
c/o Lippes Mathias Wexler Friedman LLP
Attn: John Mueller
50 Fountain Plaza, Suite 1700
Buffalo, NY 14202                             622      1/6/2020            Dura Automotive Systems, LLC                       $68,673.09   $90,071.88                     $53,179.39                     $211,924.36
Federal Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                   623      1/3/2020    Dura Automotive Systems Cable Operations, LLC                  $0.00                       $0.00                            $0.00           $0.00
Westchester Fire Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                   624      1/3/2020              Dura Mexico Holdings, LLC                            $0.00                       $0.00                            $0.00           $0.00




                                                                                                 Page 43 of 76
                                                              Case 19-12378-KBO         Doc 1154-1       Filed 07/01/20        Page 44 of 76


                                                                                              Claim Register
                                                                                In re Dura Automotive Systems, LLC, et al.
                                                                                            Case No. 19-12378

                                                                                                                   Current General                                  Current 503(b)(9)
                                                                                                                                   Current Priority Current Secured                    Current Admin Total Current
               Creditor Name and Address   Claim No. Claim Date                      Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                    Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                       Amount                                           Amount
Westchester Fire Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                  625      1/3/2020                 Dura Fremont L.L.C.                               $0.00                       $0.00                            $0.00           $0.00
Federal Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                  626      1/3/2020                 Dura Fremont L.L.C.                               $0.00                       $0.00                            $0.00           $0.00
Westchester Fire Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                  627      1/3/2020                     NAMP, LLC                                     $0.00                       $0.00                            $0.00           $0.00
ACE American Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                  628      1/3/2020              Dura Mexico Holdings, LLC                            $0.00                       $0.00                            $0.00           $0.00
Federal Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                  629      1/3/2020            Dura Automotive Systems, LLC                           $0.00                       $0.00                            $0.00           $0.00
ACE American Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                  630      1/3/2020            Dura Automotive Systems, LLC                           $0.00                       $0.00                            $0.00           $0.00
The Crown Group, Inc.
Babst Calland
Attn: EKD/DWR
Two Gateway Center, 7th Floor
Pittsburgh, PA 15222                         631      1/6/2020                 Dura Operating, LLC                           $68,154.00                                  $12,000.00                      $80,154.00
Federal Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                  632      1/3/2020                 Dura Operating, LLC                               $0.00                       $0.00                            $0.00           $0.00
ACE American Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                  633      1/3/2020    Dura Automotive Systems Cable Operations, LLC                  $0.00                       $0.00                            $0.00           $0.00
Ford Motor Company
McGuireWoods LLP
Attn: Mark E. Freedlander
Tower Two-Sixty
260 Forbes Avenue, Suite 1800
Pittsburgh, PA 15222                         634      1/6/2020                 Dura Operating, LLC                      $409,645.54                                                                     $409,645.54



                                                                                               Page 44 of 76
                                                                        Case 19-12378-KBO     Doc 1154-1       Filed 07/01/20        Page 45 of 76


                                                                                                    Claim Register
                                                                                      In re Dura Automotive Systems, LLC, et al.
                                                                                                  Case No. 19-12378

                                                                                                                         Current General                                  Current 503(b)(9)
                                                                                                                                         Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date                  Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                          Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                             Amount                                           Amount
Zohar III, Limited
Young Conaway Stargatt & Taylor, LLP
Robert S. Brady, Michael R. Nestor,James L. Patton
Joseph M. Barry, Ryan M. Bartley, Rodney Square
1000 North King Street
Wilmington, DE 19801                                   635      1/6/2020             Dura Fremont L.L.C.                                                           $0.00                                            $0.00
Westchester Fire Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                            636      1/3/2020        Dura Automotive Systems, LLC                           $0.00                       $0.00                            $0.00           $0.00
Great Northern Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                            637      1/3/2020             Dura Fremont L.L.C.                               $0.00                       $0.00                            $0.00           $0.00
Great Northern Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                            638      1/3/2020          Dura Mexico Holdings, LLC                            $0.00                       $0.00                            $0.00           $0.00
Lucerne International Inc
Warner Norcross and Judd LLP
Attn: Susan M. Cook
715 E. Main Street
Suite 110
Midland, MI 48640                                      639      1/6/2020        Dura Automotive Systems, LLC                 $5,000,000.00                                                                  $5,000,000.00
Connor Corporation
Krieg DeVault LLP
Kay Dee Baird, Esq
One Indiana Square, Suite 2800
Indianapolis, IN 46204                                 640      1/6/2020             Dura Operating, LLC                           $44,994.68                                  $40,944.50                      $85,939.18
Dickinson Wright PLLC
Doron Yitzchaki
350 S. Main Street, Suite 300
Ann Arbor, MI 48104                                    641      1/6/2020        Dura Automotive Systems, LLC                                                  $75,000.00                                       $75,000.00
William C. Weber & Associates, Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue
Suite 240
Cresskill, NJ 07626                                    642      1/6/2020        Dura Automotive Systems, LLC                         $700.00                                                                     $700.00
Wellman Advanced Materials, LLC
Haynsworth Sinkler Boyd, PA
Stanley H. McGuffin, Esq.
PO Box 11889
Columbia, SC 29211-1889                                643      1/6/2020        Dura Automotive Systems, LLC                                                                   $54,744.60                      $54,744.60
HYG Financial Services, Inc.
c/o Wells Fargo Vendor Financial Services
1010 Thomas Edison Blvd, SW
Cedar Rapids, IA 52404                                 644      1/6/2020        Dura Automotive Systems, LLC                       $35,341.90                                                                  $35,341.90




                                                                                                    Page 45 of 76
                                                               Case 19-12378-KBO         Doc 1154-1        Filed 07/01/20       Page 46 of 76


                                                                                               Claim Register
                                                                                 In re Dura Automotive Systems, LLC, et al.
                                                                                             Case No. 19-12378

                                                                                                                    Current General                                  Current 503(b)(9)
                                                                                                                                    Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address   Claim No. Claim Date                      Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                     Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                        Amount                                           Amount
HOFF ASSOCIATES MFG REPS INC
DBA GLOBAL POINT TECHNOLGY
5815 COUNTY RD 41
FARMINTON, NY 14425                           645      1/3/2020    Dura Automotive Systems Cable Operations, LLC               $5,241.60                                                                   $5,241.60
MetoKote Corporation
Babst Calland
Attn: EKD/DWR
Two Gateway Center, 7th Floor
603 Stanwix Street
Pittsburgh, PA 15222                          646       1/6/2020           Dura Automotive Systems, LLC                       $40,052.12                                   $9,598.80                      $49,650.92
Lucerne International Inc
Warner Norcross and Judd LLP
Attn: Susan M. Cook
715 E. Main Street
Suite 110
Midland, MI 48640                             647      1/6/2020                      Dura G.P.                           $186,675.74                                                                     $186,675.74
ACE American Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                   648      1/3/2020                     NAMP, LLC                                     $0.00                       $0.00                            $0.00           $0.00
CMO Solutions, LLC
449 Streamview Ct.
Rochester Hills, MI 48309                     649      1/6/2020            Dura Automotive Systems, LLC                       $13,000.00                                                                  $13,000.00
MetoKote Mexico
Babst Calland
Attn: EKD/DWR
Two Gateway Center, 7th Floor
Pittsburgh, PA 15222                          650      1/6/2020            Dura Automotive Systems, LLC                        $3,781.24                                   $2,175.37                       $5,956.61
Mercedes-Benz AG
Burr & Forman LLP
Derek F. Meek, Esq.
420 20th Street North, Ste 3400
Birmingham, AL 35203                          651      1/6/2020    Dura Automotive Systems Cable Operations, LLC                                              $0.00                       $50,000.00      $50,000.00
Claim docketed in error
                                              652      1/6/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
HIBSHMAN SCREW MACHINE PROD
P.O. BOX 138
UNION, MI 49130-0138                          653       1/6/2020                     Dura G.P.                                 $1,784.76                                                                   $1,784.76
MEASUREMENT INSTRUMENTS - EA
124 EAST MARKET STREET/PO BO
BLAIRSVILLE, PA 15717                         654      1/6/2020            Dura Automotive Systems, LLC                        $7,426.21                                                                   $7,426.21
Claim docketed in error
                                              655      1/6/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
Vendor Recovery Fund IV, LLC
PO Box 669
Smithtown, NY 11787                           656      1/6/2020                 Dura Operating, LLC                           $13,382.61                                                                  $13,382.61
Mercedes-Benz US international, LLC
Burr & Forman LLP
Derek F. Meek
420 20th Street North, Ste 3400
Birmingham, AL 35203                          657      1/6/2020            Dura Automotive Systems, LLC                                                       $0.00                       $50,000.00      $50,000.00

                                                                                                 Page 46 of 76
                                                                Case 19-12378-KBO         Doc 1154-1        Filed 07/01/20       Page 47 of 76


                                                                                                Claim Register
                                                                                  In re Dura Automotive Systems, LLC, et al.
                                                                                              Case No. 19-12378

                                                                                                                     Current General                                  Current 503(b)(9)
                                                                                                                                     Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address   Claim No. Claim Date                      Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                      Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                         Amount                                           Amount
Claim docketed in error
                                               658      1/3/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
Mercedes-Benz AG
Burr & Forman LLP
Derek F. Meek, Esq.
420 20th Street North, Ste 3400
Birmingham, AL 35203                           659      1/6/2020                     NAMP, LLC                                                                 $0.00                       $50,000.00      $50,000.00
ACE American Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                    660      1/3/2020                      Dura G.P.                                    $0.00                       $0.00                            $0.00           $0.00
Mercedes-Benz US international, LLC
Burr & Forman LLP
Derek F. Meek
420 20th Street North, Ste 3400
Birmingham, AL 35203                           661      1/6/2020    Dura Automotive Systems Cable Operations, LLC                                              $0.00                       $50,000.00      $50,000.00
Semblex Corporation
900 N. Church Road
Elmhurst, IL 60126                             662       1/2/2020                Dura Operating, LLC                            $7,109.38                                     $553.86                       $7,663.24
Great Northern Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                    663      1/3/2020                      Dura G.P.                                    $0.00                       $0.00                            $0.00           $0.00
Semblex Corporation
900 N. Church Road
Elmhurst, IL 60126                             664      1/2/2020                 Dura Fremont L.L.C.                             $576.40                                                                     $576.40
Vendor Recovery Fund IV, LLC
PO Box 669
Smithtown, NY 11787                            665      1/6/2020                 Dura Fremont L.L.C.                           $13,355.74                                   $8,306.92                      $21,662.66
CHOCTAW-KAUL DISTRIBUTION COMPANY
3540 VINEWOOD STREET
DETRIOT, MI 48208                              666      1/2/2020    Dura Automotive Systems Cable Operations, LLC                $937.50                                                                     $937.50
Westchester Fire Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                    667      1/3/2020    Dura Automotive Systems Cable Operations, LLC                  $0.00                       $0.00                            $0.00           $0.00
Mercedes-Benz AG
Burr & Forman LLP
Derek F. Meek, Esq.
420 20th Street North, Ste 3400
Birmingham, AL 35203                           668      1/6/2020            Dura Automotive Systems, LLC                                                       $0.00                       $50,000.00      $50,000.00
Patriarch Partners Management Group, LLC
Skadden, Arps, Slate, Meagher & Flom LLP
Attn: Carl T. Tullson
920 North King Street
Wilmington, DE 19801                           669      1/6/2020                 Dura Fremont L.L.C.                     $1,484,996.56                                                                  $1,484,996.56




                                                                                                  Page 47 of 76
                                                                            Case 19-12378-KBO     Doc 1154-1       Filed 07/01/20        Page 48 of 76


                                                                                                        Claim Register
                                                                                          In re Dura Automotive Systems, LLC, et al.
                                                                                                      Case No. 19-12378

                                                                                                                             Current General                                  Current 503(b)(9)
                                                                                                                                             Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address               Claim No. Claim Date                 Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                              Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                 Amount                                           Amount
Ford Motor Company
McGuireWoods LLP
Attn: Mark E. Freedlander
Tower Two-Sixty
260 Forbes Avenue, Suite 1800
Pittsburgh, PA 15222                                       670      1/6/2020        Dura Automotive Systems, LLC                  $919,128.79                                                                     $919,128.79
ACE American Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                                671      1/3/2020            Dura Fremont L.L.C.                                $0.00                       $0.00                            $0.00           $0.00
CRESSTEK LLC
321 W Big Beaver RD
Suite 116
Troy, MI 48325                                             672       1/3/2020       Dura Automotive Systems, LLC                 $1,248,174.00                                                                  $1,248,174.00
ITW-Deltar Engineered Fasteners / ITW Deltar Fasteners
1700 First Avenue
PO Box 129
Chippewa Falls, WI 54729                                   673      1/3/2020        Dura Automotive Systems, LLC                       $20,950.24                                   $6,370.60                      $27,320.84
FABRICATED MATERIALS INC
2554 S ROCHESTER RD
ROCHESTER HILLS, MI 48307-3817                             674      1/3/2020            Dura Operating, LLC                             $4,369.49                                                                   $4,369.49
Zhejiang Machinery & Equipment I/E Co., Ltd.
Brown & Joseph, LLC
c/o Don Leviton
PO Box 249
Itasca, IL 60143                                           675      1/6/2020        Dura Automotive Systems, LLC                 $1,275,264.21                                                                  $1,275,264.21
Lean Process Imprvmnt Conslt
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                        676      1/6/2020        Dura Automotive Systems, LLC                       $63,522.30                                                                  $63,522.30
Claim docketed in error
                                                           677      1/3/2020        Dura Automotive Systems, LLC                                                                                                        $0.00
EFC INTERNATIONAL, INC.
1940 CRAIGSHIRE ROAD
ST. LOUIS, MO 63146                                        678      1/3/2020            Dura Operating, LLC                       $173,522.93                                                                     $173,522.93
Mercedes-Benz AG
Burr & Forman LLP
Derek F. Meek, Esq.
420 20th Street North, Ste 3400
Birmingham, AL 35203                                       679      1/6/2020            Dura Operating, LLC                                                            $0.00                       $50,000.00      $50,000.00
Claim docketed in error
                                                           680      1/6/2020        Dura Automotive Systems, LLC                                                                                                        $0.00
Evers Construction Co., Inc.
PO Box 87
Lawrenceburg, TN 38464                                     681       1/6/2020       Dura Automotive Systems, LLC                       $11,410.00                                                                  $11,410.00
Refreshments of Tennessee
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                        682      1/6/2020        Dura Automotive Systems, LLC                         $952.98                                                                     $952.98




                                                                                                        Page 48 of 76
                                                                        Case 19-12378-KBO         Doc 1154-1        Filed 07/01/20       Page 49 of 76


                                                                                                        Claim Register
                                                                                          In re Dura Automotive Systems, LLC, et al.
                                                                                                      Case No. 19-12378

                                                                                                                             Current General                                  Current 503(b)(9)
                                                                                                                                             Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date                      Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                              Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                 Amount                                           Amount
Boston Matthews, Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    683      1/6/2020                 Dura Operating, LLC                            $3,512.00                                                                   $3,512.00
Claim docketed in error
                                                       684      1/6/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
CAT-I Manufacturing, Inc.
Scott Richmond, Esq.
Ariano, Hardy, Ritt et al
2000 McDonald Rd., Ste. 200
South Elgin, IL 60177                                  685      1/6/2020            Dura Automotive Systems, LLC                        $1,825.00                                                                   $1,825.00
Ameren Missouri
Bankruptcy Desk MC 310
PO Box 66881
Saint Louis, MO 63166                                  686     12/17/2019           Dura Automotive Systems, LLC                       $27,781.55                                                                  $27,781.55
Claim docketed in error
                                                       687      1/3/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
Ims
10373 STAFFORD DR
CHAGRIN FALLS, OH 44023-5296                           688      1/3/2020                 Dura Fremont L.L.C.                             $665.04                                      $696.90                       $1,361.94
Great Northern Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                            689      1/3/2020    Dura Automotive Systems Cable Operations, LLC                  $0.00                       $0.00                            $0.00           $0.00
McMaster-Carr Supply Co
P O Box 4355
Chicago, IL 60680                                      690     12/23/2019   Dura Automotive Systems Cable Operations, LLC               $3,730.61                                   $1,012.46                       $4,743.07
Claim docketed in error
                                                       691      1/6/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
SPERRY & RICE, LLC
1088 N MAIN ST
KILLBUCK, OH 44637-9504                                692      1/6/2020            Dura Automotive Systems, LLC                        $9,203.46                                                                   $9,203.46
ACE American Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                            693      1/3/2020                 Dura Operating, LLC                               $0.00                       $0.00                            $0.00           $0.00
Wells Fargo Equipment Finance, Inc.
c/o Wells Fargo Vendor Financial Services LLC
1010 Thomas Edison Blvd, SW
Cedar Rapids, IA 52404                                 694      1/6/2020                 Dura Operating, LLC                                                     $181,777.62                                      $181,777.62
Mercedes-Benz US international, LLC
Burr & Forman LLP
Derek F. Meek
420 20th Street North, Ste 3400
Birmingham, AL 35203                                   695      1/6/2020                      Dura G.P.                                                                $0.00                       $50,000.00      $50,000.00
Vendor Recovery Fund IV, LLC
PO Box 669
Smithtown, NY 11787                                    696      1/6/2020                 Dura Operating, LLC                            $4,777.00                                                                   $4,777.00
Claim docketed in error
                                                       697      1/6/2020            Dura Automotive Systems, LLC                                                                                                        $0.00

                                                                                                          Page 49 of 76
                                                                                         Case 19-12378-KBO     Doc 1154-1       Filed 07/01/20        Page 50 of 76


                                                                                                                     Claim Register
                                                                                                       In re Dura Automotive Systems, LLC, et al.
                                                                                                                   Case No. 19-12378

                                                                                                                                          Current General                                  Current 503(b)(9)
                                                                                                                                                          Current Priority Current Secured                    Current Admin Total Current
                  Creditor Name and Address                           Claim No. Claim Date                  Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                                           Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                              Amount                                           Amount
PCB PIEZOTRONICS
3425 WALDEN AVENUE
DEPEW, NY 14043-2495                                                    698      1/6/2020        Dura Automotive Systems, LLC                        $2,055.00                                                                   $2,055.00
FORMNET INC.
326 HUMBER COLLEGE BLVD.
REXDALE, ON M9W 5P4
CANADA                                                                  699      1/6/2020        Dura Automotive Systems, LLC                  $206,919.04                                                                     $206,919.04
Claim docketed in error
                                                                        700      1/6/2020        Dura Automotive Systems, LLC                                                                                                        $0.00
Mercedes-Benz US international, LLC
Burr & Forman LLP
Derek F. Meek
420 20th Street North, Ste 3400
Birmingham, AL 35203                                                    701      1/6/2020             Dura Operating, LLC                                                           $0.00                       $50,000.00      $50,000.00

Adient PLC, on behalf of itself and its subsidiaries and affiliates
Dickinson Wright PLLC
Doron Yitzchaki
350 S. Main Street, Suite 300
Ann Arbor, MI 48104                                                     702      1/6/2020        Dura Automotive Systems, LLC                                                       $0.00                            $0.00           $0.00

Adient PLC, on behalf of itself and its subsidiaries and affiliates
Dickinson Wright PLLC
Doron Yitzchaki
350 S. Main Street, Suite 300
Ann Arbor, MI 48104                                                     703      1/6/2020             Dura Operating, LLC                               $0.00                       $0.00                            $0.00           $0.00
AUTOMOTIVE NEWS - CRAINS
1155 GRATIOT AVE
DETROIT, MI 48207-2997                                                  704       1/6/2020       Dura Automotive Systems, LLC                       $21,831.50                                                                  $21,831.50
Mercedes-Benz US international, LLC
Burr & Forman LLP
Derek F. Meek
420 20th Street North, Ste 3400
Birmingham, AL 35203                                                    705      1/6/2020          Dura Mexico Holdings, LLC                                                        $0.00                       $50,000.00      $50,000.00
Patriarch Partners Management Group, LLC
Skadden, Arps, Slate, Meagher & Flom LLP
Attn: Carl T. Tullson
920 North King Street
Wilmington, DE 19801                                                    706      1/6/2020        Dura Automotive Systems, LLC                 $1,484,996.56                                                                  $1,484,996.56
Great Northern Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                                             707      1/3/2020        Dura Automotive Systems, LLC                           $0.00                       $0.00                            $0.00           $0.00
Claim docketed in error
                                                                        708      1/6/2020        Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                                        709      1/6/2020        Dura Automotive Systems, LLC                                                                                                        $0.00
READY RIVET & FASTENER LTD
170 HOLLINGER
KITCHNER, ON N2K 2Z3
CANADA                                                                  710      1/6/2020        Dura Automotive Systems, LLC                  $116,716.71                                                                     $116,716.71

                                                                                                                     Page 50 of 76
                                                                        Case 19-12378-KBO         Doc 1154-1       Filed 07/01/20        Page 51 of 76


                                                                                                        Claim Register
                                                                                          In re Dura Automotive Systems, LLC, et al.
                                                                                                      Case No. 19-12378

                                                                                                                             Current General                                  Current 503(b)(9)
                                                                                                                                             Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date                      Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                              Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                 Amount                                           Amount
Mercedes-Benz US international, LLC
Burr & Forman LLP
Derek F. Meek
420 20th Street North, Ste 3400
Birmingham, AL 35203                                   711      1/6/2020                     NAMP, LLC                                                                 $0.00                       $50,000.00      $50,000.00
Mercedes-Benz AG
Burr & Forman LLP
Derek F. Meek, Esq.
420 20th Street North, Ste 3400
Birmingham, AL 35203                                   712      1/6/2020                 Dura Fremont L.L.C.                                                           $0.00                       $50,000.00      $50,000.00
Zohar II 2005-1, Limited
Young Conaway Stargatt & Taylor, LLP
Robert S. Brady, Michael R. Nestor,James L. Patton
Joseph M. Barry, James L. Patton, Ryan M. Bartley
1000 North King Street
Wilmington , DE 19801                                  713      1/6/2020    Dura Automotive Systems Cable Operations, LLC                                              $0.00                                            $0.00
Claim docketed in error
                                                       714      1/3/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
Perfection Spring & Stamping
PO Box 275
1449 East Algonquin Road
Mount Prospect, IL 60056-0275                          715      1/3/2020                 Dura Operating, LLC                      $271,578.75                                      $68,243.13                     $339,821.88
Mercedes-Benz US international, LLC
Burr & Forman LLP
Derek F. Meek
420 20th Street North, Ste 3400
Birmingham, AL 35203                                   716      1/6/2020                 Dura Fremont L.L.C.                                                           $0.00                       $50,000.00      $50,000.00
The Crown Group, Inc.
Babst Calland
Attn: EKD/DWR
Two Gateway Center, 7th Floor
Pittsburgh, PA 15222                                   717      1/6/2020            Dura Automotive Systems, LLC                  $327,495.09                                      $83,243.91                     $410,739.00
Wells Fargo Vendor Financial Services, LLC
Attn: Lisa Boddicker
1010 Thomas Edison Blvd, SW
Cedar Rapids, IA 52404                                 718      1/6/2020            Dura Automotive Systems, LLC                       $23,884.95                                                                  $23,884.95
Kenwal Steel Corp.
Brooks Wilkins Sharkey & Turco PLLC
c/o Matthew E. Wilkins
401 S. Old Woodward Ave., Suite 400
Birmingham, MI 48009                                   719      1/6/2020            Dura Automotive Systems, LLC                  $275,372.33                                     $141,415.94                     $416,788.27
Federal Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                            720      1/3/2020              Dura Mexico Holdings, LLC                            $0.00                       $0.00                            $0.00           $0.00
Zohar II 2005-1, Limited
Young Conaway Stargatt & Taylor, LLP
Robert S. Brady, Michael R. Nestor,James L. Patton
Joseph M. Barry, James L. Patton, Ryan M. Bartley
1000 North King Street
Wilmington , DE 19801                                  721      1/6/2020            Dura Automotive Systems, LLC                                                       $0.00                                            $0.00

                                                                                                         Page 51 of 76
                                                                        Case 19-12378-KBO         Doc 1154-1        Filed 07/01/20      Page 52 of 76


                                                                                                        Claim Register
                                                                                          In re Dura Automotive Systems, LLC, et al.
                                                                                                      Case No. 19-12378

                                                                                                                             Current General                                  Current 503(b)(9)
                                                                                                                                             Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date                      Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                              Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                 Amount                                           Amount
Claim docketed in error
                                                       722      1/6/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
Lean Process Imprvmnt Conslt
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    723      1/6/2020                 Dura Fremont L.L.C.                           $2,133.50                                                                    $2,133.50
Zohar III, Limited
Young Conaway Stargatt & Taylor, LLP
Robert S. Brady, Michael R. Nestor,James L. Patton
Joseph M. Barry, Ryan M. Bartley, Rodney Square
1000 North King Street
Wilmington, DE 19801                                   724      1/6/2020            Dura Automotive Systems, LLC                                                       $0.00                                            $0.00
Zohar III, Limited
Young Conaway Stargatt & Taylor, LLP
Robert S. Brady, Michael R. Nestor,James L. Patton
Joseph M. Barry, Ryan M. Bartley, Rodney Square
1000 North King Street
Wilmington, DE 19801                                   725      1/6/2020    Dura Automotive Systems Cable Operations, LLC                                              $0.00                                            $0.00
Federal Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                            726      1/3/2020                     NAMP, LLC                                    $0.00                        $0.00                            $0.00           $0.00
Zohar III, Limited
Young Conaway Stargatt & Taylor, LLP
Robert S. Brady, Michael R. Nestor,James L. Patton
Joseph M. Barry, Ryan M. Bartley, Rodney Square
1000 North King Street
Wilmington, DE 19801                                   727      1/6/2020                      Dura G.P.                                                                $0.00                                            $0.00
Zohar III, Limited
Young Conaway Stargatt & Taylor, LLP
Robert S. Brady, Michael R. Nestor,James L. Patton
Joseph M. Barry, Ryan M. Bartley, Rodney Square
1000 North King Street
Wilmington, DE 19801                                   728      1/6/2020              Dura Mexico Holdings, LLC                                                        $0.00                                            $0.00
Zohar III, Limited
Young Conaway Stargatt & Taylor, LLP
Robert S. Brady, Michael R. Nestor,James L. Patton
Joseph M. Barry, Ryan M. Bartley, Rodney Square
1000 North King Street
Wilmington, DE 19801                                   729      1/6/2020                 Dura Operating, LLC                                                           $0.00                                            $0.00
Zohar III, Limited
Young Conaway Stargatt & Taylor, LLP
Robert S. Brady, Michael R. Nestor,James L. Patton
Joseph M. Barry, Ryan M. Bartley, Rodney Square
1000 North King Street
Wilmington, DE 19801                                   730      1/6/2020                     NAMP, LLC                                                                 $0.00                                            $0.00




                                                                                                          Page 52 of 76
                                                                        Case 19-12378-KBO         Doc 1154-1        Filed 07/01/20      Page 53 of 76


                                                                                                        Claim Register
                                                                                          In re Dura Automotive Systems, LLC, et al.
                                                                                                      Case No. 19-12378

                                                                                                                             Current General                                  Current 503(b)(9)
                                                                                                                                             Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date                      Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                              Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                 Amount                                           Amount
Zohar II 2005-1, Limited
Young Conaway Stargatt & Taylor, LLP
Robert S. Brady, Michael R. Nestor,James L. Patton
Joseph M. Barry, James L. Patton, Ryan M. Bartley
1000 North King Street
Wilmington , DE 19801                                  731      1/6/2020                     NAMP, LLC                                                                 $0.00                                            $0.00
Zohar II 2005-1, Limited
Young Conaway Stargatt & Taylor, LLP
Robert S. Brady, Michael R. Nestor,James L. Patton
Joseph M. Barry, James L. Patton, Ryan M. Bartley
1000 North King Street
Wilmington , DE 19801                                  732      1/6/2020                 Dura Operating, LLC                                                           $0.00                                            $0.00
McNeill, Glen
41 Elveden Dr SW
Calgary, AB T3H 3X8
Canada                                                 733      1/6/2020            Dura Automotive Systems, LLC                  $119,905.00                                                                     $119,905.00
Zohar II 2005-1, Limited
Young Conaway Stargatt & Taylor, LLP
Robert S. Brady, Michael R. Nestor,James L. Patton
Joseph M. Barry, James L. Patton, Ryan M. Bartley
1000 North King Street
Wilmington , DE 19801                                  734      1/6/2020              Dura Mexico Holdings, LLC                                                        $0.00                                            $0.00
Zohar II 2005-1, Limited
Young Conaway Stargatt & Taylor, LLP
Robert S. Brady, Michael R. Nestor,James L. Patton
Joseph M. Barry, James L. Patton, Ryan M. Bartley
1000 North King Street
Wilmington , DE 19801                                  735      1/6/2020                      Dura G.P.                                                                $0.00                                            $0.00
Claim docketed in error
                                                       736      1/6/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
REMKE'S GARAGE, LLC
8122 S. GRANT HWY.
MARENGO, IL 60152                                      737      1/6/2020            Dura Automotive Systems, LLC                       $2,984.87                                                                    $2,984.87
ALL Integrated Solutions
Holland & Knight LLP
c/o Lynne B. Xerras, Esq.
10 St. James Avenue
Boston, MA 02116                                       738      1/6/2020    Dura Automotive Systems Cable Operations, LLC              $1,934.41                                                                    $1,934.41
Patriarch Partners Management Group, LLC
Skadden, Arps, Slate, Meagher & Flom LLP
Attn: Carl T. Tullson
920 North King Street
Wilmington, DE 19801                                   739      1/6/2020                     NAMP, LLC                           $1,484,996.56                                                                  $1,484,996.56
ALL Integrated Solutions
Holland & Knight LLP
c/o Lynne B. Xerras, Esq.
10 St. James Avenue
Boston, MA 02116                                       740      1/6/2020            Dura Automotive Systems, LLC                                                                   $50,522.27                      $50,522.27
Freese Enterprise Inc.
c/o Bankruptcy Claims Administration Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    741      1/6/2020            Dura Automotive Systems, LLC                       $1,728.00                                                                    $1,728.00

                                                                                                          Page 53 of 76
                                                                        Case 19-12378-KBO         Doc 1154-1        Filed 07/01/20       Page 54 of 76


                                                                                                        Claim Register
                                                                                          In re Dura Automotive Systems, LLC, et al.
                                                                                                      Case No. 19-12378

                                                                                                                             Current General                                  Current 503(b)(9)
                                                                                                                                             Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date                      Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                              Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                 Amount                                           Amount
Patriarch Partners Management Group, LLC
Skadden, Arps, Slate, Meagher & Flom LLP
Attn: Carl T. Tullson
920 North King Street
Wilmington, DE 19801                                   742      1/6/2020    Dura Automotive Systems Cable Operations, LLC        $1,484,996.56                                                                  $1,484,996.56
Mercedes-Benz AG
Burr & Forman LLP
Derek F. Meek, Esq.
420 20th Street North, Ste 3400
Birmingham, AL 35203                                   743      1/6/2020              Dura Mexico Holdings, LLC                                                        $0.00                       $50,000.00      $50,000.00
Mercedes-Benz AG
Burr & Forman LLP
Derek F. Meek, Esq.
420 20th Street North, Ste 3400
Birmingham, AL 35203                                   744      1/6/2020                      Dura G.P.                                                                $0.00                       $50,000.00      $50,000.00
Vendor Recovery Fund IV, LLC
PO Box 669
Smithtown, NY 11787                                    745      1/6/2020                 Dura Operating, LLC                           $46,500.00                                                                  $46,500.00
BlueStone Holdings Group
220 N. Smith Street, Suite 420
Palatine, IL 60067                                     746      1/6/2020            Dura Automotive Systems, LLC                       $28,012.76                                                                  $28,012.76
Claim docketed in error
                                                       747      1/6/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
Workday, Inc.
6110 Stoneridge Mall Road
Pleasanton, CA 94588                                   748      1/6/2020            Dura Automotive Systems, LLC                  $599,145.00                                                                     $599,145.00
Kenwal Steel Corp.
Brooks Wilkins Sharkey & Turco PLLC
c/o Matthew E. Wilkins
401 S. Old Woodward Ave., Suite 400
Birmingham, MI 48009                                   749      1/6/2020                 Dura Operating, LLC                      $275,372.33                                     $141,415.94                     $416,788.27
Kernells Automatic Machining
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    750      1/6/2020                 Dura Operating, LLC                           $12,287.50                                                                  $12,287.50
C.H Robinson Worldwide, Inc.
14701 Charston Road
Eden Prairie, MN 55347                                 751      1/6/2020              Dura Mexico Holdings, LLC                   $936,560.32                                                                     $936,560.32
Claim docketed in error
                                                       752      1/6/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
ASSOCIATED ENVIRONMENTAL SYS
8 POST OFFICE SQUARE
ACTON, MA 01720                                        753      1/6/2020            Dura Automotive Systems, LLC                        $2,500.00                                                                   $2,500.00
Kernells Automatic Machining
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    754      1/6/2020            Dura Automotive Systems, LLC                       $12,287.50                                                                  $12,287.50
Claim docketed in error
                                                       755      1/6/2020            Dura Automotive Systems, LLC                                                                                                        $0.00




                                                                                                          Page 54 of 76
                                                                             Case 19-12378-KBO     Doc 1154-1       Filed 07/01/20        Page 55 of 76


                                                                                                         Claim Register
                                                                                           In re Dura Automotive Systems, LLC, et al.
                                                                                                       Case No. 19-12378

                                                                                                                              Current General                                  Current 503(b)(9)
                                                                                                                                              Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address                 Claim No. Claim Date                 Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                               Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                  Amount                                           Amount
RAM ELECTRONICS, INC.
BRADLEY DAVIS
259 N. THIRD AVE.
FRUITPORT, MI 49415                                         756      1/6/2020        Dura Automotive Systems, LLC                        $2,166.00                                                                   $2,166.00
ALL Integrated Solutions
Holland & Knight LLP
c/o Lynne B. Xerras, Esq.
10 St. James Avenue
Boston, MA 02116                                            757      1/6/2020                 Dura G.P.                                                                             $44,717.78                      $44,717.78
Bombardier Transportation Canada Inc.
Wilson Elser Moskowitz Edelman & Dicker LLP
Mark G. Ledwin, Esq.
1133 Westchester Avenue
New York, NY 10604                                          758      1/3/2020            Dura Operating, LLC                                $0.00                                                                        $0.00
G/S Leasing, Inc.
Dale A. Racz, Vice President-Finance
3290 W. Big Beaver Suite 200
Troy, MI 48084                                              759      1/6/2020        Dura Automotive Systems, LLC                       $26,252.66                                                                  $26,252.66
TRENT CREATIVE
114 E. 2ND ST.
ROCHESTER, MI 48307                                         760      1/6/2020        Dura Automotive Systems, LLC                       $45,025.00                                                                  $45,025.00
AFX Industries, LLC
Lambert Leser
Keith A. Schofner
755 W. Big Beaver Rd.
Suite 410
Troy, MI 48084                                              761      1/6/2020            Dura Fremont L.L.C.                       $244,554.52                                     $149,565.58                     $394,120.10
FCA US LLC, on behalf of itself and its subsidiaries
Lisa Clark
800 Chrysler Drive
Auburn Hills, MI 48326                                      762      1/6/2020        Dura Automotive Systems, LLC                                                       $0.00                            $0.00           $0.00
Lean Process Imprvmnt Conslt
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                         763      1/6/2020            Dura Operating, LLC                            $61,388.80                                                                  $61,388.80
All Canadian Sorting
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill , NJ 07626                                        764      1/6/2020        Dura Automotive Systems, LLC                        $4,660.45                                                                   $4,660.45
Vanguard Cleaning Systems of Greater Detroit
2386 Franklin Rd.
Bloomfield Hills , MI 48307                                 765      1/6/2020        Dura Automotive Systems, LLC                        $5,599.59                                                                   $5,599.59
Armada Toolworks Ltd.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                         766      1/6/2020            Dura Operating, LLC                              $706.20                                                                     $706.20
Toyota Motor Engineering & Manufacturing North America,
Inc., on behalf of itself and the entities i
Frost Brown Todd LLC
Patricia K. Burgess
7310 Turfway Road, Suite 210
Florence, KY 41042                                          767      1/6/2020        Dura Automotive Systems, LLC                           $0.00                                                                        $0.00

                                                                                                          Page 55 of 76
                                                                        Case 19-12378-KBO         Doc 1154-1        Filed 07/01/20       Page 56 of 76


                                                                                                        Claim Register
                                                                                          In re Dura Automotive Systems, LLC, et al.
                                                                                                      Case No. 19-12378

                                                                                                                             Current General                                  Current 503(b)(9)
                                                                                                                                             Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date                      Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                              Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                 Amount                                           Amount
Patriarch Partners Management Group, LLC
Skadden, Arps, Slate, Meagher & Flom LLP
Attn: Carl T. Tullson
920 North King Street
Wilmington, DE 19801                                   768      1/6/2020                      Dura G.P.                          $1,484,996.56                                                                  $1,484,996.56
Claim docketed in error
                                                       769       1/6/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
BUDNICK CONVERTING, INC.
200 ADMIRAL WEINEL BLVD
PO BOX 197
COLUMBIA, IL 62236                                     770      1/6/2020    Dura Automotive Systems Cable Operations, LLC                $712.08                                                                     $712.08
Claim docketed in error
                                                       771      1/6/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
ALL Integrated Solutions
Holland & Knight LLP
c/o Lynne B. Xerras, Esq.
10 St. James Avenue
Boston, MA 02116                                       772      1/6/2020                 Dura Fremont L.L.C.                                                                        $2,359.74                       $2,359.74
ALL Integrated Solutions
Holland & Knight LLP
c/o Lynne B. Xerras, Esq.
10 St. James Avenue
Boston, MA 02116                                       773      1/6/2020              Dura Mexico Holdings, LLC                                                                     $3,444.75                       $3,444.75
Connor Corporation
Krieg DeVault LLP
Kay Dee Baird, Esq
One Indiana Square, Suite 2800
Indianapolis, IN 46204                                 774       1/6/2020             Dura Mexico Holdings, LLC                         $4,050.18   $40,944.50                     $40,944.50                      $85,939.18
Freese Enterprise Inc.
c/o Bankruptcy Claims Administration Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    775      1/6/2020                 Dura Operating, LLC                            $1,728.00                                                                   $1,728.00
Universal Polymer & Rubber Ltd.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    776       1/6/2020   Dura Automotive Systems Cable Operations, LLC               $7,265.36                                   $1,479.40                       $8,744.76
Iron Mountain Information Management, LLC
Attn: Joseph Corrigan, 7th Floor
1 Federal St.
Boston, MA 02110                                       777      1/6/2020            Dura Automotive Systems, LLC                        $7,842.67                                                                   $7,842.67
ALL Integrated Solutions
Holland & Knight LLP
c/o Lynne B. Xerras, Esq.
10 St. James Avenue
Boston, MA 02116                                       778      1/6/2020              Dura Mexico Holdings, LLC                        $31,183.72                                                                  $31,183.72
ALL Integrated Solutions
Holland & Knight LLP
c/o Lynne B. Xerras, Esq.
10 St. James Avenue
Boston, MA 02116                                       779      1/6/2020            Dura Automotive Systems, LLC                  $188,619.39                                                                     $188,619.39




                                                                                                          Page 56 of 76
                                                                        Case 19-12378-KBO     Doc 1154-1       Filed 07/01/20        Page 57 of 76


                                                                                                    Claim Register
                                                                                      In re Dura Automotive Systems, LLC, et al.
                                                                                                  Case No. 19-12378

                                                                                                                         Current General                                  Current 503(b)(9)
                                                                                                                                         Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date                 Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                          Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                             Amount                                           Amount
Youngblood Automation
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    780      1/6/2020            Dura Fremont L.L.C.                             $2,260.00                                                                   $2,260.00
Youngblood Automation
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    781      1/6/2020        Dura Automotive Systems, LLC                        $2,260.00                                                                   $2,260.00
Vitro Automotriz, S.A. de C.V.
Cohen & Grigsby, P.C.
Thomas D. Maxson, Esq.
625 Liberty Avenue
Pittsburgh, PA 15222-3152                              782      1/6/2020                 Dura G.P.                            $279,618.55                                                                     $279,618.55
McNeill, Glen
41 Elveden Dr SW
Calgary, AB T3H 3X8
Canada                                                 783      1/6/2020        Dura Automotive Systems, LLC                  $110,905.00                                                                     $110,905.00
Vitro Automotriz, S.A. de C.V.
Cohen & Grigsby, P.C.
Thomas D. Maxson, Esq.
625 Liberty Avenue
Pittsburgh, PA 15222-3152                              784      1/6/2020        Dura Automotive Systems, LLC                  $279,618.55                                                                     $279,618.55
Tri Matic Spring Co.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    785      1/6/2020            Dura Operating, LLC                              $864.18         $61.93                        $61.93                        $988.04
Tri Matic Spring Co.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    786      1/6/2020        Dura Automotive Systems, LLC                         $864.18         $61.93                        $61.93                        $988.04
Universal Polymer & Rubber Ltd.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    787      1/6/2020            Dura Operating, LLC                            $57,639.79                                  $44,860.68         $764.40     $103,264.87
Dassault Systemes Americas Corp.
Attn: Matthew L. Vittiglio
175 Wyman Street
Waltham, MA 02451                                      788       1/3/2020       Dura Automotive Systems, LLC                       $28,800.00                                                                  $28,800.00
Bollhoff Inc
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    789      1/6/2020        Dura Automotive Systems, LLC                        $5,750.00                                                                   $5,750.00
Siemens Industry Software Inc.
8005 S.W. Boeckman Road
Wilsonville, OR 97070                                  790      1/6/2020            Dura Operating, LLC                            $46,847.56                                                                  $46,847.56
Siemens Industry Software Inc.
8005 S.W. Boeckman Road
Wilsonville, OR 97070                                  791      1/6/2020        Dura Automotive Systems, LLC                       $83,749.37                                                                  $83,749.37
C.H Robinson Worldwide, Inc.
14701 Charston Road
Eden Prairie, MN 55347                                 792      1/6/2020        Dura Automotive Systems, LLC                 $2,280,752.00                                                                  $2,280,752.00



                                                                                                     Page 57 of 76
                                                                        Case 19-12378-KBO     Doc 1154-1       Filed 07/01/20        Page 58 of 76


                                                                                                    Claim Register
                                                                                      In re Dura Automotive Systems, LLC, et al.
                                                                                                  Case No. 19-12378

                                                                                                                         Current General                                  Current 503(b)(9)
                                                                                                                                         Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date                 Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                          Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                             Amount                                           Amount
ALL Integrated Solutions
Holland & Knight LLP
c/o Lynne B. Xerras, Esq.
10 St. James Avenue
Boston, MA 02116                                       793      1/6/2020                 Dura G.P.                            $148,433.12                                                                     $148,433.12
Donn Roll Inc.
C/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue
Suite 240
Cresskill, NJ 07626                                    794      1/6/2020                 Dura G.P.                                 $19,643.70                                                                  $19,643.70
ITW Trans Tech
475 North Gary Avenue
Carol Stream , IL 60188                                795      1/6/2020        Dura Automotive Systems, LLC                        $6,491.23                                                                   $6,491.23
Claim docketed in error
                                                       796      1/6/2020        Dura Automotive Systems, LLC                                                                                                        $0.00
KELLER USA INC
2168 CAROLINA PLACE DR
FORT MILL, SC 29708                                    797      1/6/2020                 Dura G.P.                                 $12,623.91                                                                  $12,623.91
Securit Metal Products Co.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    798      1/6/2020            Dura Operating, LLC                             $2,445.00                                   $1,222.50                       $3,667.50
Patriarch Partners Management Group, LLC
Skadden, Arps, Slate, Meagher & Flom LLP
Attn: Carl T. Tullson
920 North King Street
Wilmington, DE 19801                                   799      1/6/2020            Dura Operating, LLC                      $1,484,996.56                                                                  $1,484,996.56
Claim docketed in error
                                                       800      1/6/2020        Dura Automotive Systems, LLC                                                                                                        $0.00
Argent International, Inc
41016 Concept Drive
Plymouth, MI 48170                                     801       1/6/2020       Dura Automotive Systems, LLC                        $9,051.00                                                                   $9,051.00
Arbor Oakland Group
c/o Bankruptcy Claims Administrative Sevices, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    802      1/6/2020        Dura Automotive Systems, LLC                         $794.47                                      $124.02                        $918.49
Claim docketed in error
                                                       803      1/6/2020        Dura Automotive Systems, LLC                                                                                                        $0.00
ACCU-SORT, INC.
2495 WALKER COURT
NIAGRA FALLS, ON L2J 0A2
CANADA                                                 804      1/6/2020        Dura Automotive Systems, LLC                        $3,184.34                                                                   $3,184.34
Patriarch Partners, LLC
Skadden, Arps, Slate, Meagher & Flom LLP
Carl T. Tullson
920 North King Street
Wilmington, DE 19801                                   805       1/6/2020       Dura Automotive Systems, LLC                       $22,308.31                                                                  $22,308.31
Bekaert Corporation
1395 S. Marietta Pkwy
Bldg 500, Suite 100
Marietta, GA 30067                                     806      1/6/2020        Dura Automotive Systems, LLC                  $164,377.93                                     $167,925.96                     $332,303.89



                                                                                                     Page 58 of 76
                                                                                  Case 19-12378-KBO         Doc 1154-1        Filed 07/01/20       Page 59 of 76


                                                                                                                  Claim Register
                                                                                                    In re Dura Automotive Systems, LLC, et al.
                                                                                                                Case No. 19-12378

                                                                                                                                       Current General                                  Current 503(b)(9)
                                                                                                                                                       Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address                     Claim No. Claim Date                      Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                                        Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                           Amount                                           Amount
Evonik Cyro LLC
c/o Bankruptcy Claims Adminstrative Services, LLC
100 Union Avenuem Suite 240
Cresskill, NJ 07626                                              807      1/6/2020            Dura Automotive Systems, LLC                        $6,190.49                                                                   $6,190.49
Aaron Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              808      1/6/2020            Dura Automotive Systems, LLC                       $10,875.00                                                                  $10,875.00
Delchem, Inc
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              809      1/6/2020                      Dura G.P.                                 $2,755.80                                                   $5,511.60       $8,267.40
CRG Financial LLC (As Assignee of Cornerstone Rack & Tooling
LLC)
100 Union Avenue
Cresskill, NJ 07626                                              810      1/6/2020                      Dura G.P.                                $24,653.00                                                                  $24,653.00
All Canadian Sorting
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill , NJ 07626                                             811      1/6/2020    Dura Automotive Systems Cable Operations, LLC               $4,660.45                                                                   $4,660.45
Boston Matthews, Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              812      1/6/2020            Dura Automotive Systems, LLC                        $3,512.00                                                                   $3,512.00
Evonik Cyro LLC
c/o Bankruptcy Claims Adminstrative Services, LLC
100 Union Avenuem Suite 240
Cresskill, NJ 07626                                              813      1/6/2020                      Dura G.P.                                 $6,190.49                                                                   $6,190.49
CRG Financial LLC (As Assignee of Ballman Metals, LLC)
100 Union Avenue
Cresskill, NJ 07626                                              814      1/6/2020                      Dura G.P.                           $120,331.60                                                                     $120,331.60
Claim docketed in error
                                                                 815      1/6/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
MG MACHINE
LISA KNIGHT
PO BOX 620
1232 E. CAMBRIDGE
BELTON, MO 64012                                                 816      1/6/2020                 Dura Operating, LLC                             $336.00                                                                     $336.00
Global Quality Services
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              817      1/6/2020            Dura Automotive Systems, LLC                       $27,152.50                                                                  $27,152.50
Connor Corporation
Krieg DeVault LLP
Kay Dee Baird, Esq
One Indiana Square, Suite 2800
Indianapolis, IN 46204                                           818      1/6/2020            Dura Automotive Systems, LLC                       $44,994.68                                  $40,944.50                      $85,939.18
Global Quality Services
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              819      1/6/2020                 Dura Fremont L.L.C.                           $27,152.50                                                                  $27,152.50



                                                                                                                    Page 59 of 76
                                                                            Case 19-12378-KBO         Doc 1154-1        Filed 07/01/20       Page 60 of 76


                                                                                                            Claim Register
                                                                                              In re Dura Automotive Systems, LLC, et al.
                                                                                                          Case No. 19-12378

                                                                                                                                 Current General                                  Current 503(b)(9)
                                                                                                                                                 Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address               Claim No. Claim Date                      Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                                  Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                     Amount                                           Amount
McClain Tool & Technology
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                        820      1/6/2020                 Dura Operating, LLC                             $932.40                                                                     $932.40
Innovative Works, Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                        821      1/6/2020    Dura Automotive Systems Cable Operations, LLC                $525.00                                                                     $525.00
McClain Tool & Technology
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                        822       1/6/2020           Dura Automotive Systems, LLC                         $932.40                                                                     $932.40
LPMS - USA Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                        823      1/6/2020                      Dura G.P.                                 $3,325.00                                                                   $3,325.00
A. Schulman, Inc. (a LyondellBasell company)
Attn: Ingrid Ros, Director Global Credit
LyondellBasell Global Credit Services
LyondellBasell Tower
1221 McKinney, St., Ste. 300
Houston, TX 77010                                          824      1/6/2020            Dura Automotive Systems, LLC                       $43,537.10                                  $30,616.60                      $74,153.70
ALL Integrated Solutions
Holland & Knight LLP
c/o Lynne B. Xerras, Esq.
10 St. James Avenue
Boston, MA 02116                                           825      1/6/2020                 Dura Fremont L.L.C.                            $7,068.14                                                                   $7,068.14
Erin Industries
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                        826      1/6/2020                 Dura Operating, LLC                            $3,800.00                                                                   $3,800.00
Donn Roll Inc.
C/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue
Suite 240
Cresskill, NJ 07626                                        827      1/6/2020            Dura Automotive Systems, LLC                       $19,643.70                                                                  $19,643.70
Erin Industries
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                        828      1/6/2020            Dura Automotive Systems, LLC                        $3,800.00                                                                   $3,800.00
Claim docketed in error
                                                           829      1/7/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
MARSH INDUSTRIES INC
49680 LEONA DR
CHESTERFIELD, MI 48051-2475                                830      1/7/2020                 Dura Operating, LLC                            $4,970.00                                                                   $4,970.00
CRG Financial LLC (As Assignee of Ballman Metals, LLC)
100 Union Avenue
Cresskill, NJ 07626                                        831      1/6/2020                 Dura Operating, LLC                      $120,331.60                                                                     $120,331.60
Macon County Shelterd Works
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                        832      1/6/2020            Dura Automotive Systems, LLC                         $825.00                                                                     $825.00

                                                                                                              Page 60 of 76
                                                                        Case 19-12378-KBO         Doc 1154-1       Filed 07/01/20        Page 61 of 76


                                                                                                        Claim Register
                                                                                          In re Dura Automotive Systems, LLC, et al.
                                                                                                      Case No. 19-12378

                                                                                                                             Current General                                  Current 503(b)(9)
                                                                                                                                             Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date                      Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                              Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                 Amount                                           Amount
Refreshments of Tennessee
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    833      1/6/2020    Dura Automotive Systems Cable Operations, LLC                $952.98                                                                      $952.98
Shaltz Automation Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    834      1/6/2020                 Dura Fremont L.L.C.                            $1,591.71                                     $751.72          $56.25        $2,399.68
Innovative Works, Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    835      1/6/2020            Dura Automotive Systems, LLC                         $525.00                                                                      $525.00
Shaltz Automation Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    836      1/6/2020            Dura Automotive Systems, LLC                       $12,713.20                                     $751.72          $56.25      $13,521.17
Sugar Creek Enterprise LLC
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    837      1/6/2020            Dura Automotive Systems, LLC                        $3,754.94                                                     $158.96        $3,913.90
Diagnostic Services Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    838      1/6/2020            Dura Automotive Systems, LLC                         $725.00                                                                      $725.00
Sugar Creek Enterprise LLC
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    839      1/6/2020                 Dura Operating, LLC                            $3,754.94                                                     $158.96        $3,913.90
Papp Plastics & Distributing Ltd
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    840      1/6/2020            Dura Automotive Systems, LLC                        $7,789.34                                                                    $7,789.34
Ferrellgas Inc
One Liberty Plaza MD 40
Liberty, MO 64068                                      841      1/6/2020            Dura Automotive Systems, LLC                       $34,139.42                                                                  $34,139.42
Dura Buyer, LLC
Skadden, Arps, Slate, Meagher & Flom LLP
Carl T. Tullson
920 North King Street
Wilmington, DE 19801                                   842      1/6/2020            Dura Automotive Systems, LLC               $20,019,820.39                                                                   $20,019,820.39
Armada Toolworks Ltd.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    843      1/6/2020            Dura Automotive Systems, LLC                        $3,500.31                                   $1,000.84                        $4,501.15
Arbor Oakland Group
c/o Bankruptcy Claims Administrative Sevices, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    844      1/6/2020                 Dura Operating, LLC                             $794.47                                      $124.02                         $918.49
LaRos Equipment Company, Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    845      1/6/2020            Dura Automotive Systems, LLC                        $1,161.00                                                                    $1,161.00

                                                                                                        Page 61 of 76
                                                                                  Case 19-12378-KBO     Doc 1154-1       Filed 07/01/20        Page 62 of 76


                                                                                                              Claim Register
                                                                                                In re Dura Automotive Systems, LLC, et al.
                                                                                                            Case No. 19-12378

                                                                                                                                   Current General                                  Current 503(b)(9)
                                                                                                                                                   Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address                      Claim No. Claim Date                 Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                                    Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                       Amount                                           Amount
Ankura Trust Company, LLC as Agent under that certain Credit
Agreement, dated as of January 21, 2010
Milbank LLP
Attn: Eric Stodola, Andrew Harmeyer
55 Hudson Yards
New York, NY 10001                                               846      1/6/2020        Dura Automotive Systems, LLC                           $0.00             $105,811,286.74                                    $105,811,286.74
Armada Toolworks Ltd.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              847      1/6/2020                 Dura G.P.                                  $2,794.11                                   $1,000.84                         $3,794.95
Claim docketed in error
                                                                 848      1/6/2020        Dura Automotive Systems, LLC                                                                                                         $0.00
MISCHKE, RON
CUSTOMER SUPPORT ENGINEERING
4125 DOUGALL AVE.
WINDSOR, ON N9GIX5
CANADA                                                           849      1/6/2020            Dura Operating, LLC                             $2,560.00                                                                     $2,560.00
Papp Plastics & Distributing Ltd
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              850      1/6/2020                 Dura G.P.                                  $7,789.34                                                                     $7,789.34
Ace Machine & Metal Fab Co.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              851      1/6/2020        Dura Automotive Systems, LLC                       $74,911.61                                   $3,510.00         $656.25       $79,077.86
The EMC Shop
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              852      1/6/2020        Dura Automotive Systems, LLC                       $56,125.00                                                                   $56,125.00
Bollhoff Inc
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              853      1/6/2020                 Dura G.P.                                  $5,750.00                                                                     $5,750.00
The EMC Shop
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              854      1/6/2020            Dura Operating, LLC                            $56,125.00                                                                   $56,125.00
CRG Financial LLC (As Assignee of Cornerstone Rack & Tooling
LLC)
100 Union Avenue
Cresskill, NJ 07626                                              855      1/6/2020            Dura Operating, LLC                            $24,653.00                                                                   $24,653.00
Bollhoff Inc
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              856      1/6/2020            Dura Operating, LLC                             $5,750.00                                                                     $5,750.00
Claim docketed in error
                                                                 857      1/6/2020        Dura Automotive Systems, LLC                                                                                                         $0.00
Perfection Spring & Stamping
PO Box 275
1449 East Algonquin Road
Mount Prospect, IL 60056-0275                                    858      1/3/2020            Dura Fremont L.L.C.                             $4,277.52                                                                     $4,277.52



                                                                                                               Page 62 of 76
                                                                                  Case 19-12378-KBO         Doc 1154-1        Filed 07/01/20       Page 63 of 76


                                                                                                                  Claim Register
                                                                                                    In re Dura Automotive Systems, LLC, et al.
                                                                                                                Case No. 19-12378

                                                                                                                                       Current General                                  Current 503(b)(9)
                                                                                                                                                       Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address                      Claim No. Claim Date                      Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                                        Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                           Amount                                           Amount
Guill Tool & Engineering Co. Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              859      1/6/2020            Dura Automotive Systems, LLC                        $6,168.00                                                                     $6,168.00
Ankura Trust Company, LLC as Agent under that certain Credit
Agreement, dated as of January 21, 2010
Milbank LLP
Attn: Eric Stodola, Andrew Harmeyer
55 Hudson Yards
New York, NY 10001                                               860      1/6/2020                      Dura G.P.                                    $0.00             $105,811,286.74                                    $105,811,286.74
CS Tool Engineering Inc
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              861       1/6/2020                Dura Fremont L.L.C.                           $20,927.00                                                                   $20,927.00
Ace Machine & Metal Fab Co
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              862      1/6/2020                 Dura Operating, LLC                           $37,280.27                                   $3,510.00         $656.25       $41,446.52
Aaron Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              863      1/6/2020                 Dura Operating, LLC                           $10,875.00                                                                   $10,875.00
Ankura Trust Company, LLC as Agent under that certain Credit
Agreement, dated as of January 21, 2010
Milbank LLP
Attn: Eric Stodola, Andrew Harmeyer
55 Hudson Yards
New York, NY 10001                                               864      1/6/2020              Dura Mexico Holdings, LLC                            $0.00             $105,811,286.74                                    $105,811,286.74
Diagnostic Services Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              865       1/6/2020   Dura Automotive Systems Cable Operations, LLC                $725.00                                                                       $725.00
CS Tool Engineering Inc
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              866      1/6/2020            Dura Automotive Systems, LLC                       $20,927.00                                                                   $20,927.00
AFX Industries, LLC
Lambert Leser
Keith A. Schofner
755 W. Big Beaver Rd.
Suite 410
Troy, MI 48084                                                   867      1/6/2020            Dura Automotive Systems, LLC                  $244,554.52                                     $149,565.58                      $394,120.10
CRG Financial LLC (As Assignee of Cornerstone Rack & Tooling
LLC)
100 Union Avenue
Cresskill, NJ 07626                                              868      1/6/2020            Dura Automotive Systems, LLC                       $24,653.00                                                                   $24,653.00
Whitlam Group
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              869      1/6/2020                 Dura Operating, LLC                             $690.00                                                                       $690.00




                                                                                                                    Page 63 of 76
                                                                                Case 19-12378-KBO         Doc 1154-1        Filed 07/01/20       Page 64 of 76


                                                                                                                Claim Register
                                                                                                  In re Dura Automotive Systems, LLC, et al.
                                                                                                              Case No. 19-12378

                                                                                                                                     Current General                                  Current 503(b)(9)
                                                                                                                                                     Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address                   Claim No. Claim Date                      Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                                      Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                         Amount                                           Amount
CRG Financial LLC (As Assignee of Ballman Metals, LLC)
100 Union Avenue
Cresskill, NJ 07626                                            870      1/6/2020            Dura Automotive Systems, LLC                  $120,331.60                                                                     $120,331.60
CKP
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue
Suite 240
Cresskill, NJ 07626                                            871      1/6/2020                 Dura Operating, LLC                            $5,174.81                                                     $997.20       $6,172.01
CKP
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue
Suite 240
Cresskill, NJ 07626                                            872      1/6/2020            Dura Automotive Systems, LLC                        $5,174.81                                                     $997.20       $6,172.01
Whitlam Group
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                            873      1/6/2020            Dura Automotive Systems, LLC                         $690.00                                                                     $690.00
Whitlam Group
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                            874      1/6/2020                      Dura G.P.                                  $690.00                                                                     $690.00
Macon County Shelterd Works
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                            875      1/6/2020                 Dura Operating, LLC                             $825.00                                                                     $825.00
Guill Tool & Engineering Co. Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                            876      1/6/2020    Dura Automotive Systems Cable Operations, LLC               $6,168.00                                                                   $6,168.00
PAL Surface Treament Systems Limited
Sidley Austin LLP
Attn: Alex Rovira
787 7th Avenue
New York, NY 10019                                             877      1/6/2020            Dura Automotive Systems, LLC                           $0.00                                                                        $0.00
Claim docketed in error
                                                               878      1/6/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
ASSOCIATED ENVIRONMENTAL SYS
8 POST OFFICE SQUARE
ACTON, MA 01720                                                879      1/6/2020            Dura Automotive Systems, LLC                        $8,500.00                                                                   $8,500.00
CRG Financial LLC (As Assignee of Mid-West Spring Mfg. Co)
100 Union Avenue
Cresskill, NJ 07626                                            880      1/6/2020                      Dura G.P.                                $24,127.38                                                                  $24,127.38
Claim docketed in error
                                                               881      1/6/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
CRG Financial LLC (As Assignee of Mid-West Spring Mfg. Co)
100 Union Avenue
Cresskill, NJ 07626                                            882      1/6/2020            Dura Automotive Systems, LLC                       $24,127.38                                                                  $24,127.38
Patriarch Partners Management Group, LLC
Skadden, Arps, Slate, Meagher & Flom LLP
Attn: Carl T. Tullson
920 North King Street
Wilmington, DE 19801                                           883      1/6/2020              Dura Mexico Holdings, LLC                  $1,484,996.56                                                                  $1,484,996.56

                                                                                                                  Page 64 of 76
                                                                                  Case 19-12378-KBO         Doc 1154-1        Filed 07/01/20      Page 65 of 76


                                                                                                                  Claim Register
                                                                                                    In re Dura Automotive Systems, LLC, et al.
                                                                                                                Case No. 19-12378

                                                                                                                                       Current General                                  Current 503(b)(9)
                                                                                                                                                       Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address                     Claim No. Claim Date                      Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                                        Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                           Amount                                           Amount
AFX Industries, LLC
Lambert Leser
Keith A. Schofner
755 W. Big Beaver Rd.
Suite 410
Troy, MI 48084                                                   884      1/6/2020                 Dura Operating, LLC                      $244,554.52                                     $149,565.58                     $394,120.10
Claim docketed in error
                                                                 885      1/6/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
BUDNICK CONVERTING, INC.
200 ADMIRAL WEINEL BLVD
PO BOX 197
COLUMBIA, IL 62236                                               886      1/6/2020                 Dura Operating, LLC                           $8,903.62                                                                    $8,903.62
Ankura Trust Company, LLC as Agent under that certain Credit
Agreement, dated as of January 21, 2010
Milbank LLP
Attn: Eric Stodola, Andrew Harmeyer
55 Hudson Yards
New York, NY 10001                                               887      1/6/2020                 Dura Fremont L.L.C.                              $0.00              $105,811,286.74                                  $105,811,286.74
Ankura Trust Company, LLC as Agent under that certain Credit
Agreement, dated as of January 21, 2010
Milbank LLP
Attn: Eric Stodola, Andrew Harmeyer
55 Hudson Yards
New York, NY 10001                                               888      1/6/2020                 Dura Operating, LLC                              $0.00              $105,811,286.74                                  $105,811,286.74
Ankura Trust Company, LLC as Agent under that certain Credit
Agreement, dated as of January 21, 2010
Milbank LLP
Attn: Eric Stodola, Andrew Harmeyer
55 Hudson Yards
New York, NY 10001                                               889      1/6/2020                     NAMP, LLC                                    $0.00              $105,811,286.74                                  $105,811,286.74
Ankura Trust Company, LLC as Agent under that certain Credit
Agreement, dated as of January 21, 2010
Milbank LLP
Attn: Eric Stodola, Andrew Harmeyer
55 Hudson Yards
New York, NY 10001                                               890      1/6/2020    Dura Automotive Systems Cable Operations, LLC                                    $105,811,286.74                                  $105,811,286.74
Omnex Engineering & Mgmt. Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              891      1/6/2020                      Dura G.P.                                 $897.50                                                                      $897.50
LaRos Equipment Company, Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              892      1/6/2020                 Dura Fremont L.L.C.                           $1,161.00                                                                    $1,161.00
Airgas USA LLC
2015 Vaughn Rd., Bldg 400
Kennesaw, GA 30144                                               893      1/7/2020            Dura Automotive Systems, LLC                       $5,445.45                                    $1,925.02                       $7,370.47
City Cleaners and Laundry
Odeneal Law
c/o Zach Johnston
402 N. Locust Ave.
Lawrenceburg, TN 38464                                           894      1/7/2020            Dura Automotive Systems, LLC                       $3,155.60                                                                    $3,155.60

                                                                                                                    Page 65 of 76
                                                                             Case 19-12378-KBO     Doc 1154-1       Filed 07/01/20        Page 66 of 76


                                                                                                         Claim Register
                                                                                           In re Dura Automotive Systems, LLC, et al.
                                                                                                       Case No. 19-12378

                                                                                                                              Current General                                  Current 503(b)(9)
                                                                                                                                              Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address                Claim No. Claim Date                 Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                               Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                  Amount                                           Amount
Claim docketed in error
                                                            895      1/6/2020        Dura Automotive Systems, LLC                                                                                                        $0.00
Mike Smith Construction Co
65 Mt. Lebanon Rd.
Lawrenceburg, TN 38464                                      896      1/6/2020        Dura Automotive Systems, LLC                       $15,820.41                                                                  $15,820.41
United Plating, Inc.
3400 Stanwood Blvd.
Huntsville, AL 35811                                        897      1/6/2020        Dura Automotive Systems, LLC                  $246,072.07                                                                     $246,072.07
Claim docketed in error
                                                            898      1/6/2020        Dura Automotive Systems, LLC                                                                                                        $0.00
Universal Tool & Engineering
2304 Silverdale Dr. Ste. 300
Johnson City, TN 37601                                      899      1/7/2020        Dura Automotive Systems, LLC                        $4,759.66                                                                   $4,759.66
Delchem, Inc
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                         900      1/6/2020        Dura Automotive Systems, LLC                        $2,755.80                                                   $5,511.60       $8,267.40
Indak Manufacturing Corp.
1915 Techny Road
Northbrook, IL 60062                                        901      1/3/2020        Dura Automotive Systems, LLC                       $55,039.20                                                                  $55,039.20
Omnex Engineering & Mgmt. Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                         902      1/6/2020        Dura Automotive Systems, LLC                         $897.50                                                                     $897.50
Orbitform
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Aveune, Suite 240
Cresskill, NJ 07626                                         903      1/6/2020            Dura Fremont L.L.C.                              $902.02                                                                     $902.02
Paragon Tempered Glass LLC f/k/a Tem-Pace LLC and Spec-
Temp LLC
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                         904      1/6/2020        Dura Automotive Systems, LLC                  $148,042.54                                      $14,996.10                     $163,038.64
Paragon Tempered Glass LLC f/k/a Tem-Pace LLC and Spec-
Temp LLC
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                         905      1/6/2020                 Dura G.P.                            $148,042.54                                      $14,996.10                     $163,038.64
Modern Automation
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                         906      1/6/2020                 Dura G.P.                                   $656.92                                                                     $656.92
Modern Automation
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                         907      1/6/2020        Dura Automotive Systems, LLC                         $656.92                                                                     $656.92
Claim docketed in error
                                                            908      1/6/2020        Dura Automotive Systems, LLC                                                                                                        $0.00
H & L Tool Company, Inc
32701 Dequindre Rd
Madison Hgts, MI 48071                                      909      1/6/2020            Dura Operating, LLC                             $1,364.75                                                                   $1,364.75



                                                                                                          Page 66 of 76
                                                                                      Case 19-12378-KBO     Doc 1154-1       Filed 07/01/20        Page 67 of 76


                                                                                                                  Claim Register
                                                                                                    In re Dura Automotive Systems, LLC, et al.
                                                                                                                Case No. 19-12378

                                                                                                                                       Current General                                  Current 503(b)(9)
                                                                                                                                                       Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address                         Claim No. Claim Date                 Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                                        Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                           Amount                                           Amount
VEND-TEK QUALITY SERVICES LLC
13640 ELLEN LANE
KANSAS CITY, MO 64163                                                910      1/7/2020        Dura Automotive Systems, LLC                                                                   $11,452.50                      $11,452.50
Claim docketed in error
                                                                     911      1/7/2020        Dura Automotive Systems, LLC                                                                                                        $0.00
Workday, Inc.
6110 Stoneridge Mall Road
Pleasanton, CA 94588                                                 912      1/6/2020            Dura Operating, LLC                       $599,145.00                                                                     $599,145.00
C&K Components Inc
15 Riverdale Ave.
Newton, MA 02458                                                     913      1/6/2020        Dura Automotive Systems, LLC                       $63,970.10                                                                  $63,970.10
Claim docketed in error
                                                                     914      1/6/2020        Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                                     915      1/6/2020        Dura Automotive Systems, LLC                                                                                                        $0.00
C&K Components Inc
15 Riverdale Ave.
Newton, MA 02458                                                     916      1/6/2020        Dura Automotive Systems, LLC                       $63,970.10                                                                  $63,970.10
Claim docketed in error
                                                                     917      1/7/2020        Dura Automotive Systems, LLC                                                                                                        $0.00
VEND-TEK QUALITY SERVICES LLC
13640 ELLEN LANE
KANSAS CITY, MO 64163                                                918      1/7/2020        Dura Automotive Systems, LLC                                                                    $8,122.50                       $8,122.50
United Plating, Inc.
3400 Stanwood Blvd.
Huntsville, AL 35811                                                 919      1/6/2020        Dura Automotive Systems, LLC                  $246,072.07                                                                     $246,072.07
Claim docketed in error
                                                                     920      1/6/2020        Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                                     921      1/6/2020        Dura Automotive Systems, LLC                                                                                                        $0.00
Hain Capital Investors Master Fund, Ltd as Transferee of Profile
Extrustion Company
Attn: Cheryl Eckstein
301 Route 17, 7th Floor
Rutherford, NJ 07070                                                 922      1/6/2020        Dura Automotive Systems, LLC                  $136,923.38                                                                     $136,923.38
Revere Plastic Systems, LLC
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                                  923      1/6/2020        Dura Automotive Systems, LLC                       $12,632.45                                   $7,731.02       $2,500.65      $22,864.12
QAD Inc.
Jason Pickering
10000 Midlantic Drive, Suite 100 West
Mt. Laurel, NJ 08054                                                 924      1/6/2020        Dura Automotive Systems, LLC                  $477,556.28                                                                     $477,556.28
Orbitform
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Aveune, Suite 240
Cresskill, NJ 07626                                                  925      1/6/2020            Dura Operating, LLC                              $615.00                                                                     $615.00
Orbitform
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Aveune, Suite 240
Cresskill, NJ 07626                                                  926      1/6/2020        Dura Automotive Systems, LLC                        $1,787.02                                                                   $1,787.02



                                                                                                                  Page 67 of 76
                                                                        Case 19-12378-KBO         Doc 1154-1        Filed 07/01/20       Page 68 of 76


                                                                                                        Claim Register
                                                                                          In re Dura Automotive Systems, LLC, et al.
                                                                                                      Case No. 19-12378

                                                                                                                             Current General                                  Current 503(b)(9)
                                                                                                                                             Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date                      Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                              Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                 Amount                                           Amount
Revere Plastic Systems, LLC
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    927      1/6/2020                 Dura Operating, LLC                           $12,632.45                                   $7,731.02       $2,500.65      $22,864.12
Modern Automation
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    928      1/6/2020                 Dura Operating, LLC                             $656.92                                                                     $656.92
Porter Precision
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    929      1/6/2020            Dura Automotive Systems, LLC                         $772.20                                                                     $772.20
Claim docketed in error
                                                       930      1/6/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                       931      1/3/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
Perfection Spring & Stamping
PO Box 275
1449 East Algonquin Road
Mount Prospect, IL 60056-0275                          932      1/3/2020    Dura Automotive Systems Cable Operations, LLC                $794.67                                        $2.57                        $797.24
Paul & Albrecht
Stresemannallee 4b
Neuss 41460
Germany                                                933      1/6/2020            Dura Automotive Systems, LLC                        $4,109.50                                                                   $4,109.50
Zohar II 2005-1, Limited
Young Conaway Stargatt & Taylor, LLP
Robert S. Brady, Michael R. Nestor,James L. Patton
Joseph M. Barry, James L. Patton, Ryan M. Bartley
1000 North King Street
Wilmington , DE 19801                                  934      1/6/2020                 Dura Fremont L.L.C.                                                           $0.00                                            $0.00
LPMS - USA Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    935      1/6/2020            Dura Automotive Systems, LLC                        $3,325.00                                                                   $3,325.00
Securit Metal Products Co.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    936      1/6/2020            Dura Automotive Systems, LLC                        $2,445.00                                   $1,222.50                       $3,667.50
Porter Precision
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    937      1/6/2020                 Dura Operating, LLC                             $772.20                                                                     $772.20
Claim docketed in error
                                                       938      1/8/2020            Dura Automotive Systems, LLC                                                                                                        $0.00
THULE INC
42 SILVERMINE ROAD
SEYMOUR, CT 06483                                      939      1/8/2020                      Dura G.P.                           $327,079.08                                      $12,995.12                     $340,074.20
SPECIALTY PLASTICS
145 BROWN RD
ST PETERS, MO 63376-5600                               940      1/8/2020            Dura Automotive Systems, LLC                         $400.00                                                                     $400.00




                                                                                                          Page 68 of 76
                                                                          Case 19-12378-KBO         Doc 1154-1       Filed 07/01/20        Page 69 of 76


                                                                                                          Claim Register
                                                                                            In re Dura Automotive Systems, LLC, et al.
                                                                                                        Case No. 19-12378

                                                                                                                               Current General                                  Current 503(b)(9)
                                                                                                                                               Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address              Claim No. Claim Date                      Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                                Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                   Amount                                           Amount
Suzhou Yinghao Precision Molding and Tooling Co. Ltd
Attn: Neil Carsi-Cruz
1151 Aberdeen Ave.
Livermore, CA 94550                                      941      1/8/2020            Dura Automotive Systems, LLC                                                                   $11,909.00                      $11,909.00
Lien Solutions
28 Liberty St
42nd Floor
New York, NY 10005                                       942      1/7/2020            Dura Automotive Systems, LLC                        $4,958.25                                                                   $4,958.25
Suzhou Yinghao Precision Molding and Tooling Co. Ltd
Attn: Neil Carsi-Cruz
1151 Aberdeen Ave.
Livermore, CA 94550                                      943      1/8/2020            Dura Automotive Systems, LLC                                                                   $11,909.00                      $11,909.00
Bales Metal Surface Solutions
2824 Hitchcock Ave.
Downers Grove, IL 60515                                  944      1/8/2020            Dura Automotive Systems, LLC                         $547.50                                                                     $547.50
EU Automation Inc
871 Busse Road
Elk Grove Village, IL 60007                              945      1/8/2020            Dura Automotive Systems, LLC                                                                      $452.39                        $452.39
SPECIALTY PLASTICS
145 BROWN RD
ST PETERS, MO 63376-5600                                 946       1/8/2020                Dura Fremont L.L.C.                            $1,080.00                                                                   $1,080.00
KILBANK METAL FORMING & TURNING INC
4 BARRIE BLVD
ST. THOMAS, ON N5P 4B9
CANADA                                                   947      1/9/2020    Dura Automotive Systems Cable Operations, LLC               $4,621.51                                   $1,775.12                       $6,396.63
Preferred Precision Group, LLC
Alicia Harris, Chief Operations Officer
1310 Comer Avenue
Pell City, AL 35125                                      948     1/10/2020            Dura Automotive Systems, LLC                       $57,272.00                                                                  $57,272.00
Lien Solutions
28 Liberty St
42nd Floor
New York, NY 10005                                       949       1/7/2020           Dura Automotive Systems, LLC                        $4,294.97                                                                   $4,294.97
SPECIALTY PLASTICS
145 BROWN RD
ST PETERS, MO 63376-5600                                 950      1/8/2020              Dura Mexico Holdings, LLC                        $18,856.50                                                                  $18,856.50
AEES Inc.
211 N Loop 1604 E
Suite 290
San Antonio, TX 78232                                    951       1/8/2020           Dura Automotive Systems, LLC                                                  $22,415.00        $9,485.00                      $31,900.00
KEYENCE CORP OF AMERICA
669 RIVER DRIVE, STE. 403
ELMWOOD PARK, NJ 07407                                   952     1/13/2020            Dura Automotive Systems, LLC                       $16,770.94                                                                  $16,770.94
NUFAST LOGISTICS CO., LTD
#28 BEN GONG WEST 2ND ROAD
GANGSHAN
KAOHSIUNG 820
TAIWAN                                                   953     1/10/2020            Dura Automotive Systems, LLC                       $66,820.38                                                                  $66,820.38
KILBANK METAL FORMING & TURNING INC
4 BARRIE BLVD
ST. THOMAS, ON N5P 4B9
CANADA                                                   954      1/9/2020            Dura Automotive Systems, LLC                       $47,555.56                                   $5,825.10                      $53,380.66

                                                                                                          Page 69 of 76
                                                                 Case 19-12378-KBO         Doc 1154-1       Filed 07/01/20        Page 70 of 76


                                                                                                 Claim Register
                                                                                   In re Dura Automotive Systems, LLC, et al.
                                                                                               Case No. 19-12378

                                                                                                                      Current General                                  Current 503(b)(9)
                                                                                                                                      Current Priority Current Secured                    Current Admin Total Current
                  Creditor Name and Address   Claim No. Claim Date                      Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                       Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                          Amount                                           Amount
Specialty Screw Corporation
2801 HUFFMAN BLVD.
ROCKFORD, IL 61103                              955      1/9/2020            Dura Automotive Systems, LLC                       $12,178.54                                                                  $12,178.54
Preferred Precision Group, LLC
Alicia Harris, Chief Operations Officer
1310 Comer Avenue
Pell City, AL 35125                             956      1/10/2020           Dura Automotive Systems, LLC                       $12,704.00                                                                  $12,704.00
Polytech Netting Industries
Lambert Leser
Keith A. Schofner
755 W. Big Beaver Rd., Ste. 410
Troy, MI 48084                                  957      1/10/2020           Dura Automotive Systems, LLC                       $31,838.40                                   $1,929.60                      $33,768.00
Wright Plastic Products Co, LLC
201 E Condensery Road
Sheridan, MI 48884                              958     1/10/2020                 Dura Fremont L.L.C.                           $15,571.70                                   $9,169.83                      $24,741.53
Dickinson Wright PLLC
Doron Yitzchaki
350 S. Main Street, Suite 300
Ann Arbor, MI 48104                             959     1/10/2020            Dura Automotive Systems, LLC                                                  $28,523.59                                       $28,523.59
Wright Plastic Products Co, LLC
201 E Condensery Road
Sheridan, MI 48884                              960     1/10/2020                 Dura Operating, LLC                      $245,533.95                                     $122,758.30                     $368,292.25
SWD, Inc.
Attn: R Dieken & R Delawder
910 S. Stiles Dr.
Addison, IL 60101                               961     1/13/2020            Dura Automotive Systems, LLC                       $86,747.69                                                                  $86,747.69
SWD, Inc.
Attn: R Dieken & R Delawder
910 S. Stiles Dr.
Addison, IL 60101                               962     1/13/2020                 Dura Operating, LLC                           $86,747.69                                                                  $86,747.69
MILACRON MARKETING
4165 HALF ACRE ROAD
BATAVIA, OH 45103                               963     1/10/2020            Dura Automotive Systems, LLC                         $578.00                                                                     $578.00
MFA Oil Company
PO Box 519
Columbia, MO 65205                              964     1/14/2020            Dura Automotive Systems, LLC                         $903.44                                                                     $903.44
1ST QUALITY LLC
PO BOX 519
GARDEN CITY, MI 48136                           965     1/15/2020            Dura Automotive Systems, LLC                         $649.76                                                                     $649.76
WARD, CHARLES
55970 WARDWALK LINE
STRAFFORDVILLE, ON N0J 1Y0
CANADA                                          966     1/15/2020    Dura Automotive Systems Cable Operations, LLC               $1,200.00                                                                   $1,200.00
CAMCAR LLC
Attn: J. Bainbridge
Acument Global Technologies
6125 Eighteen Road
Sterling Hgts, MI 48314                         967     1/15/2020            Dura Automotive Systems, LLC                        $7,478.66                                                                   $7,478.66




                                                                                                 Page 70 of 76
                                                               Case 19-12378-KBO     Doc 1154-1       Filed 07/01/20        Page 71 of 76


                                                                                           Claim Register
                                                                             In re Dura Automotive Systems, LLC, et al.
                                                                                         Case No. 19-12378

                                                                                                                Current General                                  Current 503(b)(9)
                                                                                                                                Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address   Claim No. Claim Date                 Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                 Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                    Amount                                           Amount
Ring Screw LLC
Acument Global Technologies, Inc.
Attn: J. Bainbridge
6125 Eighteen Mile Road
Sterling Hgts, MI 48314                       968     1/15/2020            Dura Fremont L.L.C.                             $6,511.38                                   $4,709.73                      $11,221.11
Global Equipment Co., Inc.
Laura Freeman
2505 Mill Center Parkway
Buford, GA 30518                              969     1/13/2020        Dura Automotive Systems, LLC                        $7,464.76                                                                   $7,464.76
TRIGO Quality Soultions US Inc.
50459 CENTRAL INDUSTRIAL DR
SHELBY TOWNSHIP, MI 48315                     970     1/17/2020            Dura Operating, LLC                            $26,024.53                                                                  $26,024.53
SWD, Inc.
Attn: R Dieken & R Delawder
910 S. Stiles Dr.
Addison, IL 60101                             971     1/13/2020            Dura Fremont L.L.C.                            $86,747.69                                                                  $86,747.69
INDUSTRIAL SUPPLIER LAREY
DBA INT'L INDUSTRIAL SUPPLY
3620 E 14TH ST
BROWNSVILLE, TX 78521                         972     1/16/2020        Dura Automotive Systems, LLC                                                                    $4,962.00                       $4,962.00
TRIGO Quality Solutions US Inc.
50459 Central Industrial Dr
Shelby Township, MI 48315                     973     1/17/2020            Dura Fremont L.L.C.                            $34,093.00                                                                  $34,093.00
DIAMOND TOOL & ABRASIVE
39 W 207 HIGHLAND AVE.
ELGIN, IL 60123                               974     1/17/2020        Dura Automotive Systems, LLC                        $6,205.77                                                                   $6,205.77
Kenwal Steel Corp.
Brooks Wilkins Sharkey & Turco PLLC
C/o Matthew E. Wilkins
401 S. Old Woodward Ave., Suite 400
Birmingham, MI 48009                          975     1/22/2020            Dura Operating, LLC                       $275,372.33                                     $141,415.94                     $416,788.27
Industrial Supplier Larey
DBA Int'l Industrial Supply
3620 E 14th St
Brownsville, TX 78521                         976     1/21/2020        Dura Automotive Systems, LLC                                                                    $4,962.00                       $4,962.00
P&R Fasteners, Inc.
325 Pierce Street
Somerset, NJ 08873                            977     1/22/2020        Dura Automotive Systems, LLC                        $6,146.10                                                                   $6,146.10
STELFAST INC
131 BUCKNELL CT
ATLANTA, GA 30336                             978     1/22/2020        Dura Automotive Systems, LLC                        $3,035.10                                                                   $3,035.10
Kenwal Steel Corp.
Brooks Wilkins Sharkey & Turco PLLC
c/o Matthew E. Wilkins
401 S. Old Woodward Ave., Suite 400
Birmingham, MI 48009                          979     1/22/2020        Dura Automotive Systems, LLC                  $275,372.33                                     $141,415.94                     $416,788.27
Schupan Aluminum Sales
4200 Davis Creek Ct.
Kalamazoo, MI 49001                           980     1/21/2020        Dura Automotive Systems, LLC                         $523.29                                                                     $523.29




                                                                                           Page 71 of 76
                                                               Case 19-12378-KBO         Doc 1154-1        Filed 07/01/20       Page 72 of 76


                                                                                               Claim Register
                                                                                 In re Dura Automotive Systems, LLC, et al.
                                                                                             Case No. 19-12378

                                                                                                                    Current General                                  Current 503(b)(9)
                                                                                                                                    Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address   Claim No. Claim Date                      Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                     Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                        Amount                                           Amount
Brose Mexico S.A. de C.V.
Brooks Wilkins Sharkey & Turco PLLC
Matthew E. Wilkins
401 S. Old Woodward Ave., Suite 400
Birmingham, MI 48009                          981     1/21/2020            Dura Automotive Systems, LLC                       $21,244.80                                                                  $21,244.80
UNI-PRO LUBRICANTS CMS, INC.
900 EAST MAIN STREET
SUITE C
MIDDLEVILLE, MI 49333                         982     1/22/2020            Dura Automotive Systems, LLC                       $15,167.20                                                                  $15,167.20
Pilkington North America, Inc.
811 Madison Ave
Toledo, OH 43604                              983     1/24/2020            Dura Automotive Systems, LLC                  $336,403.79                                                                     $336,403.79
City of Lawrenceburg TN
25 Public Square
Lawrenceburg, TN 38464                        984     1/24/2020                 Dura Operating, LLC                                        $84,949.00                                                     $84,949.00
City of Lawrenceburg TN
25 Public Square
Lawrenceburg, TN 38464                        985     1/24/2020            Dura Automotive Systems, LLC                                    $14,677.00                                                     $14,677.00
Neff Power, Inc.
13750 Shoreline Dr.
Earth City, MO 63045                          986      1/24/2020           Dura Automotive Systems, LLC                         $893.16                                                                     $893.16
Vitro Automotriz, S.A. de C.V.
Cohen & Grigsby, P.C.
Thomas D. Maxson, Esq.
625 Liberty Avenue
Pittsburgh, PA 15222-3152                     987     1/24/2020            Dura Automotive Systems, LLC                  $299,368.55                                                                     $299,368.55
Vitro Automotriz, S.A. de C.V.
Cohen & Grigsby, P.C.
Thomas D. Maxson, Esq.
625 Liberty Avenue
Pittsburgh, PA 15222-3152                     988     1/24/2020                      Dura G.P.                           $299,368.55                                                                     $299,368.55
EDICT SYSTEMS, INC.
2434 ESQUIRE DR.
BEAVERCREEK, OH 45431                         989     1/28/2020            Dura Automotive Systems, LLC                         $368.95                                                                     $368.95
Air Products and Chemicals
Attn: Steve Parks
7201 Hamilton Blvd
Allentown, PA 18195                           990     1/30/2020            Dura Automotive Systems, LLC                       $34,038.20                                                                  $34,038.20
Joseph T. Ryerson & Son, Inc.
455 85th Avenue NW
Minneapolis, MN 55433                         991     1/28/2020            Dura Automotive Systems, LLC                  $145,946.68                                                                     $145,946.68
WEMETALL GMBH
MILSER STRASSE 37
BIELEFELD 33729
GERMANY                                       992     1/29/2020    Dura Automotive Systems Cable Operations, LLC                $430.40                                                                     $430.40
ERGONOMIC CONCEPTS, LLC
5433 CAMELOT ROAD
NASHVILLE, TN 37027                           993       2/4/2020           Dura Automotive Systems, LLC                        $3,807.00                                                                   $3,807.00
Radici Plastics USA, Inc.
F.a.o. Marco Ferrero
960 Seville Road
Wadsworth, OH 44281                           994      2/4/2020            Dura Automotive Systems, LLC                       $32,406.18                                                                  $32,406.18

                                                                                                 Page 72 of 76
                                                               Case 19-12378-KBO     Doc 1154-1       Filed 07/01/20        Page 73 of 76


                                                                                           Claim Register
                                                                             In re Dura Automotive Systems, LLC, et al.
                                                                                         Case No. 19-12378

                                                                                                                Current General                                  Current 503(b)(9)
                                                                                                                                Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address   Claim No. Claim Date                  Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                 Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                    Amount                                           Amount
De Lage Landen Financial Services Inc
1111 Old Eagle School Rd
Wayne, PA 19087                               995      2/3/2020        Dura Automotive Systems, LLC                  $181,118.51                                                                     $181,118.51
Taizhou Shangyu Export & Import Co Ltd
CAB assignee of Taizhou Shangyu
Export & Import Co Ltd
14226 Ventura Blvd.
Sherman Oaks, CA 91423                        996      2/4/2020        Dura Automotive Systems, LLC                  $320,169.04                                                                     $320,169.04
Omni Quality Assurance, LLC
295 N. 120th Avenue, Suite 210
Holland, MI 49424                             997      2/3/2020        Dura Automotive Systems, LLC                       $28,788.52                                                                  $28,788.52
Focus Machine Ltd.
c/o Lippes Mathias Wexler Friedman LLP
Attn: John Mueller
50 Fountain Plaza, Suite 1700
Buffalo, NY 14202                             998      2/4/2020        Dura Automotive Systems, LLC                       $97,481.98                                  $53,179.39                     $150,661.37
BOURNS, INC
1200 COLOMBIA AVE
RIVERSIDE, CA 92507                           999      2/6/2020             Dura Operating, LLC                            $5,392.80                                                                   $5,392.80
BOURNS, INC
1200 COLUMBIA AVE
RIVERSIDE, CA 92507                           1000     2/6/2020             Dura Fremont L.L.C.                      $276,731.89                                                                     $276,731.89
Innovative Systems Solutions, Inc.
Gregory H. Petrak
428 Theresa Dr
Boulder, CO 80303                             1001     2/7/2020        Dura Automotive Systems, LLC                       $72,242.80                                                                  $72,242.80
PRIMERA PRECISION CO., LTD.
NO. 53, FENG CHENG STREET,
BADE 33449
TAIWAN                                        1002    2/10/2020        Dura Automotive Systems, LLC                       $26,365.00                                                                  $26,365.00
AMERICAN SEALS & GASKET, INC
1350 LAKE CRESCENT DR.
BLOOMFIELD HILLS, MI 48302                    1003    2/11/2020             Dura Fremont L.L.C.                            $7,551.90                                                                   $7,551.90
Supply Technologies LLC
c/o Jeanne Creger
6065 Parkland Blvd
Cleveland, OH 44124                           1004     2/12/2020       Dura Automotive Systems, LLC                                                                    $2,954.69                       $2,954.69
AMERICAN SEALS & GASKET, INC
1350 LAKE CRESCENT DR.
BLOOMFIELD HILLS, MI 48302                    1005    2/11/2020          Dura Mexico Holdings, LLC                        $16,361.10                                                                  $16,361.10
AMERICAN SEALS & GASKET, INC
1350 LAKE CRESCENT DR.
BLOOMFIELD HILLS, MI 48302                    1006    2/11/2020        Dura Automotive Systems, LLC                        $3,097.50                                                                   $3,097.50
SECOPTENA GmbH
2 Vordermuehlstrasse
Starnberg 80319
Denmark                                       1007    2/17/2020        Dura Automotive Systems, LLC                        $3,954.76                                                                   $3,954.76
American Center for Mobility
330 East Liberty Street, Lower Level
Ann Arbor, MI 48104                           1008    2/18/2020        Dura Automotive Systems, LLC                       $63,272.50                                                                  $63,272.50




                                                                                           Page 73 of 76
                                                                       Case 19-12378-KBO     Doc 1154-1       Filed 07/01/20        Page 74 of 76


                                                                                                   Claim Register
                                                                                     In re Dura Automotive Systems, LLC, et al.
                                                                                                 Case No. 19-12378

                                                                                                                        Current General                                  Current 503(b)(9)
                                                                                                                                        Current Priority Current Secured                    Current Admin Total Current
               Creditor Name and Address            Claim No. Claim Date                 Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                         Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                            Amount                                           Amount
Nissan Motor Acceptance Corp
c/o Weltman,Weinberg, and Reis Co., L.P.A.
965 Keynote Circle
Brooklyn Heights, OH 44131                            1009    2/20/2020        Dura Automotive Systems, LLC                       $19,773.70                                                                  $19,773.70
Nissan Motor Acceptance Corp
c/o Weltman,Weinberg, and Reis Co., L.P.A.
965 Keynote Circle
Brooklyn Heights, OH 44131                            1010    2/20/2020        Dura Automotive Systems, LLC                        $8,082.80                                                                   $8,082.80
SIIX(Shanghai)Co.,Ltd.
Ryoji Takashima
Sales Dept.
A2509-11,NanhFeng City
No.100 ZunYi Road
Shnaghai 200051
China                                                 1011    2/20/2020        Dura Automotive Systems, LLC                                                                   $26,293.30                      $26,293.30
Same Day Delivery, Inc.
Attn: Mike Valcq
3378 3 Mile Rd. NW
Grand Rapids, MI 49534                                1012    2/19/2020        Dura Automotive Systems, LLC                        $4,844.55                                                                   $4,844.55
ARAMARK Uniform & Career Apparel, LLC fka ARAMARK
Uniform & Career Apparel, Inc.
Hawley Troxell Ennis & Hawley LLp
c/o Sheila R. Schwager
P.O. Box 1617
Boise, ID 83701                                       1013    2/19/2020                 Dura G.P.                                 $36,016.51    $2,414.96                                                     $38,431.47
ARAMARK Uniform & Career Apparel, LLC fka ARAMARK
Uniform & Career Apparel, Inc.
Hawley Troxell Ennis & Hawley LLp
c/o Sheila R. Schwager
P.O. Box 1617
Boise, ID 83701                                       1014    2/19/2020            Dura Operating, LLC                            $16,397.85    $1,091.21                                                     $17,489.06
Nissan Motor Acceptance Corp.
c/o Weltman,Weinberg, and Reis Co., L.P.A.
965 Keynote Circle
Brooklyn Heights, OH 44131                            1015     2/20/2020       Dura Automotive Systems, LLC                       $19,375.10                                                                  $19,375.10
Nissan Motor Acceptance Corp.
c/o Weltman,Weinberg, and Reis Co., L.P.A.
965 Keynote Circle
Brooklyn Heights, OH 44131                            1016    2/20/2020        Dura Automotive Systems, LLC                       $38,519.73                                                                  $38,519.73
Nissan Motor Acceptance Corp.
c/o Weltman,Weinberg, and Reis Co., L.P.A.
965 Keynote Circle
Brooklyn Heights, OH 44131                            1017    2/20/2020        Dura Automotive Systems, LLC                       $43,792.77                                                                  $43,792.77
Nissan Motor Acceptance Corp.
c/o Weltman,Weinberg, and Reis Co., L.P.A.
965 Keynote Circle
Brooklyn Heights, OH 44131                            1018    2/20/2020        Dura Automotive Systems, LLC                       $68,259.09                                                                  $68,259.09
Osborn, LLC
Attn: Accounts Receivable
2350 Salisbury Road N
Richmond, IN 47374-9726                               1019    2/20/2020        Dura Automotive Systems, LLC                  $115,979.80                                                                     $115,979.80



                                                                                                    Page 74 of 76
                                                                Case 19-12378-KBO     Doc 1154-1       Filed 07/01/20        Page 75 of 76


                                                                                            Claim Register
                                                                              In re Dura Automotive Systems, LLC, et al.
                                                                                          Case No. 19-12378

                                                                                                                 Current General                                  Current 503(b)(9)
                                                                                                                                 Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address    Claim No. Claim Date                 Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                  Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                     Amount                                           Amount
Industrias Ochoa Mexicana S de RL de CV
David Ochoa Cotino
c/Sequia Del Quint, 31
Ribarroja Del Turia 46190
Spain                                          1020    2/21/2020        Dura Automotive Systems, LLC                  $151,016.81                                      $54,234.56                     $205,251.37
Claim docketed in error
                                               1021    2/25/2020        Dura Automotive Systems, LLC                                                                                                        $0.00
Nissan Motor Acceptance Corp.
c/o Weltman,Weinberg, and Reis Co., L.P.A.
965 Keynote Circle
Brooklyn Heights, OH 44131                     1022    2/25/2020        Dura Automotive Systems, LLC                        $8,082.80                                                                   $8,082.80
Smith Appellate Law Firm PLLC
The Smith Appellate Law Firm
Michael F. Smith, Esq.
1717 Pennsylvania Avenue N.W.
Suite 1025
Washington, DC 20006                           1023     3/3/2020        Dura Automotive Systems, LLC                       $16,270.08                                                                  $16,270.08
TIG Entity, LLC
3196 W Thompson Rd
Fenton, MI 48430                               1024     3/4/2020        Dura Automotive Systems, LLC                  $130,915.93                                      $64,877.59                     $195,793.52
China Patent Agent (HK) Ltd
22/F, Great Eagle Center
23 Harbour Road
Wanchai
Hong Kong                                      1025    3/10/2020        Dura Automotive Systems, LLC                         $569.00                                                                     $569.00
China Patent Agent (HK) Ltd
22/F, Great Eagle Center
23 Harbour Road
Wanchai
Hong Kong                                      1026    3/10/2020            Dura Operating, LLC                             $3,096.20                                                                   $3,096.20
Erbsloeh Aluminum Solutions, Inc.
c/o Max J. Newman
Butzel Long, a Professional Corporation
41000 Woodward
Stoneridge West
Bloomfield Hills, MI 48304                     1027    3/17/2020            Dura Operating, LLC                       $542,513.77                                     $505,015.17                   $1,047,528.94
JLH SERVICES INC.
P.O. BOX 6061
ARLINGTON, TX 76005                            1028    3/20/2020        Dura Automotive Systems, LLC                       $16,870.00                                                                  $16,870.00
ENGINEERED CUSTOM LUBRICANTS
3851 EXCHANGE AVE
AURORA, IL 60504                               1029    3/26/2020            Dura Operating, LLC                             $3,209.40                                                                   $3,209.40
TWeatherford, Inc.
3148 Beach Blvd
Cicero, IN 46034                               1030    3/28/2020        Dura Automotive Systems, LLC                                                                   $13,455.00                      $13,455.00
Mechanical Simulation Corporation
755 Phoenix Drive
Ann Arbor, MI 48108                            1031     4/2/2020        Dura Automotive Systems, LLC                       $45,500.00                                                                  $45,500.00
BRUHN & BRUHN FIRE
3363 JIM WARREN ROAD
SPRING HILL, TN 37174-2226                     1032     4/2/2020        Dura Automotive Systems, LLC                        $1,908.00                                                                   $1,908.00



                                                                                            Page 75 of 76
                                                                  Case 19-12378-KBO     Doc 1154-1       Filed 07/01/20        Page 76 of 76


                                                                                              Claim Register
                                                                                In re Dura Automotive Systems, LLC, et al.
                                                                                            Case No. 19-12378

                                                                                                                   Current General                                  Current 503(b)(9)
                                                                                                                                   Current Priority Current Secured                    Current Admin Total Current
                  Creditor Name and Address    Claim No. Claim Date                 Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                    Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                       Amount                                           Amount
XPO Logistics
c/o RMS
PO Box 19253
Minneapolis, MN 55419                            1033     4/2/2020        Dura Automotive Systems, LLC                        $3,859.60                                                                   $3,859.60
U.S. Customs and Border Protection
Attn: Revenue Division, Bankruptcy Team
6650 Telecom Dr., Suite 100
Indianapolis, IN 46278                           1034    4/10/2020        Dura Automotive Systems, LLC                                          $0.00                                                         $0.00
U.S. Customs and Border Protection
Attn: Revenue Division, Bankruptcy Team
6650 Telecom Dr., Suite 100
Indianapolis, IN 46278                           1035    4/10/2020            Dura Operating, LLC                                               $0.00                                                         $0.00
Wright Plastic Products Co, LLC
201 E Condensery Road
Sheridan, MI 48884                               1036    4/20/2020            Dura Operating, LLC                       $382,113.75                                     $112,758.30                     $494,872.05
Vintech Industries, Inc.
c/o O'Reilly Rancilio P.C.
Attn: Nathan D. Petrusak
12900 Hall Road, Suite 350
Sterling Heights, MI 48313                       1037    4/16/2020        Dura Automotive Systems, LLC                       $38,672.59                                  $60,696.89      $60,696.89     $160,066.37
Wright Plastic Products Co, LLC
201 E Condensery Road
Sheridan, MI 48884                               1038    4/20/2020            Dura Operating, LLC                       $382,113.75                                     $112,758.30                     $494,872.05
Creel, García-Cuéllar, Aiza y Enríquez, S.C.
Pedregal 24, Floor 24, Miguel Hidalgo
Mexico City 11040
Mexico                                           1039    4/23/2020        Dura Automotive Systems, LLC                        $3,771.45                                                                   $3,771.45
Pension Benefit Guaranty Corporation
Office of the General Counsel
Attn: Mai Lan Rodgers
1200 K Street, N.W., Suite 340
Washington, DC 20005-4026                        1040    4/30/2020        Dura Automotive Systems, LLC                  $217,552.00       $302,470.00                                                   $520,022.00
Pension Benefit Guaranty Corporation
Office of the General Counsel
Attn: Mai Lan Rodgers
1200 K Street, N.W., Suite 340
Washington, DC 20005-4026                        1041    4/30/2020        Dura Automotive Systems, LLC               $29,756,225.00             $0.00                                         $0.00 $29,756,225.00
Lawrence County Advocate
P.O. Box 308
Lawrenceburg, TN 38464                           1042     5/4/2020                 Dura G.P.                                  $3,890.63                                                                   $3,890.63
Pilkington North America, Inc.
Pepper Hamilton LLP
Kay Standridge Kress, Esq.
4000 Town Center, Suite 1800
Southfield, MI 48075-1505                        1043    6/19/2020        Dura Automotive Systems, LLC                  $336,403.79                                                                     $336,403.79




                                                                                               Page 76 of 76
